Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 22409JAD1

Revolving Credit Advance CUSIP Number: 22409JAE9

$750,000,000

CREDIT AGREEMENT

Dated as of January 8, 2015

among

CRACKER BARREL OLD COUNTRY STORE, INC.,

as Borrower,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

as Guarantors,

THE LENDERS, SWING LINE BANK AND ISSUING BANK NAMED HEREIN,

BANK OF AMERICA, N.A. and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Co-Syndication Agents

REGIONS BANK,

SUNTRUST BANK

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

US BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

CID #: 000001135

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

   Certain Defined Terms      1   

SECTION 1.02

   Computation of Time Periods; Other Definitional Provisions      25   

SECTION 1.03

   Accounting Terms      25   

SECTION 1.04

   UCC Terms      26   

SECTION 1.05

   Rounding      26   

SECTION 1.06

   References to Agreement and Laws      26   

SECTION 1.07

   Times of Day      26   

SECTION 1.08

   Letter of Credit Amounts      26   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

     26   

SECTION 2.01

   The Advances and the Letters of Credit      26   

SECTION 2.02

   Making the Advances      28   

SECTION 2.03

   Issuance of and Drawings and Reimbursement Under Letters of Credit      30   

SECTION 2.04

   Repayment of Advances      31   

SECTION 2.05

   Termination or Reduction of the Commitments      33   

SECTION 2.06

   Prepayments      33   

SECTION 2.07

   Interest      34   

SECTION 2.08

   Fees      35   

SECTION 2.09

   Conversion of Advances      36   

SECTION 2.10

   Increased Costs; Changed Circumstances; Indemnity      37   

SECTION 2.11

   Payments and Computations      39   

SECTION 2.12

   Taxes      42   

SECTION 2.13

   Sharing of Payments, Etc      45   

SECTION 2.14

   Use of Proceeds      46   

SECTION 2.15

   Defaulting Lenders      46   

SECTION 2.16

   Evidence of Debt      48   

SECTION 2.17

   Replacement of Lenders      49   

SECTION 2.18

   Increase to Revolving Credit Commitments      49   

ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

     51   

SECTION 3.01

   Conditions Precedent to Effectiveness      51   

SECTION 3.02

   Conditions Precedent to Each Borrowing and Issuance and Renewal      54   

SECTION 3.03

   Determinations Under Section 3.01      54   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     54   

SECTION 4.01

   Representations and Warranties of the Loan Parties      54   

 

i



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE LOAN PARTIES

     61   

SECTION 5.01

   Affirmative Covenants      61   

SECTION 5.02

   Negative Covenants      66   

SECTION 5.03

   Reporting Requirements      74   

SECTION 5.04

   Financial Covenants      78   

ARTICLE VI EVENTS OF DEFAULT

     78   

SECTION 6.01

   Events of Default      78   

SECTION 6.02

   Actions in Respect of the Letters of Credit upon Default      80   

ARTICLE VII THE AGENTS

     81   

SECTION 7.01

   Appointment and Authority      81   

SECTION 7.02

   Rights as a Lender      81   

SECTION 7.03

   Exculpatory Provisions      82   

SECTION 7.04

   Reliance by the Administrative Agent      82   

SECTION 7.05

   Delegation of Duties      83   

SECTION 7.06

   Resignation of Administrative Agent      83   

SECTION 7.07

   Non-Reliance on Administrative Agent and Other Lenders      84   

SECTION 7.08

   No Other Duties, etc      84   

SECTION 7.09

   Collateral and Guaranty Matters      84   

SECTION 7.10

   Secured Hedge Agreements and Secured Cash Management Agreements      85   

ARTICLE VIII GUARANTY

     85   

SECTION 8.01

   Guaranty; Limitation of Liability      85   

SECTION 8.02

   Guaranty Absolute      86   

SECTION 8.03

   Waivers and Acknowledgments      87   

SECTION 8.04

   Payments Free and Clear of Taxes, Etc      88   

SECTION 8.05

   Continuing Guaranty; Assignments      88   

SECTION 8.06

   Subrogation      88   

SECTION 8.07

   Guaranty Supplements      89   

SECTION 8.08

   Subordination      89   

SECTION 8.09

   Keepwell      90   

ARTICLE IX MISCELLANEOUS

     90   

SECTION 9.01

   Notices      90   

SECTION 9.02

   Amendments, Waivers and Consents      93   

SECTION 9.03

   Expenses; Indemnity      94   

SECTION 9.04

   Right of Set Off      96   

SECTION 9.05

   Governing Law; Jurisdiction, Etc      96   

SECTION 9.06

   Waiver of Jury Trial      97   

SECTION 9.07

   Reversal of Payments      97   

SECTION 9.08

   Injunctive Relief      98   

SECTION 9.09

   Accounting Matters      98   

SECTION 9.10

   Successors and Assigns; Participations      98   

SECTION 9.11

   Confidentiality      102   

SECTION 9.12

   Performance of Duties      102   

SECTION 9.13

   All Powers Coupled with Interest      102   

 

ii



--------------------------------------------------------------------------------

SECTION 9.14

   Survival      103   

SECTION 9.15

   Titles and Captions      103   

SECTION 9.16

   Severability of Provisions      103   

SECTION 9.17

   Counterparts; Integration; Effectiveness; Electronic Execution      103   

SECTION 9.18

   Term of Agreement      104   

SECTION 9.19

   USA PATRIOT Act      104   

SECTION 9.20

   Independent Effect of Covenants      104   

SECTION 9.21

   Inconsistencies with Other Documents      104   

SECTION 9.22

   No Advisory or Fiduciary Responsibility      104   

SECTION 9.23

   Interest Rate Limitation      105   

 

iii



--------------------------------------------------------------------------------

SCHEDULES      

Schedule I

   -    Guarantors

Schedule 1.01

   -    Existing Letters of Credit

Schedule 4.01(b)

   -    Subsidiaries

Schedule 4.01(d)

   -    Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

   -    Disclosed Litigation

Schedule 4.01(p)

   -    ERISA Plans and Multiemployer Plans

Schedule 4.01(q)

   -    Environmental Disclosure

Schedule 4.01(r)

   -    Open Years

Schedule 4.01(t)

   -    Owned Real Property

Schedule 4.01(u)

   -    Leased Real Property

Schedule 4.01(v)

   -    Intellectual Property

Schedule 4.01(aa)

   -    Labor and Collective Bargaining Agreements

Schedule 5.02(a)

   -    Liens

Schedule 5.02(b)

   -    Debt

Schedule 5.02(f)

   -    Investments EXHIBITS      

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C-1

   -    Form of Lender Addendum

Exhibit C-2

   -    Form of Assignment and Acceptance

Exhibit D

   -    Form of Guaranty Supplement

Exhibit E

   -    Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of January 8, 2015, among CRACKER BARREL OLD COUNTRY
STORE, INC., a Tennessee corporation (the “Borrower”), the Guarantors (as
hereinafter defined), the lenders who are or may become a party to this
Agreement pursuant to the terms hereof (collectively with the lenders party
hereto, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VII, in such capacity, the “Collateral Agent”) for the
Secured Parties (as hereinafter defined) and as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, in
such capacity, the “Administrative Agent” and, together with the Collateral
Agent, the “Agents”) for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Guarantor” has the meaning specified in Section 8.07.

“Administrative Agency Fee Letter” means the fee letter dated November 25, 2014,
among the Borrower, the Administrative Agent and Wells Fargo Securities, LLC.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a L/C Credit
Extension.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.



--------------------------------------------------------------------------------

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected
Party”(as defined in the Master Agreement), and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of Master
Agreement), (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party that is
a party to such Hedge Agreement determined by the Administrative Agent based on
the settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party that is a party to such Hedge Agreement determined by
the Administrative Agent as the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Percentage” means the respective percentage per annum determined by
reference to the Consolidated Total Leverage Ratio as set forth below:

 

Level   

Consolidated Total

Leverage Ratio

  Eurodollar Rate
Advance   Base Rate
Advance   Revolving
Credit
Commitment
Fee I    Less than 1.00 to 1.00   1.00%   0.00%   0.15% II    Greater than or
equal to 1.00 to 1.00 but less than 1.50 to 1.00   1.25%   0.25%   0.20% III   
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00   1.50%   0.50%
  0.25% IV    Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00  
1.75%   0.75%   0.30% V    Greater than or equal to 3.00 to 1.00   2.00%   1.00%
  0.30%

 

2



--------------------------------------------------------------------------------

For any time after the first full fiscal quarter after the Effective Date, the
Applicable Percentage for each Base Rate Advance and the Revolving Credit
Commitment Fee shall be determined by reference to the Consolidated Total
Leverage Ratio in effect from time to time and the Applicable Percentage for
each Eurodollar Rate Advance shall be determined by reference to the
Consolidated Total Leverage Ratio in effect on the first day of each Interest
Period for such Advance; provided, however, that (A) no change in the Applicable
Percentage shall be effective until three Business Days after the date on which
the Administrative Agent receives the Officer’s Compliance Certificate, (B) the
Applicable Percentage shall be based on Pricing Level II until the calculation
of the Applicable Percentage in connection with the delivery of the Officer’s
Compliance Certificate for the first full fiscal quarter ended after the
Effective Date and (C) the Applicable Percentage shall be at Level V for so long
as (x) the Borrower has not submitted to the Administrative Agent the
information described in the preceding clause (A) of this proviso as and when
required under Sections 5.03(b) or (c), as the case may be or (y) an Event of
Default has occurred and is continuing.

Notwithstanding the foregoing, in the event that any financial statement or the
Officer’s Compliance Certificate, is shown to be inaccurate (regardless of
whether (i) this Agreement is in effect, (ii) the Revolving Credit Commitments
are in effect, or (iii) any Extension of Credit is outstanding when such
inaccuracy is discovered or such financial statement or the Officer’s Compliance
Certificate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Officer’s Compliance Certificate for such Applicable Period, (B) the
Applicable Percentage for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (z) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Percentage for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with Section 2.04.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 2.07(b) and 6.01 nor any of their other rights
under this Agreement. The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender at such time, (b) the Letter of Credit Facility,
(i) the Issuing Bank and (ii) if the other Lenders have made L/C Credit
Extensions pursuant to Section 2.03(b) that are outstanding at such time, each
such other Lender and (c) the Swing Line Facility, (i) the Swing Line Bank and
(ii) if the other Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

 

3



--------------------------------------------------------------------------------

“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., in
their capacities as joint lead arrangers and joint bookrunners, and in each
case, any successors.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.10 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.10 and in
substantially the form of Exhibit C-2 hereto or any other form approved by the
Administrative Agent.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means the Federal Bankruptcy Code, or any similar foreign,
federal or state law for the relief of debtors under which a proceeding of the
type referred to in Section 6.01(f) could be commenced or maintained.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.10(e) or (f) shall
remain in effect, the Eurodollar Rate for an Interest Period of one month plus
1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower Materials” has the meaning specified in Section 5.03.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances or
Base Rate Advances as to which the interest rate is determined by reference to
the Eurodollar Rate, on which dealings are carried on in the London interbank
market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases and under which the Borrower or any of
its Subsidiaries is the lessee or obligor, excluding any ground leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
one year from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or

 

4



--------------------------------------------------------------------------------

instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that (i) is
a Lender Party or a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition, (iii) is organized under the laws of the United States or any
State thereof and (iv) has combined capital and surplus of at least $1 billion,
(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least “Prime-2” (or the then equivalent
grade) by Moody’s or “A-2” (or the then equivalent grade) by S&P,
(d) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition, or (e) any repurchase agreement entered into
with either any Lender Party or any other commercial banking institution of the
nature referred to in clause (b) of this definition, secured by a fully
perfected Lien in any obligation of the type described in any of clauses
(a) through (c) of this definition, having a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation thereunder of such Lender Party or other commercial banking
institution.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Lender, or any
Affiliate of a Lender, that is party to a Cash Management Agreement on the
Effective Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (a) during any
period of 24 consecutive months, commencing before or after the date of this
Agreement, Continuing Directors shall cease to constitute a majority of the
board of directors of the Borrower because they are neither (i) nominated by
those Persons on the Borrower’s board of directors on the Effective Date nor
(ii) appointed by directors so nominated; or (b) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Equity or Voting
Interests of the Borrower (or other securities convertible into such Equity or
Voting Interests) representing 25% or more of the combined voting power of all
Equity or Voting Interests of the Borrower; or (c) any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation, will result
in its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or
(d) the occurrence of a “change of control”, “change in control” or similar
circumstance under any material debt instrument of the Borrower; notwithstanding
the foregoing to the contrary, the merger permitted pursuant to
Section 5.02(d)(iv) shall not be deemed to be a “Change of Control”.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the Collateral Account and maintained with the
Collateral Agent.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Collateral Agent as such
Collateral Agent may from time to time specify to the Borrower and the
Administrative Agent.

“Collateral Documents” means the Pledge Agreement, each of the collateral
documents, instruments and agreements delivered pursuant to Sections 5.01(i) or
(j), and any other agreement that creates or purports to create or perfect a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties,
including under any supplement to the Pledge Agreement.

“Commitment” means a Revolving Credit Commitment and/or a Letter of Credit
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public other than as a result of a breach by such Agent or any Lender Party of
its obligations hereunder or that is or becomes available to such Agent or such
Lender Party from a source other than the Loan Parties that is not, to the best
of such Agent’s or such Lender Party’s knowledge, by making such information
available to such Agent or such Lender Party, acting in violation of a
confidentiality agreement with any of the Loan Parties.

 

6



--------------------------------------------------------------------------------

“Consolidated Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of (a) all items that, in accordance with GAAP, would be
classified as indebtedness on a consolidated balance sheet of such Person at
such date and (b) all Synthetic Debt of such Person at such date. The term
“Consolidated Debt for Borrowed Money” shall not include obligations of such
Person under bankers’ acceptances, letters of credit or similar facilities.

“Consolidated EBITDA” means, for any period, the sum of (all determined on a
consolidated basis for the Borrower and its Subsidiaries in accordance with GAAP
for the most recently completed Measurement Period): (a) net income (or net
loss), plus (b) without duplication and to the extent deducted in determining
such net income (or net loss), the sum of (i) interest expense, (ii) income tax
expense, (iii) employee severance expenses not to exceed an aggregate of
$5,000,000 over the term of this Agreement, (iv) depreciation and amortization
expense, (v) all costs and expenses related to actual or threatened shareholder
activism, including but not limited to solicitation of proxies or consents for
the election or removal of one or more directors of the Borrower, not to exceed
an aggregate of $5,000,000 during any four consecutive fiscal quarter period,
and (vi) any other non-cash deductions, including non-cash compensation and
non-cash impairment charges (other than any deductions which require or
represent the accrual of a reserve for the payment of cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
Measurement Period), in each case of the Borrower and its Subsidiaries, minus
(c) without duplication and to the extent included in determining such net
income (or net loss), the sum of (i) any non-cash gains and (ii) any gains (or
plus losses) realized in connection with any disposition of property (other than
any gains which represent the reversal of a reserve accrued for the payment of
cash charges in any future Measurement Period and any gains from sales of
inventory in the ordinary course of business).

“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case, of or by the Borrower and its Subsidiaries for or during such Measurement
Period.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a consolidated basis, without duplication (i) cash interest
payable on all Consolidated Debt for Borrowed Money plus (ii) interest expense
attributable to Capitalized Leases plus (iii) the net amount payable (or minus
the net amount receivable) under interest rate Hedge Agreements during such
period (whether or not actually paid or received during such period).

“Consolidated Total Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Debt for Borrowed Money of the Borrower and its
Subsidiaries at such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.

“Continuing Directors” means the directors of the Borrower on the Effective Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Sections 2.09 or 2.10.

 

7



--------------------------------------------------------------------------------

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“Debt” of any Person means, without duplication, (a) all Consolidated Debt for
Borrowed Money, (b) all obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 60 days incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, other than amounts due for a period not
exceeding five (5) Business Days for the purchase of the Borrower’s outstanding
common stock as permitted by this Agreement, (h) all obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Synthetic Debt of such Person, (j) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, Debt of any other Person of the kinds referred to in clauses (a) through
(i) of this definition and (k) all Debt referred to in clauses (a) through
(i) of this definition of another Person secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt. The amount of any Debt referred to in clause
(j) of this definition shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Debt is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. For all purposes hereof, the Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Debt is
expressly made non-recourse to such Person.

“Default” means any Event of Default specified in Section 6.01 or any event that
would constitute an Event of Default but for the passage of time or the
requirement that written notice be given or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Advances, participations in Letters of Credit or
participations in Swing Line Advances required to be funded by it hereunder
within two Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has

 

8



--------------------------------------------------------------------------------

otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Disclosed Litigation” has the meaning specified in Section 3.01(d).

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund, (d) any Federal Reserve Bank, and (e) any other
Person (other than an individual) approved by (i) the Administrative Agent,
(ii) the Issuing Bank and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld,
delayed or conditioned); provided, however, that neither any Loan Party nor any
Affiliate of a Loan Party shall qualify as an Eligible Assignee under this
definition.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

9



--------------------------------------------------------------------------------

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraphs (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) a Plan fails to make the minimum required
contribution as defined in Section 303(a) of ERISA or applies for a waiver under
Section 301(c) of ERISA; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

10



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” in the Lender
Addendum delivered by such Lender Party or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Advance or Base Rate Advance, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

  

                Eurodollar Base Rate

1.00 – Eurodollar Rate Reserve Percentage

     

Where,

“Eurodollar Base Rate” means,

(a) for any interest rate calculation with respect to a Eurodollar Rate Advance,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the
“Eurodollar Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Advance, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then the “Eurodollar Rate” for such Base Rate
Advance shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination;

provided notwithstanding anything to the contrary above, if the Eurodollar Rate
shall be less than zero, then the Eurodollar Rate shall be deemed to be zero for
the purposes of this Agreement. Each calculation by the Administrative Agent of
the Eurodollar Rate shall be conclusive and binding for all purposes, absent
manifest error.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances or (to the extent the Base Rate is determined by a
Eurodollar Rate) Base Rate Advances comprising part of the same Borrowing, the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances or such Base Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01 (for the avoidance
of doubt, with the passage of time or the giving of written notice as specified
in Section 6.01 completed).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 8.09). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Domestic Lending
Office or Eurodollar Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Domestic Lending
Office or Eurodollar Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(a) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain credit agreement dated as of
July 8, 2011 (as amended, restated, supplemented or otherwise modified from time
to time), by and among the Borrower, the lenders party thereto and Wells Fargo
(as hereinafter defined), as administrative agent thereunder.

“Existing Letters of Credit” means those letters of credit existing on the
Effective Date and identified on Schedule 1.01.

“Extension of Credit” means the making of an Advance or the issuance or renewal
of a Letter of Credit.

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof), or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with, and any regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure, Notice
or similar guidance issued by the U.S. Internal Revenue Service thereunder as a
precondition to relief or exemption from Taxes under such provisions), any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements implementing the foregoing.

“Federal Bankruptcy Code” means Title 11 of the United States Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letters” means, collectively, (a) the Administrative Agency Fee Letter,
(b) the MLPFS Fee Letter and (c) the Rabobank Fee Letter.

“Fiscal Year” means the regular reporting year of the Borrower and its
consolidated Subsidiaries ending on the Friday nearest July 31st in any calendar
year (subject to any change permitted pursuant to Section 5.02(i)(ii)).

“Foreign Benefit Arrangement” has the meaning specified in Section 4.01(p)(vi).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 4.01(p)(vi).

 

13



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Credit Extensions other than L/C Credit Extensions as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support acceptable to the Issuing
Bank shall have been provided in accordance with the terms hereof and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing
Line Advances other than Swing Line Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swing Line Bank shall have been provided in accordance with the terms
hereof.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantors” means, collectively, all of the wholly-owned Domestic Subsidiaries
of the Borrower listed on Schedule I hereto and each other Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty pursuant to
Section 5.01(i).

“Guaranty” means the guaranty set forth in Article VIII together with each other
guaranty and Guaranty Supplement delivered pursuant to Section 5.01(i), in each
case as amended, amended and restated, modified or otherwise supplemented.

“Guaranty Supplement” has the meaning specified in Section 8.07.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

14



--------------------------------------------------------------------------------

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Bank” means (a) any Person that, at the time it enters into a Hedge
Agreement permitted under Article V, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement and (b) any Lender, or any Affiliate
of a Lender, that is party to a Hedge Agreement on the Effective Date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Information” has the meaning specified in Section 9.11.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) no Interest Period shall extend beyond the Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

15



--------------------------------------------------------------------------------

(c) whenever the last day of any Interest Period would otherwise occur on away
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Inventory” of any Person means all such Person’s inventory in all of its forms,
including, without limitation, (a) all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, production, preparation
or shipping thereof, (b) goods in which such Person has an interest in mass or a
joint or other interest or right of any kind (including, without limitation,
goods in which such Person has an interest or right as consignee) and (c) goods
that are returned to or repossessed or stopped in transit by such Person), and
all accessions thereto and products thereof and documents therefor.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clauses (i) or (j) of the definition of “Debt” in respect of such Person. The
amount of any Investment shall be the original principal or capital amount
thereof less the sum of (a) all cash returns of principal or equity thereon and
(b) in the case of any guaranty, any reduction in the aggregate amount of
liability under such guaranty to the extent that such reduction is made strictly
in accordance with the terms of such guaranty (and, in each case, without
adjustment by reason of the financial condition of such other Person).

“Issuing Bank” means Wells Fargo, in its capacity as issuing bank hereunder, or
any successor thereto.

“L/C Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the L/C Collateral Account and maintained with the
Collateral Agent.

“L/C Credit Extension” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“Leased Real Properties” means those properties listed in Schedule 4.01(u).

 

16



--------------------------------------------------------------------------------

“Lender Addendum” shall mean, with respect to any Lender Party on or prior to
the date of Initial Extension of Credit, a Lender Addendum in the form of
Exhibit C-1, or such other form as may be supplied by the Administrative Agent,
to be executed and delivered by such Lender Party on or prior to the Effective
Date.

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.
“Lenders” has the meaning specified in the introductory paragraph hereof.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name in the Lender
Addendum delivered by the Issuing Bank under the caption “Letter of Credit
Commitment” or, if the Issuing Bank has entered into an Assignment and
Acceptance, set forth for the Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.10(c) as the Issuing Bank’s “Letter
of Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. As of the Effective Date, the aggregate Letter of
Credit Commitments are (before giving effect to any reduction pursuant to
Section 2.05) $50,000,000.

“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitment at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(c).

“Lien” means, with respect to any asset, any mortgage, deed of trust, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capitalized Lease or other title retention agreement relating to
such asset.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Collateral Documents, (e) the Fee Letters and (f) each Letter of Credit
Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Loan Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
operations, condition (financial or otherwise), assets or liabilities (whether
actual or contingent) of the Borrower and its subsidiaries, taken as a whole.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, condition or circumstance,
individually or in the aggregate, that has had, or could reasonably be expected
to have, a material adverse effect on (a) the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Borrower and its Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

“Material Contract” means any contract where the failure by any party thereto to
perform its obligations thereunder could be reasonably likely to have a Material
Adverse Effect.

“Material Subsidiary” means any wholly-owned Domestic Subsidiary of the Borrower
that, together with its Subsidiaries, (a) generates more than five percent
(5%) of Consolidated EBITDA (on a pro forma basis) for the most recently
completed four consecutive fiscal quarters of the Borrower or (b) has total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
five percent (5%) of the total assets of the Borrower and its Subsidiaries, on a
consolidated basis as of the end of the most recent four (4) fiscal quarters;
provided, however, that if at any time there are wholly-owned Domestic
Subsidiaries which are not classified as “Material Subsidiaries” but which
collectively (i) generate more than ten percent (10%) of Consolidated EBITDA (on
a pro forma basis) or (ii) have total assets (including Equity Interests in
other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than ten percent (10%) of the total assets
of the Borrower and its Subsidiaries on a consolidated basis, then the Borrower
shall promptly designate one or more of such wholly-owned Domestic Subsidiaries
as Material Subsidiaries and cause any such wholly-owned Domestic Subsidiaries
to comply with the provisions of Section 5.01(i) such that, after such
wholly-owned Domestic Subsidiaries become Guarantors hereunder, the wholly-owned
Domestic Subsidiaries that are not Guarantors shall (A) generate less than ten
percent (10%) of Consolidated EBITDA and (B) have total assets of less than ten
percent (10%) of the total assets of the Borrower and its Subsidiaries on a
consolidated basis.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Borrower have
been completed since the date of the Initial Extension of Credit, the fiscal
quarters of the Borrower that have been completed since the date of the Initial
Extension of Credit.

“MLPFS Fee Letter” means the fee letter dated November 25, 2014, among the
Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

18



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 9.02, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Qualified Deferred Compensation Plan” means the Borrower’s 2005
Non-Qualified Savings Plan effective January 1, 2009.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances, L/C Credit Extensions and Swing Line Advances made by
such Lender, as amended, endorsed or replaced.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Loan Party, any payment, performance or
other obligation of such Loan Party of any kind under the Loan Documents,
including, without limitation, any liability of such Loan Party on any claim,
whether or not the right of any creditor to payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f). Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
reimbursement amounts, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document and (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer required to be delivered pursuant to Section 5.03(b) or (c), as the case
may be.

“Open Year” has the meaning specified in Section 4.01(r)(iii).

“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar taxes, charges or levies that arise
from any payment made by a Loan Party hereunder or under any Loan Documents or
from the execution, delivery or registration of, performance under, enforcement
of or otherwise with respect to, this Agreement or any other Loan Documents.

“Owned Real Properties” means those properties listed in Schedule 4.01(t).

“Participant” has the meaning specified in Section 9.10(d).

“Participant Register” has the meaning specified in Section 9.10(d).

 

19



--------------------------------------------------------------------------------

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor agency).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 60 days or are
being contested in good faith and by appropriate proceedings and as to which
appropriate reserves are being maintained and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; (e) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 6.01(g); and (f) deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligation, surety and appeal bonds and other obligations of a
like nature, in each case in the ordinary course of business.

“Permitted Senior Notes” has the meaning assigned thereto in
Section 5.02(b)(i)(C).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 5.03.

“Pledge Agreement” means the Pledge Agreement executed by the Loan Parties in
favor of the Collateral Agent for the ratable benefit of the Secured Parties,
dated as of the Closing Date (together with each other pledge agreement and
pledge agreement supplement delivered pursuant to Section 5.01(i) or otherwise),
as amended, restated supplemented or otherwise modified from time to time.

“Pledged Shares” has the meaning specified in the Pledge Agreement.

“Post Petition Interest” has the meaning specified in Section 8.08(b).

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Sections 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is an amount equal to the Revolving
Credit Facility at such time (or, if the Commitments shall have been terminated
pursuant to Sections 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Public Lender” has the meaning specified in Section 5.03.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rabobank Fee Letter” means the fee letter dated November 25, 2014, among the
Borrower and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

“Real Property Lease” means all of the leases of real property under which any
Loan Party or any of its Subsidiaries is the lessor or the lessee from time to
time.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinancing” has the meaning specified in Section 2.14.

“Register” has the meaning specified in Section 9.10(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the

 

21



--------------------------------------------------------------------------------

determination of Required Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and
(iii) the Unused Revolving Credit Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and L/C Credit Extensions owing to the
Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, executive vice president, senior vice president, chief financial
officer, controller, secretary, assistant secretary, treasurer or assistant
treasurer of such Person or any other officer of such Person reasonably
acceptable to the Administrative Agent. Any document delivered hereunder or
under any other Loan Document that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Advances to the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name on the Register, as such amount
may be modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Advances, as such amount may be modified at any time or from
time to time pursuant to the terms hereof. As of the Effective Date, the
aggregate Revolving Credit Commitments are $750 million.

“Revolving Credit Commitment Fee” has the meaning specified in Section 2.08(a).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 4.01(x).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.

“Secured Obligations” means, collectively, (a) the Obligations of any Loan Party
under any Loan Document and (b) all existing or future payment and other
obligations owing by any Loan Party under (i) any Secured Hedge Agreement (other
than any Excluded Swap Obligation) and (ii) any Secured Cash Management
Agreement.

 

22



--------------------------------------------------------------------------------

“Secured Parties” means the Agents, the Lender Parties, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 7.05, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date, after giving effect to any transaction contemplated to be
consummated as of such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant guarantee or grant of the relevant security interest under the
Credit Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 8.09.

“Subordinated Obligations” has the meaning specified in Section 8.08.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the Initial Extension of Credit that remains
outstanding immediately after giving effect to the Initial Extension of Credit,
other than intercompany debt between or among them.

 

23



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means Wells Fargo, in its capacity as swing line bank
hereunder, or any successor thereto.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(b) or the Lenders pursuant to
Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth in the Lender Addendum delivered by the Swing Line Bank
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Acceptance, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.10(c) as
the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05. As of the Effective Date, the
aggregate Swing Line Commitments are (before giving effect to any reduction
pursuant to Section 2.05) $25,000,000.

“Swing Line Facility” means, at any time, an amount equal to the amount of the
Swing Line Bank’s Swing Line Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of Debt, all (a) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(b) obligations of such Person in respect of transactions entered into by such
Person, the proceeds from which would be reflected on the financial statements
of such Person in accordance with GAAP as cash flows from financings at the time
such transaction was entered into (other than as a result of the issuance of
Equity Interests) and (c) obligations of such Person in respect of other
transactions entered into by such Person that are not otherwise addressed in the
definition of “Debt” or in clause (a) or (b) above that are intended to function
primarily as a borrowing of funds (including, without limitation, any minority
interest transactions that functions primarily as a borrowing.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, withholdings (including backup withholdings), fees or
other charges, and all liabilities (including interest and penalties) with
respect thereto, imposed by any Governmental Authority.

“Termination Date” means (a) with respect to the Revolving Credit Facility, the
earlier of January 8, 2020 and the date of termination in whole of the Revolving
Credit Commitments pursuant to Sections 2.05 or 6.01, and (b) with respect to
the Swing Line Facility and the Letter of Credit Facility, the earlier of
January 8, 2020 and the date of termination in whole of the Swing Line Facility
or the Letter of Credit Commitment, as the case may be, in each case pursuant to
Sections 2.05 or 6.01.

 

24



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the Refinancing, (b) the Initial
Extension of Credit, (c) the payment of fees, commissions and expenses in
connection with each of the foregoing and (d) the other transactions
contemplated by the Loan Documents.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“United States” or “U.S.” means the United States of America.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time an amount equal to (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and L/C Credit Extensions made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (without
duplication of any amount described in the preceding clause (i)) (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all L/C
Credit Extensions made by the Issuing Bank pursuant to Section 2.03(b) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(b) and
outstanding at such time. For the avoidance of doubt, such Lender’s Pro Rata
Share of the amounts in clauses (b)(ii)(B) and (b)(ii)(C) of this definition
shall be reduced on a dollar-for-dollar basis by the amount of L/C Credit
Extensions or Swing Line Advances, as applicable, made by such Lender, as
described in clause (b)(i) of this definition.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to any agreement or contract “as amended” shall
mean and be a reference to such agreement or contract as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 5.03(b), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining

 

25



--------------------------------------------------------------------------------

compliance with any covenant (including the computation of any financial
covenant) contained herein, Debt of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

SECTION 1.04 UCC Terms. Terms defined in the UCC in effect on the Effective Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.06 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Agreement therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Agreement and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01 The Advances and the Letters of Credit.

(a) The Revolving Credit Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances (each a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the Business Day after the date of Initial Extension of Credit until
the Termination Date in respect of the Revolving Credit Facility in an amount
for each such Revolving Credit Advance not to exceed such Lender’s Unused
Revolving Credit Commitment at such time. Each Revolving Credit Borrowing shall
be, in the case of a Eurodollar Rate Advance, in an aggregate amount of
$5,000,000 or an integral multiple of $100,000 in excess thereof, or, in the
case of a Base Rate Advance, in an aggregate amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof (other than

 

26



--------------------------------------------------------------------------------

a Revolving Credit Borrowing the proceeds of which shall be used solely to repay
or prepay in full outstanding Swing Line Advances or outstanding L/C Credit
Extensions) and shall consist of Revolving Credit Advances made simultaneously
by the Lenders ratably according to their Revolving Credit Commitments. Within
the limits of each Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and re-borrow under this Section 2.01(a).

(b) The Swing Line Advances. Subject to the terms and conditions of this
Agreement, the Swing Line Bank may, in its sole discretion, make Swing Line
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in respect of the Swing Line
Facility (i) in an aggregate amount for all Swing Line Advances not to exceed at
any time outstanding the Swing Line Bank’s Swing Line Commitment at such time
and (ii) in an amount for each such Swing Line Borrowing not to exceed the
aggregate of the Unused Revolving Credit Commitments of the Lenders at such
time. No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance. Each Swing Line Borrowing shall be
in an amount of $100,000 or an integral multiple of $100,000 in excess thereof
and shall bear interest at the Base Rate plus the Applicable Percentage, or a
rate mutually agreed by the Borrower and the Swing Line Bank. Within the limits
of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrower may borrow under this Section 2.01(b), repay pursuant
to Section 2.04(b) or prepay pursuant to Section 2.06(a) and re-borrow under
this Section 2.01(b). Immediately upon the making of a Swing Line Advance, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Bank a risk participation in such Swing Line
Advance in an amount equal to such Lender’s Pro Rata Share of such Swing Line
Advance.

(c) The Letters of Credit. The Lenders and the Borrower agree that effective as
of the Effective Date, the Existing Letters of Credit shall be deemed to have
been issued and maintained under, and to be governed by the terms and conditions
of, this Agreement. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue standby letters of credit (together with the
Existing Letters of Credit, the “Letters of Credit”) in Dollars for the account
of the Borrower from time to time on any Business Day during the period from the
Effective Date until 60 days before the Termination Date in respect of the
Letter of Credit Facility in an aggregate Available Amount (i) for all Letters
of Credit not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) the Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Lenders at such time. No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the earlier of (a) one year after its
date of issuance and (b) the 60th day prior to the Termination Date in respect
of the Revolving Credit Facility, but may by its terms be renewable annually in
accordance with the applicable Letter of Credit Agreement. Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(c), repay any L/C Credit Extensions resulting from drawings
thereunder pursuant to Section 2.03(b) and request the issuance of additional
Letters of Credit under this Section 2.01(c). Notwithstanding anything to the
contrary contained herein or in the Existing Letters of Credit (including any
automatic renewal provision), the Existing Letters of Credit may not be renewed
after the Effective Date and shall expire on the expiration date in effect as of
the Effective Date without giving effect to any renewal of the Existing Letters
of Credit.

 

27



--------------------------------------------------------------------------------

SECTION 2.02 Making the Advances.

(a) Except as otherwise provided in Sections 2.02(b) or 2.03, each Borrowing
shall be made on notice, given not later than 11:00 A.M. on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing, or by telephone, confirmed promptly in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, the initial Interest Period for each
such Advance. Each Appropriate Lender shall, before 11:00 A.M. in the case of a
Borrowing consisting of Eurodollar Rate Advances and 2:00 P.M. in the case of a
Borrowing consisting of Base Rate Advances, in each case on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Borrower by
crediting the Borrower’s Account no later than 2:00 P.M. on the date of such
Borrowing); provided, however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first apply such funds to prepay
ratably the aggregate principal amount of any Swing Line Advances and L/C Credit
Extensions outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. on the date of the proposed Swing Line Borrowing, by the Borrower to
the Swing Line Bank and the Administrative Agent. Each such notice of a Swing
Line Borrowing (a “Notice of Swing Line Borrowing”) shall be in writing, or by
telephone, confirmed promptly in writing, or telex or telecopier, specifying
therein the requested (i) date of such Borrowing, (ii) amount of such Borrowing
and (iii) maturity of such Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Borrowing). The Swing Line Bank
will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account no later than 2:00 P.M. on the date of such Borrowing.

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Lender
make a Base Rate Advance in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Advances then outstanding. Such request shall be deemed
to be a Notice of Borrowing for purposes hereof and shall be made in accordance
with the provisions of Section 2.02(a) without regard solely to the minimum
amounts specified therein but subject to the satisfaction of the conditions set
forth in Section 3.02. The Swing Line Bank shall furnish the Borrower with a
copy of the applicable Notice of Borrowing promptly after delivering such notice
to the Administrative Agent. Each Lender shall make an amount equal to its Pro
Rata Share of the amount specified in such Notice of Borrowing available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of the Swing Line Bank, by deposit to the Administrative Agent’s
Account, in same date funds, not later than 11:00 A.M. on the day specified in
such Notice of Borrowing.

 

28



--------------------------------------------------------------------------------

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Lenders fund its risk participation in the relevant Swing Line
Advance and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Bank pursuant to Section 2.02(b)(ii) shall be deemed payment in
respect of such participation.

(iv) If and to the extent that any Lender shall not have made the amount of its
Pro Rata Share of such Swing Line Advance available to the Administrative Agent
in accordance with the provisions of Section 2.02(b)(ii), such Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of the applicable Notice of
Borrowing delivered by the Swing Line Bank until the date such amount is paid to
the Administrative Agent, at the Federal Funds Rate plus 1/2 of 1%.

(v) Each Lender’s obligation to make Revolving Credit Advances or to purchase
and fund risk participations in Swing Line Advance pursuant to this
Section 2.02(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Bank, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Advances pursuant to
Section 2.02(b)(ii) is subject to satisfaction of the conditions set forth in
Section 3.02. No funding of risk participations shall relieve or otherwise
impair the Obligation of the Borrower to repay Swing Line Advances, together
with interest as provided herein.

(c) Anything in Section 2.02(a) to the contrary notwithstanding, (i) subject to
receipt by the Administrative Agent not later than 11:00 A.M. on the third
Business Day prior to the Effective Date of (A) a Notice of Borrowing and (B) an
executed Eurodollar Rate indemnification letter in form and substance reasonably
satisfactory to the Administrative Agent, the initial Borrowing hereunder may be
a one-month Eurodollar Rate Advance maturing on February 3, 2015, (ii) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Sections 2.09 or 2.10 and (iii) the Revolving Credit
Advances may not be outstanding as part of more than five separate Borrowings.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.

(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such

 

29



--------------------------------------------------------------------------------

Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate plus 1/2 of 1%. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) Request for Issuance. Each Letter of Credit shall be issued upon notice,
given not later than 11:00 A.M. on the tenth Business Day prior to the date of
the proposed issuance of such Letter of Credit (or such later day as the Issuing
Bank shall agree), by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent prompt notice thereof by telecopier or electronic
communication. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be in writing, or by telephone, confirmed promptly in writing,
or telecopier or electronic communication, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
of such Letter of Credit (which amount shall not be less than $1,000,000 unless
otherwise agreed by the Issuing Bank and to the Administrative Agent),
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
the Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If (A) the
requested form of such Letter of Credit is acceptable to the Issuing Bank in its
sole discretion and (B) it has not received notice of objection to such issuance
from the Required Lenders, the Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at the Issuing Bank’s office referred to in
Section 9.01 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by the Issuing Bank under Section 2.03(a) or the deemed issuance of the Existing
Letters of Credit under Section 2.01(c), the Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each such Lender shall be deemed, without further action by any party hereto, to
have purchased from the Issuing Bank, a participation in such Letter of Credit
in an amount for each Lender equal to such Lender’s Pro Rata Share of the
Available Amount of such Letter of Credit, effective upon the issuance of such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Bank and not reimbursed
by the Borrower forthwith on the date due as provided in

 

30



--------------------------------------------------------------------------------

Section 2.04(c) (or which has been so reimbursed but must be returned or
restored by the Issuing Bank because of the occurrence of an event specified in
Section 6.01(f) or otherwise) by depositing to the Administrative Agent’s
Account for the account of the Issuing Bank, in same day funds, an amount equal
to such Lender’s Pro Rata Share of such L/C Disbursement. Each Lender
acknowledges and agrees that its obligation to acquire and pay for
participations pursuant to this Section 2.03(b) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever. If
and to the extent that any Lender shall not have so made the amount of such L/C
Disbursement available to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such L/C Disbursement is due pursuant to
Section 2.04(c) until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate for its account or the account of the Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of the Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a L/C Credit Extension made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the L/C Credit Extension made by the Issuing Bank shall be
reduced by such amount on such Business Day.

(c) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a L/C Credit Extension, which shall be a Base
Rate Advance, in the amount of such draft.

(d) Failure to Make L/C Credit Extensions. The failure of any Lender to make the
L/C Credit Extension to be made by it on the date specified in Section 2.03(b)
shall not relieve any other Lender of its obligation hereunder to make its L/C
Credit Extension on such date, but no Lender shall be responsible for the
failure of any other Lender to make the L/C Credit Extension to be made by such
other Lender on such date.

(e) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

SECTION 2.04 Repayment of Advances.

(a) Revolving Credit Facility. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Termination Date in respect
of the Revolving Credit Facility the aggregate principal amount of the Revolving
Credit Advances (including all Revolving Credit Advances made in connection with
participations by the Lenders in Letters of Credit and Swing Line Advances) then
outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank the outstanding principal amount of each
Swing Line Advance on the earlier of (i) the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh Business Day after the requested date of such Borrowing) and
(ii) the Termination Date in respect of the Swing Line Facility.

 

31



--------------------------------------------------------------------------------

(c) L/C Credit Extensions.

(i) The Borrower shall repay to the Administrative Agent for the account of the
Issuing Bank on the earlier of (A) demand and (B) the Termination Date in
respect of the Letter of Credit Facility, the outstanding principal amount of
each L/C Credit Extension.

(ii) The obligations of the Borrower (with respect to payment) and the Lenders
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit in respect of any Letter of Credit
(including all reimbursement obligations payable to the Issuing Bank with
respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, any or all of the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by the Issuing Bank of any draft or the
reimbursement by the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

32



--------------------------------------------------------------------------------

SECTION 2.05 Termination or Reduction of the Commitments.

(a) Optional. The Borrower may, upon at least five Business Days’ written notice
to the Administrative Agent, terminate in whole or reduce in part the unused
portions of the Swing Line Facility and the Letter of Credit Facility and the
Unused Revolving Credit Commitments; provided, however, that each partial
reduction of a Facility (i) shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) shall be made ratably
among the Appropriate Lenders in accordance with their Revolving Credit
Commitments. Any such termination or reduction of the Unused Revolving Credit
Commitments shall be permanent.

(b) Mandatory.

(i) The Letter of Credit Facility shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Letter of Credit Facility exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

(iii) The Revolving Credit Commitment shall terminate on the Termination Date.

SECTION 2.06 Prepayments.

(a) Optional. The Borrower may, upon at least one Business Day’s notice in the
case of Base Rate Advances and three Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) if any prepayment of
a Eurodollar Rate Advance is made on a date other than the last day of an
Interest Period for such Advance, the Borrower shall also pay any amounts owing
pursuant to Section 9.03.

(b) Mandatory.

(i) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the L/C Credit Extensions and the Swing Line Advances and (if applicable
pursuant to Section 2.06(b)(iv)) deposit an amount in the Collateral Account in
an amount equal to the amount by which (A) the sum of the aggregate principal
amount of (1) the Revolving Credit Advances plus (2) the L/C Credit Extensions
plus (3) the Swing Line Advances then outstanding plus (4) the aggregate
Available Amount of all Letters of Credit then outstanding exceeds (B) the
Revolving Credit Facility on such Business Day.

 

33



--------------------------------------------------------------------------------

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.

(iii) Prepayments of the Revolving Credit Facility made pursuant to Sections
2.06(b)(i) shall be made without reduction in the Revolving Credit Commitment or
the Letter of Credit Commitment and shall be first applied to prepay L/C Credit
Extensions then outstanding until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, and third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Advances are paid in full.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Collateral Account, such funds shall be applied to reimburse the Issuing
Bank or the Lenders, as applicable.

(iv) All prepayments under this Section 2.06(b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 2.10(g). If any payment of
Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.

SECTION 2.07 Interest.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Percentage in effect from time
to time, payable in arrears quarterly on the last day of each April, July,
October and January during such periods and on the date such Base Rate Advance
shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Percentage in effect on
the first day of such Interest Period, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

34



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Sections 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender Party, payable in arrears
on the dates referred to in Sections 2.07(a)(i) or (ii), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to Sections 2.07(a)(i) or
(ii), as applicable, and (ii) to the fullest extent permitted by applicable law,
the amount of any interest, fee or other amount payable under this Agreement or
any other Loan Document to any Agent or any Lender Party that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to Sections 2.07(a)(i) or (ii), as
applicable, and, in all other cases, on Base Rate Advances pursuant to
Section 2.07(a)(i); provided, however, that (x) following the acceleration of
the Advances, or the giving of notice by the Administrative Agent to accelerate
the Advances, pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Administrative Agent
and (y) at any time after the payment of Default Interest has been required, the
Required Lenders may, if they so determine, rescind the accrual or payment of
any or all Default Interest.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of Interest Period, the Administrative Agent shall give
notice to the Borrower and each Appropriate Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clauses (i) or (ii) of Section 2.06(a).

SECTION 2.08 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders a commitment fee (the “Revolving Credit Commitment Fee”),
from and including the Effective Date, in the case of each Person that is a
Lender as of the Effective Date, and from and including the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender,
in the case of each other Lender, until the Termination Date in respect of the
Revolving Credit Commitment, payable in arrears, quarterly, as invoiced by the
Administrative Agent on or before the due date, on the last day of each April,
July, October and January, commencing January 30, 2015, and on the Termination
Date in respect of the Revolving Credit Commitment, at the Applicable Percentage
in respect of the applicable Commitment Fee on the average daily Unused
Revolving Credit Commitment of such Lender; provided, however, that outstanding
Swing Line Advances shall not constitute usage of the Revolving Credit
Commitments for purposes of calculating the foregoing.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Lender a commission, payable in arrears quarterly, as invoiced by the
Administrative Agent on or before the due date, on the last day of each April,
July, October and January, commencing January 30, 2015, and on the Termination
Date in respect of the Revolving Credit Facility, on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount during such quarter of all
Letters of Credit at the

 

35



--------------------------------------------------------------------------------

Applicable Percentage for Eurodollar Rate Advances under the Revolving Credit
Facility. Upon the occurrence and during the continuance of a Default under
Sections 6.01(a) or (f) or an Event of Default, the amount of commission payable
by the Borrower under this Section 2.08(b)(i) shall be increased by 2% per
annum.

(ii) The Borrower shall pay to the Issuing Bank, for its own account, an
issuance fee with respect to each Letter of Credit issued hereunder pursuant to,
and in accordance with, the Administrative Agency Fee Letter or as otherwise
agreed to by the Borrower and the Issuing Bank. Such issuance fee shall be
payable quarterly, as invoiced by the Administrative Agent on or before the due
date, in arrears on the last day of each April, July, October and January,
commencing January 30, 2015.

(c) Other Fees. The Borrower shall pay to the Administrative Agent and each
Arranger, for their own respective accounts, fees in the amounts and at the
times specified in the Fee Letters, as applicable.

SECTION 2.09 Conversion of Advances.

(a) Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.07 and 2.10, Convert all or any portion of the Advances of one Type comprising
the same Borrowing into Advances of the other Type; provided, however, that this
Section 2.09(a) shall not apply to Swing Line Advances; and provided further
that except as provided in Section 2.10(f), any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Appropriate Lenders in accordance with their
Commitments under such Facility. Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

(b) Mandatory.

(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of Interest Period in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Appropriate Lenders, whereupon each
such Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance.

 

36



--------------------------------------------------------------------------------

(iii) Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, unless in any such case the Required Lenders shall
otherwise agree.

SECTION 2.10 Increased Costs; Changed Circumstances; Indemnity.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever on
or with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, its deposits,
reserves, other liabilities or capital attributable thereto or change the basis
of taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.12 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, Converting into or maintaining any Eurodollar Rate Advance (or
of maintaining its obligation to make any such Advance), or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Bank, the Borrower shall promptly pay to any such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Advances made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, below the level
that such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or the Issuing Bank the Borrower shall promptly pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

37



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.10 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.10 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Circumstances Affecting Eurodollar Rate Availability. In connection with any
request for a Eurodollar Rate Advance or a Base Rate Advance as to which the
interest rate is determined with reference to the Eurodollar Rate or a
Conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Advance, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the Eurodollar
Rate for such Interest Period with respect to a proposed Eurodollar Rate Advance
or any Base Rate Advance as to which the interest rate is determined with
reference to the Eurodollar Rate or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the Eurodollar Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Advances during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make Eurodollar
Rate Advances or Base Rate Advances as to which the interest rate is determined
with reference to the Eurodollar Rate and the right of the Borrower to Convert
any Advance to or continue any Advance as a Eurodollar Rate Advance or a Base
Rate Advance as to which the interest rate is determined with reference to the
Eurodollar Rate shall be suspended, and (i) in the case of Eurodollar Rate
Advances, the Borrower shall either (A) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such Eurodollar Rate Advance
together with accrued interest thereon (subject to Section 2.11(a)), on the last
day of the then current Interest Period applicable to such Eurodollar Rate
Advance; or (B) Convert the then outstanding principal amount of each such
Eurodollar Rate Advance to a Base Rate Advance as to which the interest rate is
not determined by reference to the Eurodollar Rate as of the last day of such
Interest Period; or (ii) in the case of Base Rate Advances as to which the
interest rate is determined by reference to the Eurodollar Rate, the Borrower
shall Convert the then outstanding principal amount of each such Advance to a
Base Rate Advance as to which the interest rate is not determined by reference
to the Eurodollar Rate as of the last day of such Interest Period.

 

38



--------------------------------------------------------------------------------

(f) Laws Affecting Eurodollar Rate Availability. If, after the Effective Date,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their Applicable Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
Applicable Lending Offices) to honor its obligations hereunder to make or
maintain any Eurodollar Rate Advance or any Base Rate Advance as to which the
interest rate is determined by reference to the Eurodollar Rate, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
Eurodollar Rate Advances or Base Rate Advances as to which the interest rate is
determined by reference to the Eurodollar Rate, and the right of the Borrower to
Convert any Advance to a Eurodollar Rate Advance, continue any Advance as a
Eurodollar Rate Advance or continue any Advance as a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate, in
each case, shall be suspended and thereafter the Borrower may select only Base
Rate Advances as to which the interest rate is not determined by reference to
the Eurodollar Rate hereunder, (ii) all Base Rate Advances shall cease to be
determined by reference to the Eurodollar Rate and (iii) if any of the Lenders
may not lawfully continue to maintain a to the Eurodollar Rate Advance to the
end of the then current Interest Period applicable thereto, the applicable
Advance shall immediately be Converted to a Base Rate Advance as to which the
interest rate is not determined by reference to the Eurodollar Rate for the
remainder of such Interest Period.

(g) Indemnity. The Borrower hereby indemnifies each of the Lenders against any
loss or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a Eurodollar Rate Advance or
from fees payable to terminate the deposits from which such funds were obtained)
which may arise or be attributable to each Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any
Advance (a) as a consequence of any failure by the Borrower to make any payment
when due of any amount due hereunder in connection with a Eurodollar Rate
Advance, (b) due to any failure of the Borrower to borrow, continue or Convert
on a date specified therefor in a Notice of Borrowing or notice of Conversion or
(c) due to any payment, prepayment or Conversion of any Eurodollar Rate Advance
on a date other than the last day of the Interest Period therefor. The amount of
such loss or expense shall be determined, in the applicable Lender’s sole
discretion, based upon the assumption that such Lender funded its Pro Rata Share
of the Eurodollar Rate Advances in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 2.11 Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the other Loan
Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. on the day when
due in Dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to

 

39



--------------------------------------------------------------------------------

be distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the other Loan Documents to more than one Lender Party, to such Lender
Parties for the account of their respective Applicable Lending Offices ratably
in accordance with the amounts of such respective Obligations then payable to
such Lender Parties and (ii) if such payment by the Borrower is in respect of
any Obligation then payable hereunder to one Lender Party, to such Lender Party
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.10(c), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.

(c) All computations of interest based on the Base Rate when the Base Rate is
determined by the Prime Rate shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate and of fees and
Letter of Credit commissions shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated tube due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

40



--------------------------------------------------------------------------------

(f) Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents, any Secured Hedge Agreement or any
Secured Cash Management Agreement is insufficient to pay in full all amounts due
and payable to the Agents, the Lender Parties, the Hedge Banks and the Cash
Management Banks under or in respect of this Agreement, the other Loan
Documents, the Secured Cash Management Agreement and the Secured Hedge Agreement
on any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority:

(i) first, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Agents (solely in their respective capacities as Agents) under or
in respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Agents on such date;

(ii) second, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Issuing Bank and the Swing Line Bank (solely in their respective
capacities as such) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Issuing
Bank and the Swing Line Bank on such date;

(iii) third, to the payment of that portion of the Secured Obligations
constituting indemnification payments, costs and expenses that are due and
payable to the Lenders under Sections 9.03 hereof, Section 14 of the Pledge
Agreement and any similar section of any of the other Loan Documents on such
date, ratably based upon the respective aggregate amounts of all such
indemnification payments, costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of that portion of the Secured Obligations
constituting amounts that are due and payable to the Administrative Agent and
the Lender Parties under Sections 2.10 and 2.12 on such date, ratably based upon
the respective aggregate amounts thereof owing to the Administrative Agent and
the Lender Parties on such date;

(v) fifth, to the payment of that portion of the Secured Obligations
constituting fees that are due and payable to the Lenders under Section 2.08(a)
on such date, ratably based upon the respective aggregate Commitments of the
Lenders under the Facilities on such date;

(vi) sixth, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances under or in respect of
the Loan Documents that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

 

41



--------------------------------------------------------------------------------

(vii) seventh, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances that is due and payable
to the Administrative Agent and the Lender Parties under Section 2.07(a) on such
date, ratably based upon the respective aggregate amounts of all such interest
owing to the Administrative Agent and the Lender Parties on such date;

(viii) eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date, (B) the payment of all amounts due and payable under each Secured
Hedge Agreement and (C) the payment of all amounts due and payable under each
Secured Cash Management Agreement; and

(ix) ninth, to the payment of all other Secured Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Secured Obligations owing to
the Administrative Agent and the other Secured Parties on such date.

If the Administrative Agent receives funds for application to the Secured
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (A) the aggregate principal amount of all Advances
outstanding at such time and (B) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Secured Obligations then owing to such Lender
Party.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VII for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 2.12 Taxes.

(a) Payment of Taxes. Any and all payments by or on account of any Obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes; provided that if the Administrative Agent, the Borrower or
any other Loan Party shall be required by Applicable Law to deduct any
Indemnified Taxes from such payments, then (i) the sum payable by such Loan
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12(a)) the Administrative Agent, the applicable Lender or the
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party or the
Administrative Agent shall make such deductions and (iii) such Loan Party or the
Administrative Agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

42



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 2.12(a), each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification. Each Loan Party shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.12(c)) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the applicable Loan Party shall not be obligated to
indemnify the Administrative Agent, any Lender or the Issuing Bank for any
amount in respect of any such penalties, interest or reasonable expenses if
written demand therefor was not made by the Administrative Agent, such Lender or
the Issuing Bank within 180 days from the date on which such party makes payment
for such penalties, interest or expenses; provided further that the foregoing
limitation shall not apply to any such penalties, interest or reasonable
expenses arising out of the retroactive application of any such Indemnified Tax
or Other Tax. A certificate as to the amount of such payment or liability
delivered to the applicable Loan Party by a Lender or the Issuing Bank (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error. The Loan Parties shall also indemnify the Administrative Agent,
within ten (10) days after demand therefor, for any amount which a Lender or the
Issuing Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by Section 2.12(g); provided that, such Lender or the Issuing
Bank, as the case may be, shall indemnify the applicable Loan Party to the
extent of any payment the applicable Loan Party makes to the Administrative
Agent pursuant to this sentence. In addition, the Loan Parties shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after demand therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or Issuing Bank as a
result of any failure of any Loan Party to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,
pursuant to Section 2.12(d), documentation evidencing the payment of Taxes.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the

 

43



--------------------------------------------------------------------------------

generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

(ii) duly completed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to United
States Federal withholding Tax imposed by FATCA if such Lender fails to comply
with any requirements of FATCA (including those contained in sections 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. To
the extent that the relevant documentation provided pursuant to this
Section 2.12(e) is rendered obsolete or inaccurate in any respect, each Lender
shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section 2.12 (including additional amounts paid by a Loan Party pursuant to this
Section 2.12), it shall pay to the applicable indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section 2.12 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest

 

44



--------------------------------------------------------------------------------

paid by the relevant Governmental Authority with respect to such refund);
provided that the applicable indemnifying party, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over pursuant to this Section 2.12 (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.12(f), in no event will the Administrative Agent, the Issuing
Bank or any Lender be required to pay any amount to an indemnifying party
pursuant to this Section 2.12(f) the payment of which would place the
Administrative Agent, Issuing Bank or Lender in a less favorable net after-Tax
position than the Administrative Agent, Issuing Bank or Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.12(f) shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g) Indemnification of the Administrative Agent. Each Lender and the Issuing
Bank shall indemnify the Administrative Agent within ten (10) days after demand
therefor, for the full amount of any Taxes attributable to such Lender or
Issuing Bank that are payable or paid by the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under any
Loan Document against any amount due to the Administrative Agent under this
Section 2.12(g). The agreements in Section 2.12(g) shall survive the resignation
and/or replacement of the Administrative Agent

(h) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.12 shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.

SECTION 2.13 Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.10) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing

 

45



--------------------------------------------------------------------------------

Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered; provided
further that, so long as the Obligations under the Loan Documents shall not have
been accelerated, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders. The Borrower
agrees that any Lender Party so purchasing an interest or participating interest
from another Lender Party pursuant to this Section 2.13 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

SECTION 2.14 Use of Proceeds. The proceeds of the Revolving Credit Advances and
the Swing Line Advances and the issuance of the Letters of Credit shall be used
for the account of the Borrower to provide a portion of the refinancing of
certain existing Debt of the Borrower and its Subsidiaries (including, without
limitation, the Existing Credit Agreement) (the “Refinancing”), ongoing working
capital and for other general corporate purposes of the Borrower and its
Subsidiaries.

SECTION 2.15 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.04), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and/or the Swing Line Bank
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank and/or the Swing Line Bank, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swing Line Advance or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Borrowing
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the

 

46



--------------------------------------------------------------------------------

Lenders, the Issuing Bank or Swing Line Bank as a result of any judgment of a
court of competent jurisdiction obtained by the Administrative Agent, any
Lender, the Issuing Bank or Swing Line Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Credit Advance or funded
participations in Swing Line Advances or Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Advance or funded participations in Swing Line Advances or
Letters of Credit were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Credit Advances of, and funded participations in Swing Line
Advances or Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Credit Advances of,
or funded participations in Swing Line Advances or Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.15(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Advances pursuant to
Sections 2.02(b) and 2.03(b), the Pro Rata Share of each Non-Defaulting Lender
shall be computed without giving effect to the Revolving Credit Commitment of
such Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Advances shall not exceed the positive difference, if any,
of (A) the Revolving Credit Commitment of that Non-Defaulting Lender minus
(B) the aggregate outstanding principal amount of the Revolving Credit Advances
of such Lender.

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Bank or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Bank (after giving effect to
Section 2.15(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Bank (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Bank) for the
payment and performance of each Defaulting Lender’s Pro Rata Share of
outstanding L/C Credit Extensions. Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank immediately for each
Defaulting Lender’s Pro Rata Share of any drawing under any Letter of Credit
which has not otherwise been reimbursed by the Borrower or such Defaulting
Lender.

(e) Prepayment of Swing Line Advances. Promptly on demand by the Swing Line Bank
or the Administrative Agent from time to time, the Borrower shall prepay Swing
Line Advances in an amount of all Fronting Exposure with respect to the Swing
Line Bank (after giving effect to Section 2.15(c)).

 

47



--------------------------------------------------------------------------------

(f) Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Revolving Credit Commitment Fee pursuant to Section 2.08(a) (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any letter of credit commissions pursuant to Section 2.08(b)
otherwise payable to the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral or other credit support arrangements satisfactory to the Issuing Bank
pursuant to Section 2.15(d), but instead, the Borrower shall pay to the
Non-Defaulting Lenders the amount of such letter of credit commissions in
accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.15(c), with the balance
of such fee, if any, payable to the Issuing Bank for its own account.

(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Bank and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Advances and
funded and unfunded participations in Letters of Credit and Swing Line Advances
to be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares of the Revolving Credit Commitment (without giving effect to
Section 2.15(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.16 Evidence of Debt.

(a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Borrower agrees that upon written notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender Party to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender Party, the Borrower shall promptly execute and deliver to
such Lender Party, with a copy to the Administrative Agent, a Note, in
substantially the form of Exhibit A hereto, respectively, payable to the order
of such Lender Party in a principal amount equal to the Revolving Credit
Commitment of such Lender Party. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.

 

48



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.10(c) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.16(b), and by each Lender Party in its account or accounts
pursuant to Section 2.16(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender Party and, in the case of
such account or accounts, such Lender Party, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the Obligations of the Borrower under this Agreement.

SECTION 2.17 Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.10;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.18 Increase to Revolving Credit Commitments. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the aggregate Revolving Credit Commitments (but
not the Letter of Credit Commitment or Swing Line Commitment) by a maximum
aggregate amount of up to THREE HUNDRED MILLION DOLLARS ($300,000,000) with
additional Revolving Credit Commitments from any existing Lender with a
Revolving Credit Commitment or new Revolving Credit Commitments from any other
Person selected by the Borrower and acceptable to the Administrative Agent and
the Issuing Bank; provided that:

(A) any such increase shall be in a minimum principal amount of $25,000,000 and
in integral multiples of $5,000,000 in excess thereof;

 

49



--------------------------------------------------------------------------------

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Revolving
Credit Commitment and any such decision whether to increase its Revolving Credit
Commitment shall be in such Lender’s sole and absolute discretion;

(D) (1) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any existing Lender
electing to increase its Revolving Credit Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent;

(E) as a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Credit Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Credit Party (1) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(2) in the case of the Borrower, (y) certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
each Loan Document are true and correct in all material respects on and as of
the date of such increase, as though made on and as of such date, other than any
such representations or warranties that, by their express terms, refer to a
specific date other than the date of such increase, in which case as of such
specific date, and (ii) no Default or Event of Default exists and (z) including
a pro forma compliance certificate demonstrating that the Borrower shall be in
pro forma compliance with the financial covenants set forth in Section 5.04
after giving effect to the incurrence of any Advances made on the date of
increase; and

(F) The Lender Addendum of any existing Lender increasing its Revolving Credit
Commitment shall be updated to include such increase pursuant to this
Section 2.18 and any Person that becomes a Lender pursuant to this Section 2.18
shall provide a Lender Addendum to the Administrative Agent.

The Borrower shall prepay any Revolving Credit Loans owing by it and outstanding
on the date of any such increase (and pay any additional amounts required
pursuant to Section 2.10) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Revolving Credit Commitments
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.

 

50



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES

OF LETTERS OF CREDIT

SECTION 3.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of each Lender to make the Initial Extension of
Credit or to participate in the initial Letter of Credit (if any) is subject to
the satisfaction of the following conditions precedent on and as of the first
date (the “Effective Date”) on which such conditions precedent have been
satisfied:

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit, the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified):

(i) A counterpart to this agreement duly executed by a Responsible Officer of
each Loan Party.

(ii) The Notes payable to the order of the Lenders to the extent requested by
the Lenders pursuant to the terms of Section 2.16.

(iii) The Pledge Agreement duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Shares referred to therein accompanied
by undated stock powers executed in blank,

(B) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions (other than the State of Tennessee) that the Administrative
Agent may deem necessary or desirable in order to perfect and protect the first
priority Liens created under the Pledge Agreement, covering the Collateral
described in the Pledge Agreement,

(C) evidence of the completion of all other recordings and filings of or with
respect to the Pledge Agreement (or, as the Administrative Agent may determine,
delivery to the Administrative Agent of satisfactory documentation with respect
thereto) that the Administrative Agent may deem necessary or desirable in order
to perfect and protect the Liens created thereunder,

(D) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority Liens
created under the Pledge Agreement has been taken, and

(E) receipt of a duly executed payoff letter in respect of the Existing Credit
Agreement.

(iv) Certified copies of (A) the resolutions of the Board of Directors (or other
governing body) of each Loan Party approving the Transaction and each Loan
Document to which it is or is to be a party as in full force and effect on, and
without amendment or modification as of, the Effective Date, and of all
documents evidencing other necessary corporate action and governmental approvals
and (B) other third party approvals and consents, if any, with respect to the
Transaction and each Loan Document to which it is or is to be a party.

(v) A copy of a certificate of the Secretary of State (or other appropriate
officer) of the jurisdiction of incorporation or formation of each Loan Party,
dated reasonably near the Effective Date, certifying (A) as to a true and
correct copy of the charter or certificate of formation, and each amendment
thereto, of such Loan Party and

 

51



--------------------------------------------------------------------------------

each amendment thereto on file in such Secretary’s office and (B) that (1) such
Loan Party has paid all franchise taxes to the date of such certificate and
(2) such Loan Party is duly incorporated or formed and in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
incorporation or formation.

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by a
Responsible Officer and its Secretary or any Assistant Secretary, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the date of the Effective Date), certifying as to (A) the absence of any
amendments to the charter or other organizational documents of such Loan Party
since the date of the certificate referred to in Section 3.01(a)(v), (B) a true
and correct copy of the bylaws, limited partnership agreement or limited
liability operating agreement, as applicable, of such Loan Party as in effect on
the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
incorporation or formation and good standing or valid existence of such Loan
Party as a corporation, limited partnership or limited liability company, as the
case may be, organized under the laws of the jurisdiction of its incorporation
or formation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party and (D) the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.

(vii) A certificate of a Responsible Officer of the Borrower to the effect that
(A) all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects), (B) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents, (C) after giving
effect to the Transaction, no Default or Event of Default has occurred and is
continuing, (D) since August 1, 2014, no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect, and (E) each of the Loan Parties, as applicable,
has satisfied each of the conditions set forth in Sections 3.01 and 3.02.

(viii) A certificate in substantially the form of Exhibit E hereto from
Borrower’s chief financial officer after giving pro forma effect to the Initial
Extension of Credit, and the consummation of the other elements of the
Transaction, attesting to the Solvency of the Loan Parties.

(ix) Evidence of the Loan Parties’ insurance coverage reasonably satisfactory to
the Administrative Agent, demonstrating that the Loan Parties’ existing
insurance coverage remains in effect.

(x) Copies of satisfactory audited and pro forma consolidated financial
statements and forecasts for the Borrower and its Subsidiaries reasonably
acceptable to the Administrative Agent.

(xi) A favorable opinion Bass, Berry & Sims PLC, counsel for the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Lenders shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).

 

52



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Arrangers shall be satisfied that all
existing Debt (including existing Debt under the Existing Credit Agreement),
other than Surviving Debt, has been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and all commitments, security interests and
guaranties relating thereto terminated and that all Surviving Debt shall be in
an amount and on terms and conditions satisfactory to the Administrative Agent
and the Arrangers.

(c) All material Governmental Authorizations and all shareholder, board of
director, and material third party consents and approvals necessary in
connection with the Transaction and the continued operation of the business of
the Loan Parties, after giving effect to the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Lender Parties) and shall remain in effect; all applicable waiting periods
in connection with the Transaction shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect other than the matters described on Schedule 4.01(f)
hereto (the “Disclosed Litigation”), (ii) would reasonably be expected to
restrain, prevent, or impose materially adverse conditions on the Transaction or
any element thereof or (iii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction, and
there shall have been no adverse change in the status, or financial effect on
the Borrower, any other Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.

(e) The Borrower and each of the Guarantors shall have provided to the
Administrative Agent and the Lenders, at least five Business Days prior to the
Effective Date, the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act.

(f) There shall have been no Material Adverse Change since August 1, 2014.

(g) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day, in form and
substance satisfactory to the Administrative Agent (unless otherwise specified),
a Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

(h) The Borrower shall have paid all accrued fees of the Agents, the Arrangers
and the Lender Parties and all accrued expenses of the Agents (including the
accrued fees and expenses of counsel to the Administrative Agent and local
counsel to the Lender Parties (if any), including, without limitation, all
amounts due and payable pursuant to the Fee Letters).

(i) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.

 

53



--------------------------------------------------------------------------------

SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than an L/C
Credit Extension made by the Issuing Bank or a Lender pursuant to
Section 2.03(b) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the Initial
Extension of Credit), and the obligation of the Issuing Bank to issue a Letter
of Credit (including the initial issuance) or renew a Letter of Credit and the
right of the Borrower to request a Swing Line Borrowing, shall be subject to the
further conditions precedent that on the date of such Borrowing or issuance or
renewal:

(a) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance and the acceptance by the Borrower of the proceeds of such Borrowing or
of such Letter of Credit or the renewal of such Letter of Credit shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing or issuance or renewal such
statements are true):

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality or Material Adverse Effect, such
representation or warranty is true and correct in all respects) on and as of
such date, before and after giving effect to such Borrowing or issuance or
renewal and to the application of the proceeds therefrom, as though made on and
as of such date, other than any such representations or warranties that, by
their express terms, refer to a specific date other than the date of such
Borrowing or issuance or renewal, in which case as of such specific date; and

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom; and

(b) The Administrative Agent shall have received the applicable Notice as
described in Section 3.02(a).

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing (to the extent good standing is a concept recognized for a
specific entity type in the applicable jurisdiction) under the laws of the
jurisdiction of its incorporation or formation, as the case may be, (ii) is duly
qualified and in good standing (to the extent good standing is a concept
recognized

 

54



--------------------------------------------------------------------------------

for a specific entity type in the applicable jurisdiction) as a foreign
corporation, limited partnership or limited liability company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership (as applicable) power and authority to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted; and (iv) has all Governmental Authorizations necessary to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where the failure to have such
Governmental Authorization could not be reasonably likely to have a Material
Adverse Effect.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the Effective Date (as to each
such Subsidiary) the jurisdiction of its formation, the number of shares,
membership interests or limited partnership interest (as applicable) of each
class of its Equity Interests authorized, and the number outstanding, on the
Effective Date and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares,
units or partnership interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Effective Date. All
of the outstanding Equity Interests in each Loan Party’s Subsidiaries have been
validly issued, are fully paid and non-assessable and except as indicated on
Schedule 4.01(b) hereto, are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Loan
Documents.

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, limited liability company
or limited partnership (as applicable) powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement or other constituent documents, (ii) violate any current
law, rule, regulation (including, without limitation, Regulations T, U or X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.

(d) No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party, is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of

 

55



--------------------------------------------------------------------------------

which have been duly obtained, taken, given or made and are in full force and
effect. All applicable waiting periods in connection with the Transaction have
expired without any action having been taken by any competent authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against such Loan Party in accordance with
its terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratoriums or similar laws at the time in effect affecting the
enforceability of the rights of creditors generally.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any Governmental Authority or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction, and there has been no Material
Adverse Change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

(g) The consolidated balance sheets of the Borrower and its Subsidiaries as at
August 1, 2014, and the related consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of Deloitte &
Touche LLP, independent registered public accountants, and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at
October 31, 2014, and the related unaudited consolidated statements of income
and consolidated statement of cash flows of the Borrower and its Subsidiaries
for the three months then ended, duly certified by the chief financial officer
of the Borrower, copies of which have been furnished to each Lender Party,
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP applied on a consistent basis, and since August 1, 2014,
there has been no event, development or occurrence that could have a Material
Adverse Effect.

(h) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at October 31, 2014, the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
four-quarter period then ended, in each case certified by the chief financial
officer of the Borrower, copies of which have been furnished to each Lender
Party, fairly present the consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such dates and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such dates, in each case giving effect to the Transaction, all in accordance
with GAAP.

(i) The consolidated forecasted balance sheet, statement of income and statement
of cashflows of the Borrower and its Subsidiaries, delivered to the Lender
Parties pursuant to Sections 3.01(a)(x) or 5.03, were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were reasonable
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Borrower’s reasonable best
estimate of its future financial performance, based upon the assumptions set
forth in such forecast.

 

56



--------------------------------------------------------------------------------

(j) No information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used, directly or indirectly, to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

(m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.

(n) The provisions of the Collateral Documents executed by the Loan Parties are
effective to create, in favor of the Lenders, legal, valid and enforceable
security interests in all right, title and interest of the Loan Parties in any
and all of the collateral described therein, securing the Notes and all other
Obligations from time to time outstanding under the Loan Documents, and each of
such Collateral Documents, upon the taking of possession of the Collateral as
provided in the Pledge Agreement shall create a fully perfected security
interest in all right, title and interest of the Loan Parties in such
collateral, superior in right to any liens, existing or future, which the Loan
Parties or any creditors of or purchasers from, or any other Person, may have
against such collateral or interests therein. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.

(o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(p) (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.

(iii) Schedule B (Actuarial Information), if applicable, to the most recent
annual report (Form 5500 Series) for each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

 

57



--------------------------------------------------------------------------------

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(vi) With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law (a “Foreign Plan”):

(A) Any employer and employee contributions required by law or by the terms of
any Foreign Benefit Arrangement or any Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices.

(B) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Effective Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.

(C) Each Foreign Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.

(q) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all material past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without ongoing
obligations or costs, and no circumstances exist that could be reasonably likely
to (A) form the basis of an Environmental Action against any Loan Party or any
of its Subsidiaries or any of their properties that would be reasonably expected
to have a Material Adverse Effect or (B) cause any such property to be subject
to any material restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(ii) None of the properties currently or, to the knowledge of the Loan Parties,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or, to the knowledge of the Loan Parties, is
adjacent to any such property; except for the properties that are listed in
Schedule 4.01(q), there are no and, to the knowledge of the Loan Parties, never
have been any underground or aboveground storage

 

58



--------------------------------------------------------------------------------

tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries in a form or condition
which violates, or gives rise to liability under, Environmental Laws; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or, to the knowledge of the Loan Parties, formerly owned or
operated by any Loan Party or any of its Subsidiaries, in each case, the
release, discharge or disposal of which would be reasonably expected to have a
Material Adverse Effect.

(iii) Except as otherwise set forth on Schedule 4.01(q) hereto, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or, to the
knowledge of any Loan Party, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect.

(r) (i) Except as disclosed on Schedule 4.01(r), neither any Loan Party nor any
of its Subsidiaries is party to any tax sharing agreement other than a tax
sharing agreement approved by the Required Lenders.

(ii) Each Loan Party and each Subsidiary thereof has duly filed or caused to be
filed all federal, state, local and other tax returns required by Applicable Law
to be filed, and has paid, or made adequate provision for the payment of, all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Loan Party). Such returns accurately reflect in all material respects
all liability for taxes of any Loan Party or any Subsidiary thereof for the
periods covered thereby. Each Loan Party and each Subsidiary thereof may be
subject to audits and examinations by federal, state and local Governmental
Authorities from time to time in the ordinary course of business; provided,
however, there is no material ongoing audit or examination or, to the knowledge
of the Borrower, other investigation by any Governmental Authority of the tax
liability of any Loan Party or any Subsidiary thereof. No Governmental Authority
has asserted any Lien or other claim against any Loan Party or any Subsidiary
thereof with respect to unpaid taxes which has not been discharged or resolved
(other than (A) any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of the relevant Loan
Party and (B) Liens permitted pursuant to Section 5.02(a)). The charges,
accruals and reserves on the books of each Loan Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all Fiscal Years
and portions thereof since the organization of any Loan Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.

 

59



--------------------------------------------------------------------------------

(iii) Set forth on Schedule 4.01(r) hereto is a complete and accurate list, as
of the Effective Date, of each taxable year of each Loan Party and each of its
Subsidiaries and Affiliates for which Federal income tax returns have been filed
and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).

(s) The representations and warranties contained in the other Loan Documents are
true and correct in all material respects.

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries (“Owned Real
Property”), showing as of the Effective Date the street address, county or other
relevant jurisdiction, state and record owner. Each Loan Party or such
Subsidiary has good and marketable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens and those created by the Loan
Documents.

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Real Property Leases under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the Effective Date the street address, county or other
relevant jurisdiction, state, names of the lessor and lessee, expiration date
and annual rental cost thereof.

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
patents, trademarks, registered trade names, service marks and registered
copyrights, and all applications therefor and licenses thereof of each Loan
Party or any of its Subsidiaries, showing, as of the Effective Date, (i) in the
case of registrations, the jurisdiction in which it is registered, the
registration number, the date of registration and, other than for copyrights,
the expiration date; and (ii) in the case of pending applications, the
jurisdiction in which such applications are filed, the application number and
the date of filing.

(w) Each Loan Party is in compliance in all material respects with the
requirements of all laws (including, without limitation, the PATRIOT Act),
rules, regulations and all orders, writs, injunctions, decrees, determinations
or awards applicable to it or to its properties, except in such instances in
which (i) such requirement of law, rule, regulation, order, writ, injunction,
decree, determination or award is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is in
material violation of any laws relating to terrorism or money laundering,
including, without limitation, the PATRIOT Act.

(x) None of the Loan Parties, any of their Subsidiaries or, to the knowledge of
the Borrower, any director, officer, employee, agent or affiliate thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury (collectively, “Sanctions”), or (ii) located, organized
or residence in a country or territory that is, or whose government is, the
subject of Sanctions.

 

60



--------------------------------------------------------------------------------

(y) Each of the Loan Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (the “FCPA”), and
any foreign counterpart thereto. None of the Loan Parties or their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Loan Party or its Subsidiary or to any other Person, in violation of the
FCPA.

(z) Each Loan Party and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that the
Loan Parties consider reasonably necessary for the operation of their respective
businesses as presently conducted, without any infringement upon the rights of
any other Person that could have a Material Adverse Effect. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person in any manner that could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(aa) No Loan Party or any Subsidiary thereof is party to any collective
bargaining agreement or has any labor union been recognized as the
representative of its employees except as set forth on Schedule 4.01(aa). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(bb) The Obligations of each Loan Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents (i) ranks and shall continue to
rank at least senior in priority of payment to all subordinated Debt of each
such Person and pari passu in priority of payment with all senior unsecured Debt
of each such Person and (ii) is designated as “Senior Debt” under all
instruments and documents, now or in the future, relating to all subordinated
Debt and all senior unsecured Debt of such Person.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01 Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Except to the extent that non-compliance could
not reasonably be expected to have a Material Adverse Effect, comply, and cause
each of its Subsidiaries to comply, with all Applicable Laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, the PATRIOT Act and the FCPA.

 

61



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that no
Loan Party shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable.

(c) Compliance with Environmental Laws. Except to the extent that non-compliance
could not reasonably be expected to have a Material Adverse Effect, comply, and
cause each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew, and cause each of its Subsidiaries to
obtain and renew, all Environmental Permits necessary for its operations and
properties; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that no Loan Party nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including business interruption and hazards) with
responsible and reputable insurance companies or associations and such insurance
shall be maintained in such amounts (with such deductibles and self insured
retentions) and covering such risks as is usually carried by companies of
similar size, engaged in similar businesses and owning similar properties in the
same general areas in which any Loan Party or any of its Subsidiaries operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Loan Parties
and their respective Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d)); provided, further, that none of the Loan
Parties or their respective Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the board of
directors of the Borrower or such Subsidiary or equivalent governing body shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Loan Party or such Subsidiary, as the case may be, and that
the loss thereof does not have a Material Adverse Effect.

(f) Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice (or, if an Event of Default exists, at any time and from
time to time during normal business hours and without prior notice), permit any
of the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties and any of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and (in the
case of discussions with any of the Agents or any agents or representatives
thereof) with their independent certified public accountants; provided that in
the case of discussions with or examination or visits by any of the Agents (or
any agents or representatives of the Agents), such discussions, examination or
visits shall be at the expense of the Borrower.

 

62



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of each Loan Party in
accordance with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and except for such failure to so maintain which
would not reasonably be expected to have a Material Adverse Effect.

(i) Covenant to Guarantee Obligations and Give Security.

(i) Upon (x) the formation or acquisition of any new direct or indirect Material
Subsidiaries by any Loan Party or (y) after any Person becomes a Material
Subsidiary, then in each case at the Borrower’s expense:

(A) to the extent such Material Subsidiary that is not (x) a CFC or (y) a
Subsidiary that is held directly or indirectly by a CFC, within 10 days
thereafter (or such later date as the Collateral Agent may agree in its sole
discretion), cause each such Material Subsidiary, and cause each direct and
indirect parent of such Material Subsidiary (if it has not already done so), to
duly execute and deliver to the Collateral Agent a guaranty or Guaranty
Supplement, in form and substance satisfactory to the Collateral Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents,

(B) within 30 days thereafter (or such later date as the Collateral Agent may
agree in its sole discretion), take, and cause each such Material Subsidiary
(other than any Subsidiary that is a CFC or a Subsidiary that is held directly
or indirectly by a CFC) to take, whatever action (including, without limitation,
the filing of UCC financing statements) may reasonably be necessary or advisable
in the opinion of the Collateral Agent to vest in the Collateral Agent (or in
any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments, pledge agreement supplements and pledge agreements delivered
pursuant to the Loan Documents, enforceable against all third parties in
accordance with their terms,

(C) within 60 days thereafter (or such later date as the Collateral Agent may
agree in its sole discretion) with respect to any such Material Subsidiary that
is a “significant subsidiary” as defined by Regulation S-X promulgated by the
Securities and Exchange Commission, deliver to the Collateral Agent, upon the
reasonable request of the Collateral Agent, a signed copy of a favorable
opinion, addressed to the Collateral Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Collateral Agent as to (1) the
matters contained in this Section 5.01(i), (2) such guaranties, Guaranty
Supplements, pledges, assignments, pledge agreement supplements and other pledge
agreements being legal, valid and binding obligations of each Loan Party that is
a party thereto enforceable in accordance with their terms, as

 

63



--------------------------------------------------------------------------------

to the matters contained in this Section 5.01(i), (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties and (4) such other matters as the Collateral
Agent may reasonably request, and

(D) at any time and from time to time, promptly execute and deliver, and cause
each such Material Subsidiary (other than any Subsidiary that is a CFC or a
Subsidiary that is held directly or indirectly by a CFC), to execute and
deliver, any and all further instruments and documents and take, and cause each
newly acquired or newly formed Subsidiary (other than any Subsidiary that is a
CFC or a Subsidiary that is held directly or indirectly by a CFC) to take, all
such other action as the Collateral Agent may deem reasonably necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens created or purported to be created under the Loan Documents.

(ii) Upon the formation or acquisition of any new direct or indirect Subsidiary
by any Loan Party, then in each case at the Borrower’s expense, within 30 days
thereafter (or such later date as the Collateral Agent may agree in its sole
discretion), duly execute and deliver and cause such Subsidiary (to the extent
that it is a Material Subsidiary) and each Loan Party acquiring Equity Interests
in such Subsidiary to duly execute and deliver to the Collateral Agent pledges,
assignments, pledge agreement supplements and other pledge agreements as
specified by, and in form and substance reasonably satisfactory to the
Collateral Agent, securing payment of all of the Obligations of such Subsidiary
or Loan Party, respectively, under the Loan Documents; provided that (A) the
Equity Interests in any Subsidiary held by a CFC shall not be required to be
pledged and (B) if such new Equity Interests are Equity Interests in a CFC, only
66% of the voting Equity Interests and 100% of the non-voting Equity Interests
of such CFC shall be pledged in favor of the Secured Parties.

(j) Further Assurances. Promptly upon request by any Agent, or any Lender Party
through the Administrative Agent, take and cause each Subsidiary to take the
following actions:

(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and

(ii) execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, conveyances, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, reasonably determines is necessary from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents,
(B) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party.

 

64



--------------------------------------------------------------------------------

(k) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent after the occurrence or discovery of an event,
condition or circumstance reasonably likely to give rise to an Environmental
Action that would be reasonably likely (whether individually or in the
aggregate) to have a Material Adverse Effect, provide to the Lender Parties
within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its or its Subsidiaries’
properties affected by the event, condition or circumstance in question,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
affected by the event, condition or circumstance in question to grant at the
time of such request to the Agents, the Lender Parties, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto any of their respective properties affected by
the event, condition or circumstance in question to undertake such an
assessment.

(l) Compliance with Terms of Leaseholds. Take and cause each Subsidiary to take
the following actions: make all payments and otherwise perform all obligations
in respect of all leases of real property to which the any of the Loan Parties
or their respective Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, except, in any
case, where the failure to do so, either individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect.

(m) Performance of Material Contracts. Take and cause each Subsidiary to take
the following actions: perform and observe all the terms and provisions of each
Material Contract to which any of the Loan Parties or their respective
Subsidiaries is a party, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as the Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

(n) Use of Proceeds. Use the proceeds of each of the Advances and Letters of
Credit solely for the purposes set forth in the Preliminary Statements hereof
and Section 2.14.

 

65



--------------------------------------------------------------------------------

SECTION 5.02 Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each Loan Party and its Subsidiaries will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the UCC of any jurisdiction, a financing statement that names
any Loan Party or any of its Subsidiaries as debtor, or sign or suffer to exist,
or permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto;

(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this Section 5.02(a)(iv) shall not exceed the amount permitted under
Section 5.02(b)(iii)(B) at any time outstanding;

(v) Liens arising in connection with Capitalized Leases of the Borrower or any
of its Subsidiaries permitted under Section 5.02(b)(iii)(C); provided that no
such Lien shall extend to or cover any Collateral or assets other than the
assets subject to such Capitalized Leases;

(vi) the replacement, extension or renewal of any Lien permitted by
Section 5.02(a)(iii) upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby provided that
such replacement, extension or renewal does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) the proceeds thereof;

(vii) Liens securing any of the Debt described in Sections 5.02(b)(i)(B) and
5.02(b)(ii); and

(viii) other Liens securing Debt outstanding in an aggregate principal amount
not to exceed $10,000,000; provided that no such Lien shall extend to or cover
any Collateral.

 

66



--------------------------------------------------------------------------------

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) in the case of the Borrower,

(A) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or commodity pricing, in each case incurred in the ordinary
course of business and consistent with prudent business practice,

(B) Debt owed to a Loan Party; and

(C) Debt incurred by the Borrower (which may be guaranteed by the Guarantors) in
connection with the issuance of unsecured senior notes (the “Permitted Senior
Notes”); provided that (1) no Default or Event of Default shall have occurred
and be continuing at the time of any such issuance or would be caused by such
issuance, (2) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 5.04 after giving effect to the incurrence of
such Debt and shall provide the Administrative Agent and Lenders with a pro
forma compliance certificate evidencing such compliance at least 10 days (or
such shorter period as may be agreed to by the Administrative Agent) in advance
of any such Debt issuance, (3) such Debt shall rank no higher than pari passu
with the Obligations, (4) the maturity of such Debt shall be at least six
(6) months after the latest Termination Date, (5) the terms of such Debt may not
restrict, limit or otherwise encumber the ability of the Borrower or any
Subsidiary to grant Liens in favor of the Administrative Agent or any Lender
under this Agreement or any other Loan Document, and (6) such Debt shall
otherwise be issued on terms and conditions reasonably satisfactory to the
Administrative Agent.

(ii) in the case of any Subsidiary of the Borrower, (a) with respect to any
Subsidiary of the Borrower that is a Loan Party, Debt owed to the Borrower or to
any other Loan Party and (b) with respect to any Subsidiary of the Borrower that
is not a Loan Party, Debt owed to any other Subsidiary of the Borrower that is
not a Loan Party; and

(iii) the Guaranties and, in the case of the Loan Parties and their
Subsidiaries,

(A) Debt under the Loan Documents;

(B) So long as no Default has occurred and is continuing, Debt secured by Liens
permitted by Section 5.02(a)(iv) not to exceed in the aggregate $10,000,000 at
any time outstanding; provided that to the extent any Debt is created, incurred
or assumed in compliance with this clause (B) while no Default has occurred and
is continuing, such Debt shall continue to be permitted under this clause (B) in
the event that a Default has occurred and is continuing;

(C) Capitalized Leases (other than those permitted by clause (F) below) not to
exceed in the aggregate $10,000,000 at any time outstanding, and in the case of
Capitalized Leases to which any Subsidiary of a Loan Party is a party, Debt of
the Loan Party of the type described in clause (j) of the definition of Debt
guaranteeing the obligations of such Subsidiary under the Capitalized Leases
permitted under this clause (C);

 

67



--------------------------------------------------------------------------------

(D) Debt of any Person that becomes a Subsidiary of the Borrower after the
Effective Date in accordance with the terms of Section 5.02(f) which Debt does
not exceed $10,000,000 in the aggregate and is existing at the time such Person
becomes a Subsidiary of the Borrower;

(E) So long as no Default has occurred and is continuing, other unsecured Debt
of the Borrower in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding; provided that to the extent any Debt is created,
incurred or assumed in compliance with this clause (E) while no Default has
occurred and is continuing, such Debt shall continue to be permitted under this
clause (E) in the event that a Default has occurred and is continuing;

(F) the Surviving Debt set forth on Schedule 5.02(b), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, any Surviving
Debt; provided that the terms of any such extending, refunding or refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise permitted by the Loan Documents; provided
further that the principal amount of such Surviving Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing;

(G) Contingent obligations of the Loan Parties or any of their Subsidiaries in
an amount not to exceed $10,000,000; provided that such contingent obligations
are unsecured;

(H) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(I) Debt in respect of letters of credit in an aggregate amount not to exceed
$10,000,000 at any time outstanding;

(J) Debt in respect of indemnification obligations in connection with bonds and
letters of credit related to self insurance and insurance programs and policies
of the Loan Parties and their respective Subsidiaries;

(K) Obligations in respect of the Borrower’s Non-Qualified Deferred Compensation
Plan to the extent of assets of such plan are on the Borrower’s balance sheet;
and

(L) Guarantee obligations of the Guarantors in respect of Debt of the Borrower
permitted pursuant to Section 5.02(b)(i)(C).

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
Effective Date.

 

68



--------------------------------------------------------------------------------

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that, in the case of
any merger or consolidation with another Subsidiary, the Person formed by such
merger or consolidation shall be a direct or indirect wholly owned Subsidiary of
the Borrower; provided further that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Guarantor (except to the extent that the surviving
Person in a merger or consolidation permitted pursuant to Section 5.02(d)(iv) is
or becomes the Borrower);

(ii) in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and the provisions of Section 5.01(i) shall have been complied with;
and

(iii) in connection with any sale or other disposition (which takes the form of
merger rather than a sale of stock or assets) permitted under
Section 5.02(e)(ii), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it;

provided, however, that in the case of any such merger pursuant to the preceding
clauses (i), (ii) or (iii) to which the Borrower is a party, the Borrower is the
surviving corporation.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of
(including by any sale and leaseback transaction), or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including by any
sale and leaseback transaction), any assets, or grant any option or other right
to purchase, lease or otherwise acquire, or permit any of its Subsidiaries to
grant any option or other right to purchase, lease or otherwise acquire any
assets, except:

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

(ii) the sale, liquidation, or other disposition of assets under the Company’s
Non-Qualified Deferred Compensation Plan when made for the purpose of
distribution to participants,

(iii) in a transaction authorized by Section 5.02(d) (other than
Section 5.02(d)(iii));

(iv) sales, transfers or other dispositions of assets among the Borrower and
Guarantors;

 

69



--------------------------------------------------------------------------------

(v) so long as no Event of Default shall have occurred and be continuing and the
Borrower and its Subsidiaries shall be in pro forma compliance with Section 5.04
and shall receive cash therefor:

(A) the Borrower and any Guarantor may sell, lease, transfer or otherwise
dispose of real property with a fair market value in an aggregate amount not to
exceed $150,000,000, so long as the aggregate fair market value of the real
property sold in each Fiscal Year is less than $50,000,000; and

(B) the Borrower and any Guarantor may also sell, lease, transfer or otherwise
dispose of other real property with a fair market value in an aggregate amount
not to exceed $100,000,000.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) (A) equity Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the Effective Date and (B) additional equity
Investments in Loan Parties;

(ii) loans and advances to employees in the ordinary course of the business of
the Loan Parties and their Subsidiaries as presently conducted in compliance
with all applicable laws (including the Sarbanes-Oxley Act of 2002, as amended)
an aggregate principal amount not to exceed $2,000,000 at any time outstanding;

(iii) Investments by the Loan Parties and their Subsidiaries in Cash
Equivalents;

(iv) Investments existing on the Effective Date and described on Schedule
5.02(f) hereto;

(v) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(1);

(vi) Investments consisting of intercompany Debt permitted under
Section 5.02(b);

(vii) the purchase or other acquisition of all of the Equity Interests in any
Person that, upon the consummation thereof, will be wholly owned directly by one
or more Loan Parties (including, without limitation, as a result of a merger or
consolidation) and the purchase or other acquisition by one or more Loan Parties
of all or substantially all of the property and assets of any Person; provided
that, with respect to each purchase or other acquisition made pursuant to this
clause (vii), such purchase or other acquisition shall be at all times
negotiated without the objection of the board of directors of the entity to be
acquired; and provided further that:

(A) the Loan Parties and any such newly created or acquired Subsidiary shall
comply with the requirements of Section 5.01(i);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;

 

70



--------------------------------------------------------------------------------

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower, if the
board of directors is otherwise approving such transaction, or, in each other
case, by the chief executive or financial officer of the Borrower);

(D) the total cash and noncash consideration (including, without limitation, the
fair market value of all Equity Interests issued or transferred to the sellers
of such Person or assets, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers of such Person or
assets, all write-downs of property and assets and reserves for liabilities with
respect thereto and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of the Borrower and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of the Borrower
and its Subsidiaries for all other purchases and other acquisitions made by the
Borrower and its Subsidiaries pursuant to this clause (vii), shall not exceed
$100,000,000;

(E) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of audited financial statements of such Person or assets as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(viii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $10,000,000;
provided that immediately before and immediately after giving effect to any such
Investment, no Default shall have occurred and be continuing; and

(ix) Investments that comprise the assets of the Non-Qualified Deferred
Compensation Plan.

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its

 

71



--------------------------------------------------------------------------------

stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Borrower or to issue or sell any Equity
Interests therein, except that so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(i) the Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower and (B) purchase, redeem, retire, defease
or otherwise acquire shares of its capital stock with the proceeds received
contemporaneously from the issue of new shares of its capital stock with equal
or inferior voting powers, designations, preferences and rights;

(ii) any Subsidiary of the Borrower may declare and pay dividends to the
Borrower and to any other Loan Party;

(iii) so long as immediately after giving effect thereto, the sum of
(A) availability under the Revolving Credit Facility plus (B) unrestricted cash
and Cash Equivalents on hand of the Loan Parties (the sum of such amounts in
clauses (A) and (B) being referred to as “Cash Availability”) equals or exceeds
$100,000,000, the Borrower may declare and pay cash dividends to its
stockholders and purchase, redeem, retire or otherwise acquire shares of its own
outstanding capital stock (x) in an unlimited amount if at the time such
dividend, purchase or redemption is made and after giving effect thereto, the
Borrower’s Consolidated Total Leverage Ratio is 3.00 to 1.00 or less and (y) in
an aggregate amount not to exceed $100,000,000 in any Fiscal Year if at the time
such dividend, purchase or redemption is made and after giving effect thereto,
the Borrower’s Consolidated Total Leverage Ratio is greater than 3.00 to 1.00;
provided that, notwithstanding the foregoing clauses (x) and (y), so long as
immediately after giving effect to the payment of any such dividends, Cash
Availability equals or exceeds $100,000,000, the Borrower may declare and pay
cash dividends to its stockholders in an aggregate amount not to exceed in any
Fiscal Year the product of (i) the aggregate amount of dividends permitted
hereunder that were declared by the Borrower in the fourth quarter of the
immediately preceding Fiscal Year multiplied by (ii) four (4);

(iv) the Borrower may issue (A) rights or options to acquire capital stock of
the Borrower pursuant to employee stock purchase plans, director or employee
option plans and other employee benefit plans and (B) common stock upon the
exercise of options issued under, or pursuant to, employee stock purchase plans,
director or employee option plans and other employee benefit plans; and

(v) (A) Rocking Chair, Inc. may issue Preferred Interests to the other Loan
Parties,(B) the Loan Parties may award to or repurchase from employees of the
Loan Parties the Preferred Interests issued by Rocking Chair, Inc. and
(C) Rocking Chair, Inc. may pay dividends on its Preferred Interests in an
annual amount not to exceed $250,000.

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation, certificate of
formation, operating agreement, bylaws or other constitutive, other than
amendments that could not be reasonably expected to have a Material Adverse
Effect or adversely affect the interests of the Lender Parties.

 

72



--------------------------------------------------------------------------------

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices
except as permitted by GAAP or (ii) its Fiscal Year; provided, upon 30 days’
prior notice to the Administrative Agent, the Borrower shall be permitted to
change its Fiscal Year end from the Friday nearest July 31st in any calendar
year to any other day nearest to July 31st in any calendar year.

(j) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (A) the
prepayment of the Advances in accordance with the terms of this Agreement and
(B) regularly scheduled or required repayments or redemptions of Surviving Debt;
(C) the conversion of subordinated debt into equity in accordance with its terms
and any transaction permitted by Section 5.02(g)(iii) and (D) so long as no
Default or Event of Default shall have occurred and be continuing or would be
caused thereby, regularly scheduled payments of accrued interest on the
Permitted Senior Notes; (ii) amend, modify or change in any manner any term or
condition of any Surviving Debt, or subordinated debt, or permit any of its
Subsidiaries to do any of the foregoing other than to prepay any Debt payable to
the Borrower; or (iii) amend or modify any documents or instruments governing
any Debt other than the Loan Documents (including, without limitation, the
Permitted Senior Notes), other than amendments that could not be reasonably
expected to have a Material Adverse Effect or adversely affect in any material
respect the interests of the Lender Parties.

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) pursuant to this Agreement and the other Loan Documents or
(ii) any agreement or instrument evidencing (A) any Surviving Debt; (B) any Debt
permitted by Section 5.02(b)(iii)(B) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, (C) the Permitted Senior Notes; provided that such
Permitted Senior Notes may not restrict, limit or otherwise encumber the ability
of the Borrower or any Subsidiary to incur Liens in favor of the Administrative
Agent or any Lender under this Agreement or any other Loan Document and (D) any
Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto.

(l) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture with any Person other than a Loan Party or one of
its Subsidiaries, or permit any of its Subsidiaries to do so with the exception
of those partnerships or joint ventures existing on the date of this Agreement.

(m) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions with the exception of the Hedge Agreements
permitted under Section 5.02(b)(i)(A) this Agreement.

(n) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Surviving Debt, in
each case as in effect on the Effective Date, (iii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, and (iv) the Permitted Senior Notes.

 

73



--------------------------------------------------------------------------------

(o) Transactions with Affiliates. With the exception of inter-company
transactions among the Loan Parties, conduct, and permit any of its Subsidiaries
to conduct, any transaction with any of their Affiliates on terms that are
either not fair and reasonable or less favorable to a Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

(p) Sanctions. The Loan Parties will not, directly or indirectly, use the
Letters of Credit and the proceeds from any Advances hereunder, or lend,
contribute or otherwise make available to any Subsidiary, joint venture partner
or other individual or entity, (i) to fund any activities of or business with
any individual or entity, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or (ii) in any other manner that
would result in violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger, Agent,
Issuing Bank, Swing Line Bank, or otherwise) of Sanctions.

(q) Anti-Corruption. The Loan Parties will not, directly or indirectly, use the
Letters of Credit and the proceeds from any Advances hereunder for any purpose
in violation of FCPA or any other applicable anti-corruption law.

SECTION 5.03 Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default, or such event, development or
occurrence, and the action that the Borrower has taken and proposes to take with
respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and a consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Administrative Agent of Deloitte &
Touche LLP or such other independent registered public accountants of recognized
standing acceptable to the Administrative Agent, together with (i) a certificate
of such accounting firm to the Lender Parties stating that in the course of the
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge that a
Default of a financial nature under Sections 5.02(a), 5.02(b), 5.02(f) or 5.04
has occurred and is continuing, or if, in the opinion of such accounting firm, a
Default of a financial nature under Sections 5.02(a), 5.02(b), 5.02(f) or 5.04
has occurred and is continuing, a statement as to the nature thereof and (ii) a
certificate of the chief financial officer of the Borrower (A) setting forth in
detail reasonably acceptable to the Administrative Agent the compliance with the
negative covenants contained in Section 5.02 (including provisions with respect
to dispositions and

 

74



--------------------------------------------------------------------------------

acquisitions of assets) and stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (B) that includes or to which is attached a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Borrower in determining compliance with the covenants contained in
Section 5.04; provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each Fiscal Year,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and consolidated statements of income and a consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
(A) setting forth in detail reasonably acceptable to the Administrative Agent
the compliance with the negative covenants contained in Section 5.02 (including
provisions with respect to dispositions and acquisitions of assets) and stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (B) that
includes or to which is attached a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04; provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

(d) Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on an annual basis for the Fiscal
Year following such Fiscal Year.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any change in the status of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto that could reasonably be expected to have a Material
Adverse Effect. For purposes of this Section 5.03(e), any litigation,
arbitration, or governmental investigation or proceeding which involves an
uninsured damage claim of $2,000,000 or less need not be the subject of any such
notice unless it is one of a series of claims arising out of the same set of
facts or circumstances which, in the aggregate, exceed $10,000,000.

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all annual
reports on Form 10-K and quarterly reports on Form 10-Q, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, in each case
excluding the exhibits thereto unless requested by the Administrative Agent.

 

75



--------------------------------------------------------------------------------

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and in each case not otherwise required to be
furnished to the Lender Parties pursuant to any other subsection of this Section
5.03.

(h) ERISA.

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within
10Business Days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly upon the request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in the preceding clauses (A) or (B); provided, however, that the
notice under this Section 5.03(h)(iv) is required to be given only if the event
or circumstance identified in such notice, when aggregated with any other events
or circumstances required to be reported under this Section 5.03(h) could
reasonably be expected to result in a Material Adverse Effect.

(i) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries under any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect

(j) Insurance. As soon as available and in any event within 90 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party
(through the Administrative Agent) may reasonably specify.

 

76



--------------------------------------------------------------------------------

(k) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

Documents required to be delivered pursuant to Sections 5.03(b) or (c) or
5.03(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 9.01; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Sections 5.03(b) and (c), as the case may be, to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

77



--------------------------------------------------------------------------------

SECTION 5.04 Financial Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will:

(a) Consolidated Total Leverage Ratio. Maintain, as of the end of each
Measurement Period, a Consolidated Total Leverage Ratio of not more than
3.50:1.00; and

(b) Consolidated Interest Coverage Ratio. Maintain, as of the end of each
Measurement Period, a Consolidated Interest Coverage Ratio of not less than
4.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform any term, covenant or agreement contained
in Sections 2.14, 5.01(e) or (i), 5.02, 5.03 or 5.04; or

(d) any Loan Party shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 30 days after the earlier of the date on
which (i) a Responsible Officer becomes aware of such failure or (ii) written
notice thereof shall have been given to the Borrower by any Agent or any Lender
Party; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $15,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

78



--------------------------------------------------------------------------------

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of thirty (30) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(f); or

(g) any judgments or orders, either individually or in the aggregate , for the
payment of money in excess of $15,000,000 or otherwise material to the Borrower
and its Subsidiaries, taken as a whole, shall be rendered against any Loan Party
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect provided, however, that any such judgment or court order shall not be an
Event of Default under this Section 6.01(g) if and for so long as (i) the entire
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof
(subject to any applicable deductibles) and (ii) such insurer, which shall be
rated at least “A” by A.M. Best Company, has been notified of, and has not
disputed the claim made for payment of the amount of such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(i) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof), other than in respect of any item
or items of Collateral the fair market value of which, either individually or in
the aggregate, does not exceed $10,000,000; or

(k) a Change of Control shall occur; or

 

79



--------------------------------------------------------------------------------

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Loan Party or ERISA Affiliate has
incurred Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and the ERISA Affiliates as Withdrawal Liability (determined as
of the date of such notification), exceeds $15,000,000; or

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $15,000,000;

then, and in any such event, the Administrative Agent (i) shall, at the written
request of the Required Lenders, by notice to the Borrower, declare all or any
portion of the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances (other than L/C Credit Extensions by the Issuing
Bank or a Lender pursuant to Section 2.03(b) and Swing Line Advances by a
Swing-Line Lender pursuant to Section 2.02(b)) and of each Issuing Bank to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all or any portion of the
Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all or such portion, as applicable, of the Advances, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than L/C Credit
Extensions by the Issuing Bank or a Lender pursuant to Section 2.03(b)) and of
the Issuing Bank to issue Letters of Credit shall automatically be terminated
and (y) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, the Borrower shall be obligated to pay to the Administrative Agent on
behalf of the Lender Parties in same day funds at the Administrative Agent’s
Office, for deposit in the L/C Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding, without
presentment,

 

80



--------------------------------------------------------------------------------

demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. If at any time the Administrative Agent or the
Administrative Agent determines that any funds held in the L/C Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Collateral
Account that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Collateral Account, such funds shall be applied to
reimburse the Issuing Bank or Lenders, as applicable, to the extent permitted by
applicable law.

ARTICLE VII

THE AGENTS

SECTION 7.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably designates and appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VII are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. The Administrative Agent shall also
act as the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article VII for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VII and Article IX (including Section 9.03, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

81



--------------------------------------------------------------------------------

SECTION 7.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Section 6.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Advance or the issuance of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

82



--------------------------------------------------------------------------------

SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 7.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower and subject to the consent of the Borrower (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 7.06(a). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 7.06(a)). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 7.06 shall also constitute its resignation as Issuing Bank and Swing
Line Bank. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the

 

83



--------------------------------------------------------------------------------

retiring Issuing Bank and Swing Line Bank, (b) the retiring Issuing Bank and
Swing Line Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 7.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, arrangers, lead arrangers or co-arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

SECTION 7.09 Collateral and Guaranty Matters. Each of the Lenders (including in
its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion:

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 9.02;

(b) to release any Guarantor from its Obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien
permitted pursuant to Sections 5.02(a)(iv), (v) or (vi).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its Obligations under the Guaranty pursuant to this
Section 7.09. In each case as specified in this Section 7.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release

 

84



--------------------------------------------------------------------------------

such Guarantor from its Obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 7.09. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction permitted pursuant to Section 5.02(e), the Liens
created by any of the Collateral Documents on such property shall be
automatically released without need for further action by any person.

SECTION 7.10 Secured Hedge Agreements and Secured Cash Management Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 2.11(f)
or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE VIII

GUARANTY

SECTION 8.01 Guaranty; Limitation of Liability.

(a) Each Guarantor jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Secured Obligations of each other Loan Party now or hereafter
existing (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the Secured Obligations)
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest (including Post Petition Interest),
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty or
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors

 

85



--------------------------------------------------------------------------------

hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance (after taking into account the provisions of
Section 8.01(c)).

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents. This Guaranty constitutes a guaranty
of payment and performance when due and not merely a guaranty of collection, and
each Guarantor specifically agrees that it shall not be necessary or required
that any Secured Party exercise any right, assert any claim or demand or enforce
any remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder.

SECTION 8.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of any Loan Document, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other agreement,
document or instrument to which the Borrower, any Guarantor or any of their
respective Subsidiaries or Affiliates is or may become a party;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, any Secured Hedge
Agreement or any Secured Cash Management Agreement or any other amendment or
waiver of or any consent to departure from any Loan Document, any Secured Hedge
Agreement or any Secured Cash Management Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to allow any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

86



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03 Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

87



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

SECTION 8.04 Payments Free and Clear of Taxes, Etc. Any and all payments made by
any Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made, in accordance with Section 2.12, free and clear of and without
deduction for any and all present or future Taxes and subject to the limitations
set forth herein.

SECTION 8.05 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the Termination Date for all of the Facilities
and (iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Lender Parties, the Administrative
Agent and their successors, transferees and assigns. Without limiting the
generality of the preceding clause (c), any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations hereunder (including,
without limitation, all or any portion of its Commitment, the Advances owing to
it and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party herein or otherwise, in each case as provided in
Section 9.10. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Administrative
Agent.

SECTION 8.06 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit, all
Secured Cash Management Agreements and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date of all Facilities and
(c) the latest date of expiration or termination of all Letters of Credit, all
Secured Cash Management Agreements and all Secured Hedge Agreements, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether

 

88



--------------------------------------------------------------------------------

matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) any Guarantor shall make payment
to any Secured Party of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the Termination Date for all
Facilities shall have occurred and (iv) all Letters of Credit, all Secured Cash
Management Agreements and all Secured Hedge Agreements shall have expired or
been terminated, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

SECTION 8.07 Guaranty Supplements. Upon the execution and delivery by any Person
of a guaranty supplement in substantially the form of Exhibit D hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference to “ this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

SECTION 8.08 Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth below in this Section 8.08:

(a) Prohibited Payments, Etc. Except after the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
each Guarantor may receive regularly scheduled payments from any other Loan
Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), however, unless the Required Lenders otherwise agree, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

89



--------------------------------------------------------------------------------

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 8.09 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds and other support as may be needed from time to time by each
Specified Loan Party to honor all of such Specified Loan Party’s obligations
under this Guaranty and the other Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section or otherwise under
this Agreement voidable under Applicable Law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until all of the Guaranteed Obligations and all the obligations of the
Guarantors shall have been paid in full in cash and the Commitments terminated.
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support or other agreement”
for the benefit of each Specified Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrower:

  

Cracker Barrel Old Country Store, Inc.

305 Hartman Drive

P.O. Box 787

Lebanon, Tennessee 37088-0787

Attention of: Lawrence E. Hyatt

Telephone No.: (615) 235-4432

Telecopy No.: (615) 443-9818

E-mail: larry.hyatt@crackerbarrel.com

Website Address: www.crackerbarrel.com

With copies to:

  

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, TN 37201

Attention of: Felix Dowsley

 

90



--------------------------------------------------------------------------------

   Telephone No.: (615) 742-6228    Telecopy No.: (615) 742-2728    E-mail:
FDowsley@bassberry.com

If to Wells Fargo as

Administrative

Agent:

  

Requests for Extensions of Credit:

Please send Borrowing Notice according to the instructions below

  

VIA FAX

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 590-3481

   or      

VIA EMAIL

agencyservices.requests@wellsfargo.com

For all notices other than Request for Extensions of Credit:

  

Wells Fargo Bank, National Association

1808 Aston Avenue, Suite 250

Carlsbad, CA 92008

   Attention:    Loan Administration    Telephone:    (760) 918-2700    Fax:   
(760) 918-2727

with a copy to:

  

Wells Fargo Bank, National Association

1808 Aston Ave., Suite 250

Carlsbad, CA 92008

   Attention:    Lorenza Tupaz    Facsimile:    (760) 918-2727    Telephone:   
(760) 918-2743

If to any Lender:

   To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).

 

91



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the preceding clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Advances will be made and
Letters of Credit requested

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(e) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

92



--------------------------------------------------------------------------------

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 9.02 Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by the Borrower or any other Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent on their behalf upon its
receipt of the consent thereof) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) Except as provided in Section 3.03, waive any of the conditions, in the case
of the Initial Extension of Credit, specified in Section 3.02, without the
written consent of each Lender (other than any Lender that is, at such time, a
Defaulting Lender);

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender or
extend or increase the amount of the aggregate Commitments under any Facility,
or amend the pro rata treatment of any reduction of Commitments set forth in
Section 2.05 or of the distribution of payments set forth in Section 2.11(f),
without the written consent of each Lender directly affected thereby;

(c) postpone any date scheduled for any payment of principal or interest under
Sections 2.04, 2.06(b) or 2.07, or any date fixed by the Administrative Agent
for the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document or extend the maximum duration of an
Interest Period without the written consent of each Lender directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Advance or L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the rate of Default Interest or
the definition of “Default Interest” or to waive any obligation of the Borrower
to pay Default Interest or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Advance or L/C Disbursement or to reduce any
fee payable hereunder;

 

93



--------------------------------------------------------------------------------

(e) change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(b), 2.11(f) or 2.13
respectively, in any manner that materially and adversely affects the Lenders
under such Facilities without the written consent of each such Lender directly
affected thereby;

(f) change any provision of this Section 9.02 without the written consent of
each Lender, or change (i) the definition of (A) Required Lenders without the
written consent of each Lender or (B) Secured Obligations, without the written
consent of each Hedge Bank and each Cash Management Bank or (ii) any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(h) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of a
material portion of the value of the Guaranties to the Lender Parties, without
the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank and the Swing Line Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Issuing Bank or the Swing Line Bank, as the case
may be, under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by the Issuing Bank; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or
obligations of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iii) the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the respective parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

SECTION 9.03 Expenses; Indemnity.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Bank (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the Issuing Bank) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 9.03, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.

 

94



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Actions), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the Transaction),
(ii) any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any Subsidiary thereof,
or any Environmental Action related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Actions),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Advances, this Agreement, any
other Loan Document, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party or any Subsidiary thereof
against an Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party or
such Subsidiary has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank, the Swing Line Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank, the Swing Line Bank or such Related Party, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Bank or the Swing Line Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Bank or the Swing Line Bank in connection with such
capacity. The obligations of the Lenders under this Section 9.03(c) are subject
to the provisions of Section 2.02(e).

 

95



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages, as to which the Borrower and the Loan Parties do not waive any
claims) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 9.03(b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after demand therefor.

SECTION 9.04 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, the Swing Line Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank, the Swing Line Bank or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, the Issuing Bank or the Swing Line Bank, irrespective of whether or
not such Lender, the Issuing Bank or the Swing Line Bank shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender, the Issuing Bank or the Swing
Line Bank different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Bank, the
Swing Line Bank and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Bank, the Swing Line
Bank and their respective Affiliates under this Section 9.04 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Bank, the Swing Line Bank or their respective Affiliates may have.
Each Lender, the Issuing Bank and the Swing Line Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.05 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Sections 5.1401 and 5.1402 of
the General Obligations Law of the State of New York), without reference to any
other conflicts or choice of law principles thereof.

 

96



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, New York and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Bank may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.05(b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.06 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.06.

SECTION 9.07 Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

97



--------------------------------------------------------------------------------

SECTION 9.08 Injunctive Relief. The Borrower and each other Loan Party recognize
that, in the event the Borrower or any other Loan Party fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower and each other Loan Party agree that the Lenders, at the Lenders’
option, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

SECTION 9.09 Accounting Matters. If at any time any change in GAAP (other than a
change from the retail inventory method to the weighted average cost method)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 9.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than as expressly
contemplated by Section 5.02(d)(iv), neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.10(b), (ii) by way of participation in accordance with
the provisions of Section 9.10(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.10(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.10(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Advances at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in Section 9.10(b)(i)(A), the aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.10(b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consents of the Issuing Bank and the Swing Line Bank (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

99



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested, but not funded by,
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank, the Swing Line Bank and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit and Swing Line
Advances in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.10(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.10(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts of (and stated
interest on) the Advances owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

100



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Bank, Swing Line Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 9.02 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to Section 9.10(e), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10 and
2.12 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.10(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.10(a) or (b) or Section 2.12 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 2.10 and 2.12 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.12(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

101



--------------------------------------------------------------------------------

SECTION 9.11 Confidentiality. Each of the Administrative Agent, the Lenders, the
Issuing Bank and the Swing Line Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, Participant or proposed
Participant and (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11 or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank, the Swing Line Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to Governmental Authorities in connection with any regulatory examination of
the Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates. “Information” means all information received from any Loan Party or
any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Issuing Bank or the Swing
Line Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof; provided that, in the case of information received from
a Loan Party or any Subsidiary thereof after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.12 Performance of Duties. Each of the Loan Party’s Obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

SECTION 9.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Facility has not been terminated.

 

102



--------------------------------------------------------------------------------

SECTION 9.14 Survival.

(a) All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article IX and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 9.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 9.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 3.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

103



--------------------------------------------------------------------------------

SECTION 9.18 Term of Agreement. This Agreement shall remain in effect from the
Effective Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

SECTION 9.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower or such Guarantor in accordance with the PATRIOT
Act.

SECTION 9.20 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Article V hereof shall
be given independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Article V, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in Article
V.

SECTION 9.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 9.22 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the

 

104



--------------------------------------------------------------------------------

Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

(b) Each Loan Party acknowledges and agrees that each Lender, each Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Facilities) and without any duty to account therefor
to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing. Each Lender, each Arranger and any Affiliate thereof may accept fees
and other consideration from the Borrower or any Affiliate thereof for services
in connection with this Agreement, the Facilities or otherwise without having to
account for the same to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing.

SECTION 9.23 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Advances or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

[Signature page follows]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

CRACKER BARREL OLD COUNTRY STORE, INC.,
a Tennessee corporation, as Borrower By:   /s/ Lawrence E. Hyatt   Name:  
Lawrence E. Hyatt   Title:   Senior Vice President & Chief Financial Officer
CBOCS SUPPLY, INC.,
a Tennessee corporation, as a Guarantor By   /s/ Doug Couvillion   Name: Doug
Couvillion   Title: Treasurer CBOCS WEST, INC.,
a Nevada corporation as a Guarantor By   /s/ Nick Flanagan   Name: Nick Flanagan
  Title: President

CB MUSIC LLC,

a Tennessee limited liability company, as a Guarantor

By   /s/ Chris Ciavarra   Name: Chris Ciavarra   Title: Manager & Vice President

[Signature Pages Continue]

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

CBOCS PENNSYLVANIA, LLC,
a Pennsylvania limited liability company, as a Guarantor By   /s/ Nick Flanagan
  Name: Nick Flanagan   Title: Chief Manager

 

CBOCS DISTRIBUTION, INC.,
a Tennessee corporation, as a Guarantor By   /s/ Laura Daily   Name: Laura Daily
  Title: Vice President

 

ROCKING CHAIR, INC.,
a Nevada corporation, as a Guarantor By   /s/ Elizabeth Wilson   Name: Elizabeth
Wilson   Title: Assistant Secretary

 

CBOCS TEXAS, LLC,
a Tennessee limited liability company, as a Guarantor By   /s/ Doug Couvillion  
Name: Doug Couvillion   Title: President

 

CBOCS PROPERTIES, INC.,
a Michigan corporation, as a Guarantor By   /s/ S. Victoria Harvey   Name: S.
Victoria Harvey   Title: President

[Signature Pages Continue]

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, Swing Line Bank and Lender By:   /s/ Stephen A. Leon  
Name: Stephen A. Leon   Title: Managing Director

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Robert J. Beckley   Name: Robert J.
Beckley   Title: Senior Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:   /s/ Adriaan Weststrate   Name: Adriaan Weststrate
  Title: Managing Director

 

By:   /s/ Michael T. Harder   Name: Michael T. Harder   Title: Executive
Director

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Scott C. Tocci   Name: Scott C. Tocci  
Title: Managing Director

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Henry Spark   Name: Henry Spark   Title:
Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Christine Howatt  
Name: Christine Howatt   Title: Authorized Signatory

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Steven Dixon   Name: Steven
Dixon   Title: Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ R. Andrew Beam   Name:
R. Andrew Beam   Title: Senior Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Lisa R. Cook   Name: Lisa R. Cook  
Title: Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ JOHN THURMAN   Name: JOHN
THURMAN   Title: SENIOR VICE PRESIDENT

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Mac Atsup  
Name: Mac Atsup   Title: VP

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:   /s/ Anne H. Lovette   Name: Anne H. Lovette  
Title: Senior Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA, as a Lender By:   /s/ Jeff Pavlik   Name:
Jeff Pavlik   Title: Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

PINNACLE BANK, as a Lender By:   /s/ William H. Diehl   Name: William H. Diehl  
Title: Senior Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

AVENUE BANK, as a Lender By:   /s/ Carol S. Titus   Name: Carol S. Titus  
Title: Senior Vice President

 

Cracker Barrel Old Country Store, Inc.

Credit Agreement (2015)



--------------------------------------------------------------------------------

SCHEDULE I

GUARANTORS

CB Music LLC, a Tennessee limited liability company

CBOCS Distribution, Inc., a Tennessee corporation

CBOCS Pennsylvania, LLC, a Pennsylvania limited liability company

CBOCS Properties, Inc., a Michigan corporation

CBOCS Supply, Inc., a Tennessee corporation

CBOCS Texas, LLC, a Tennessee limited liability company

CBOCS West, Inc., a Nevada corporation

Rocking Chair, Inc., a Nevada corporation

Credit Agreement - Schedule I

 



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Issuer

  

Applicant

  

L/C Number

  

Issuance
Date

  

Expiry
Date

  

Beneficiary Name

  

Outstanding Amount

Wells Fargo Bank, National Association    Cracker Barrel Old Country Store, Inc.
   LC870-122499    05/24/06    07/31/15   

Zurich American

Insurance Co.

   $300,000.00 Wells Fargo Bank, National Association    Cracker Barrel Old
Country Store, Inc.    SM200589W    05/24/06    08/01/15    United States
Fidelity & Guaranty Co.    $2,745,000.00 Wells Fargo Bank, National Association
   Cracker Barrel Old Country Store, Inc.    SM210297W    05/24/06    08/05/15
   Ace American Insurance Company and Bankers Standard Insurance Company   
$12,811,520.00 Wells Fargo Bank, National Association    Cracker Barrel Old
Country Store, Inc.    IS0013897    08/01/12    08/01/15   

Safety National

Casualty Corp.

   $3,215,000.00

Credit Agreement - Schedule 1.01

 



--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction

of

Organization

  

Authorized Shares

  

Outstanding

Shares/Equity

Interests

  

% Ownership by Loan

Party

   Outstanding
options,
warrants,
rights of
conversion

CB Music LLC

   Tennessee    N/A    LLC membership interests    100% by Cracker Barrel Old
Country Store, Inc.    None

CBOCS Distribution, Inc.

   Tennessee    1,000 common shares    1,000 shares    100% by CBOCS West, Inc.
   None

CBOCS Pennsylvania, LLC

   Pennsylvania    N/A    LLC membership interests    100% by Cracker Barrel Old
Country Store, Inc.    None

CBOCS Properties, Inc.

   Michigan    1,000 common shares    200 shares    100% by CBOCS West, Inc.   
None

CBOCS Supply, Inc.

   Tennessee    100,000 common shares    1,000 shares    100% by Cracker Barrel
Old Country Store, Inc.    None

CBOCS Texas, LLC

   Tennessee    N/A    LLC membership interests    100% by CBOCS Distribution,
Inc.    None

CBOCS West, Inc.

   Nevada    1,000 common shares    210 shares    100% by Cracker Barrel Old
Country Store, Inc.    None

Rocking Chair, Inc.

   Nevada   

10,000 common shares;

10,000 preferred shares

  

186 common shares;

8,750 preferred shares

   100% of common stock owned by CBOCS West, Inc.; 6.2% of preferred stock owned
by Cracker Barrel Old Country Store, Inc.    None

Credit Agreement - Schedule 4.01(b)

 



--------------------------------------------------------------------------------

SCHEDULE 4.01(d)

AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS

None

Credit Agreement - Schedule 4.01(d)

 



--------------------------------------------------------------------------------

SCHEDULE 4.01(f)

DISCLOSED LITIGATION

None

 

Credit Agreement - Schedule 4.01(f)



--------------------------------------------------------------------------------

SCHEDULE 4.01(p)

ERISA PLANS, MULTI-EMPLOYER PLANS AND WELFARE PLANS

 

1. Cracker Barrel Old Country Store, Inc. and Affiliates Employee Savings Plan
(the 401K plan)

 

2. Cracker Barrel Old Country Store, Inc. Section 125 Cafeteria Plan

 

3. The Severance Plan for Home Office Employees of CBOCS, Inc.

 

4. The Health and Welfare Plan for Home Office and Field Management Employees of
Cracker Barrel Old Country Store, Inc.

 

5. The Health and Welfare Plan for Store Hourly and Executive Inn Hourly
Employees of Cracker Barrel Old Country Store, Inc.

 

6. Texas Occupational Injury Benefit Plan

 

Credit Agreement - Schedule 4.01(p)



--------------------------------------------------------------------------------

SCHEDULE 4.01(q)

ENVIRONMENTAL DISCLOSURE

As a part of its due diligence, when any Guarantor leases or purchases real
property, a Phase I environmental site assessment is conducted. In the event
that any problems are detected in the Phase I environmental site assessment, a
Phase II environmental site assessment is performed. The acquisition is not
completed until any condition identified in the Phase I or II is remediated.

The following properties had underground storage tanks in which Hazardous
Materials were stored; however, all underground storage tanks have been removed
and any adverse conditions remediated in accordance with Applicable Law prior to
any Guarantor acquiring an interest in the property, to-wit:

 

  (1) Store # 694 (Leasehold interest in former Stuckey’s site located at I-65
and Route 334, Whitestown, IN)

 

  (2) Store # 14 (Former gas station located at I-24 and Bell Road, Nashville,
TN – no longer owned by a Guarantor)

 

  (3) Store # 419 (former gas station located at I-95 and Route 63, Walterboro,
SC)

The following properties had septic tanks and/or above ground fuel tanks which
were removed during Guarantor’s construction and any adverse conditions
remediated in accordance with Applicable Law, to-wit:

 

  (1) Store # 545 (155 N. Krome Avenue, Florida City, FL)

 

  (2) Store # 608 (115 Blue Jay Court, Stevensville, MD)

The following properties have, or in the past had, environmental monitoring
wells thereon due to their location adjacent to sites which may have been listed
on the NPL or on the CERCLIS or any analogous foreign, state or local list
and/or upon which Hazardous Materials may have been stored or discharged,
to-wit:

 

  (1) Store # 42 (2208 Bush River Road, Columbia, SC)

 

  (2) Store # 51 (6020 Highway 157, Cullman, AL)

 

  (3) Store # 70 (655 Cahaba Valley Road, Pelham, AL)

 

  (4) Store # 107 (4402 Landview Drive, Greensboro, NC)

 

  (5) Store # 195 (608 Commercial Drive, Lansing, MI)

 

  (6) Store # 217 (120 Cleghorn Blvd., Madison, AL)

 

  (7) Store # 232 (2001 Formosa Road, Troy, IL)

 

  (8) Store # 372 (1600 N. 6th Street, West Memphis, AR)

 

  (9) Store # 388 (2281 E. Florence Blvd., Casa Grande, AZ)

 

  (10) Store # 437 (4119 Columbus, Ottawa, IL)

 

Credit Agreement - Schedule 4.01(q)



--------------------------------------------------------------------------------

SCHEDULE 4.01(r)

TAX SHARING AGREEMENTS

None

OPEN YEARS

The following are Open Years of each Loan Party and each of its Subsidiaries and
Affiliates (to the extent that such Loan Party, Subsidiary or Affiliate was in
existence as of such Open Year):

2010

2011

2012

 

Credit Agreement - Schedule 4.01(r)



--------------------------------------------------------------------------------

SCHEDULE 4.01(t)

OWNED REAL PROPERTY

 

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

CBOCS Pennsylvania, LLC

   228 Mall Blvd    Bloomsburg    Columbia    PA

CBOCS Pennsylvania, LLC

   3 E. Garland Drive    Carlisle    Cumberland    PA

CBOCS Pennsylvania, LLC

   1162 Wayne Road    Chambersburg    Franklin    PA

CBOCS Pennsylvania, LLC

   7810 Interstate Drive    Erie    Erie    PA

CBOCS Pennsylvania, LLC

   7720 Main Street Suite 19    Fogelsville    Lehigh    PA

CBOCS Pennsylvania, LLC

   11311 Pennsylvania Avenue    Meadville    Crawford    PA

CBOCS Pennsylvania, LLC

   395 Cumberland Pkwy    Mechanicsburg    Cumberland    PA

CBOCS Pennsylvania, LLC

   154 W Pennsylvania Avenue    New Stanton    Westmoreland    PA

CBOCS Pennsylvania, LLC

   236 Pauline Drive    York    York    PA

CBOCS Properties, Inc.

   4765 Beckley Road    Battle Creek    Calhoun    MI

CBOCS Properties, Inc.

   2854 E. Wilder Rd    Bay City    Bay (Monitor Twp)    MI

CBOCS Properties, Inc.

   45525 North I-94 Service Road    Belleville    Wayne    MI

CBOCS Properties, Inc.

   6450 Dixie Hwy    Bridgeport    Saginaw    MI

CBOCS Properties, Inc.

   7925 Conference Center Drive    Brighton    Livingston    MI

CBOCS Properties, Inc.

   4140 Pier North Blvd.    Flint    Genesee    MI

CBOCS Properties, Inc.

   2494 Airport Road    Jackson    Jackson    MI

CBOCS Properties, Inc.

   5581 South 9th Street    Kalamazoo    Kalamazoo    MI

CBOCS Properties, Inc.

   608 Commercial Drive    Lansing    Eaton    MI

CBOCS Properties, Inc.

   1101 Ternes Drive    Monroe    Monroe    MI

CBOCS Properties, Inc.

   2303 Water Street    Port Huron    St. Clair    MI

CBOCS Properties, Inc.

   2525 West Marquette Woods Rd    Stevensville    Berrien    MI

CBOCS Properties, Inc.

   3620 North Country Drive    Traverse City    Grand Traverse    MI

CBOCS Supply, Inc.

   309 Hartmann Drive (Bldg 3)    Lebanon    Wilson    TN

CBOCS Texas LLC

   2323 I-40 East    Amarillo    Potter    TX

CBOCS Texas LLC

   4300 South Bowen Road    Arlington    Tarrant    TX

CBOCS Texas LLC

   1251 North Watson Road    Arlington    Tarrant    TX

CBOCS Texas LLC

   5173 IH-10 East    Baytown    Harris    TX

CBOCS Texas LLC

   5390 Walden Rd    Beaumont    Jefferson    TX

CBOCS Texas LLC

   8010 SW Loop 820    Benbrook    Tarrant    TX

CBOCS Texas LLC

   3110 Briarcrest Drive    Bryan    Brazos    TX

CBOCS Texas LLC

   550 Old San Antonio Rd.    Buda    Hays    TX

CBOCS Texas LLC

   13301 South Freeway    Burleson    Tarrant    TX

CBOCS Texas LLC

   1301 League Line Road    Conroe    Montgomery    TX

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

CBOCS Texas LLC

   27040 NW Freeway    Cypress    Harris    TX

CBOCS Texas LLC

   4008 North I-35    Denton    Denton    TX

CBOCS Texas LLC

   1421 N. Beckley Avenue    Desoto    Dallas    TX

CBOCS Texas LLC

   7540 Remcon Circle    El Paso    El Paso    TX

CBOCS Texas LLC

   4691 Gemini Place    Fort Worth    Tarrant    TX

CBOCS Texas LLC

   4327 N. I-35    Gainesville    Cooke    TX

CBOCS Texas LLC

   3401 West I-30    Greenville    Hunt    TX

CBOCS Texas LLC

   201 E. Central TX Expressway    Harker Heights    Bell    TX

CBOCS Texas LLC

   18151 Katy Freeway    Houston    Harris    TX

CBOCS Texas LLC

   2110 Sidney Baker    Kerrville    Kerr    TX

CBOCS Texas LLC

   231 Gulf Freeway South    League City    Galveston    TX

CBOCS Texas LLC

   889 South Stemmons    Lewisville    Denton    TX

CBOCS Texas LLC

   822 S. Access Road    Longview    Gregg    TX

CBOCS Texas LLC

   3817 US Expressway 83    McAllen    Hidalgo    TX

CBOCS Texas LLC

   5304 North Galloway Avenue    Mesquite    Dallas    TX

CBOCS Texas LLC

   2350 North IH-35    Round Rock    Williamson    TX

CBOCS Texas LLC

   11030 IH-10 West    San Antonio    Bexar    TX

CBOCS Texas LLC

   6330 IH-35 North    San Antonio    Bexar    TX

CBOCS Texas LLC

   4321 IH-35 South    San Marcos    Hays    TX

CBOCS Texas LLC

   4275 North I-35    Waco    McLennan    TX

CBOCS Texas LLC

   132 East Interstate 20    Weatherford    Parker    TX

CBOCS Texas LLC

   2400 Sierra Drive    Wichita Falls    Wichita    TX

CBOCS West, Inc.

   5620 South Frontage Road    Billings    Yellowstone    MT

CBOCS West, Inc.

   1685 N. Grandview Ln.    Bismarck    Burleigh    ND

CBOCS West, Inc.

   1733 South Cole Road    Boise    Ada    ID

CBOCS West, Inc.

   50 Ken Hayes Drive    Bourbonnais    Kankakee    IL

CBOCS West, Inc.

   2421 Old Country Inn Drive    Caseyville    St. Clair    IL

CBOCS West, Inc.

   8355 Razorback Drive    Colorado Springs    El Paso    CO

CBOCS West, Inc.

   5120 Hickory Point Frontage Rd    Decatur    Macon    IL

CBOCS West, Inc.

   1101 Avenue of Mid-America    Effingham    Effingham    IL

CBOCS West, Inc.

   1209 North Litchfield Road    Goodyear    Maricopa    AZ

CBOCS West, Inc.

   5706 Northridge Drive    Gurnee    Lake    IL

CBOCS West, Inc.

   1511 Riverboat Center    Joliet    Will    IL

CBOCS West, Inc.

   115 N. East Street    Junction City    Geary    KS

CBOCS West, Inc.

   17189 Kenyon Avenue    Lakeville    Dakota    MN

CBOCS West, Inc.

   1792 N. Heritage Park Blvd    Layton    Davis    UT

CBOCS West, Inc.

   1013 Heitmann Dr.    Lincoln    Logan    IL

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

CBOCS West, Inc.

   5800 McWhinney Blvd    Loveland    Larimer    CO

CBOCS West, Inc.

   2602 West Main Street    Marion    Williamson    IL

CBOCS West, Inc.

   1020 Matteson Avenue    Matteson    Cook    IL

CBOCS West, Inc.

   1101 Charleston Ave. East    Mattoon    Coles    IL

CBOCS West, Inc.

   2929 Expo Pkwy.    Missoula    Missoula    MT

CBOCS West, Inc.

   150 E Ashland Street    Morton    Tazewell    IL

CBOCS West, Inc.

   4425 Fairfax Drive    Mt. Vernon    Jefferson    IL

CBOCS West, Inc.

   16853 N Marketplace Blvd.    Nampa    Canyon    ID

CBOCS West, Inc.

   1855 West Diehl Road    Naperville    Dupage    IL

CBOCS West, Inc.

   350 West 120th Avenue    Northglenn    Adams    CO

CBOCS West, Inc.

   12101 South Strang Line Rd    Olathe    Johnson    KS

CBOCS West, Inc.

   4119 Columbus    Ottawa    LaSalle    IL

CBOCS West, Inc.

   730 North Lyford Road    Rockford    Winnebago    IL

CBOCS West, Inc.

   1295 Lakeview Drive    Romeoville    Will    IL

CBOCS West, Inc.

   2409 S.Shirley Ave.    Sioux Falls    Minnehaha    SD

CBOCS West, Inc.

   5975 South 6th St. Frontage Rd    Springfield    Sangamon    IL

CBOCS West, Inc.

   460 South 2000 West    Springville    Utah    UT

CBOCS West, Inc.

   1736 Convention Center Drive    St. George    Washington    UT

CBOCS West, Inc.

   18531 North Creek Drive    Tinley Park    Will    IL

CBOCS West, Inc.

   1421 South West Ashworth Place    Topeka    Shawnee    KS

CBOCS West, Inc.

   2001 Formosa Road    Troy    Madison    IL

CBOCS West, Inc.

   2101 North Kenyon Road    Urbana    Champaign    IL

CBOCS West, Inc.

   9409 S.142nd St.    West Omaha    Sarpy    NE

CBOCS West, Inc.

   2283 West City Center Court    West Valley City    Salt Lake    UT

CBOCS West, Inc.

   1780 S Sunridge Drive    Yuma    Yuma    AZ

Cracker Barrel Old Country Store, Inc.

   909 Empire Drive    Abingdon    Washington    VA

Cracker Barrel Old Country Store, Inc.

   941 Highway 140    Adairsville    Bartow    GA

Cracker Barrel Old Country Store, Inc.

   1114 N. Westover Blvd.    Albany    Dougherty    GA

Cracker Barrel Old Country Store, Inc.

   5200 San Antonio Drive    Albuquerque    Bernalillo    NM

Cracker Barrel Old Country Store, Inc.

   5700 Redlands Road, NW    Albuquerque    Bernalillo    NM

Cracker Barrel Old Country Store, Inc.

   6108 West Calhoun Dr.    Alexandria    Rapides    LA

Cracker Barrel Old Country Store, Inc.

   1323 N. Central Expressway    Allen    Collin    TX

Cracker Barrel Old Country Store, Inc.

   2012 East 59th Street    Anderson    Madison    IN

Cracker Barrel Old Country Store, Inc.

   126 Interstate Blvd.    Anderson    Anderson    SC

Cracker Barrel Old Country Store, Inc.

   344 Rockwood Road    Arden    Buncombe    NC

Cracker Barrel Old Country Store, Inc.

   5 Crowell Road    Asheville    Buncombe    NC

Cracker Barrel Old Country Store, Inc.

   106 South Carter Road    Ashland    Hanover    VA

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   110 Burkett Lane    Athens    McMinn    TN

Cracker Barrel Old Country Store, Inc.

   1212 Kelli Drive    Athens    Limestone    AL

Cracker Barrel Old Country Store, Inc.

   1410 Shook Drive    Auburn    Dekalb    IN

Cracker Barrel Old Country Store, Inc.

   5600 Interstate Blvd.    Austintown    Mahoning    OH

Cracker Barrel Old Country Store, Inc.

   225 Lakewood Drive    Batesville    Panola    MS

Cracker Barrel Old Country Store, Inc.

   10250 Plaza Americana Drive    Baton Rouge    East Baton
Rouge Parish    LA

Cracker Barrel Old Country Store, Inc.

   101 McKinney Drive    Berea    Madison    KY

Cracker Barrel Old Country Store, Inc.

   5040 Academy Ln.    Bessemer    Jefferson    AL

Cracker Barrel Old Country Store, Inc.

   876 Front St.    Binghamton    Broome    NY

Cracker Barrel Old Country Store, Inc.

   1960 Mel Browning Street    Bowling
Green    Warren    KY

Cracker Barrel Old Country Store, Inc.

   1475 Southwest 8th Street    Boynton
Beach    Palm Beach    FL

Cracker Barrel Old Country Store, Inc.

   636 67th Street Circle East    Bradenton    Manatee    FL

Cracker Barrel Old Country Store, Inc.

   3765 West Hwy 76    Branson    Taney    MO

Cracker Barrel Old Country Store, Inc.

   1735 Mallory Lane    Brentwood    Williamson    TN

Cracker Barrel Old Country Store, Inc.

   1207 Hampton Drive    Brookhaven    Lincoln    MS

Cracker Barrel Old Country Store, Inc.

   30405 Cracker Crossing    Brooksville    Hernando    FL

Cracker Barrel Old Country Store, Inc.

   211 Warren Mason Boulevard    Brunswick    Glynn    GA

Cracker Barrel Old Country Store, Inc.

   218 Commerce Street    Bryant    Saline    AR

Cracker Barrel Old Country Store, Inc.

   4758 Lanier Islands Parkway    Buford    Hall    GA

Cracker Barrel Old Country Store, Inc.

   199 Supercenter Drive    Calera    Shelby    AL

Cracker Barrel Old Country Store, Inc.

   100 Cracker Barrel Dr.    Calhoun    Gordon    GA

Cracker Barrel Old Country Store, Inc.

   314 Kennedy Avenue    Calvert City    Marshall    KY

Cracker Barrel Old Country Store, Inc.

   2329 Southgate Parkway    Cambridge    Guernsey    OH

Cracker Barrel Old Country Store, Inc.

   715 Transit Ave.    Canton    Cherokee    GA

Cracker Barrel Old Country Store, Inc.

   3261 Williams Street    Cape
Girardeau    Cape
Girardeau    MO

Cracker Barrel Old Country Store, Inc.

   3203 Queen City Drive    Charlotte    Mecklenburg    NC

Cracker Barrel Old Country Store, Inc.

   2346 Shallowford Village Road    Chattanooga    Hamilton    TN

Cracker Barrel Old Country Store, Inc.

   50 Birmingham Hwy    Chattanooga    Hamilton    TN

Cracker Barrel Old Country Store, Inc.

   4700 Portsmouth Blvd.    Chesapeake    N/A    VA

Cracker Barrel Old Country Store, Inc.

   217 Hillcrest Parkway    Chesapeake    N/A    VA

Cracker Barrel Old Country Store, Inc.

   30 Hampton Blvd.    Christiansburg    Montgomery    VA

Cracker Barrel Old Country Store, Inc.

   8400 Pardee Road    Cicero    Onondaga    NY

Cracker Barrel Old Country Store, Inc.

   4902 Fields Ertel Road    Cincinnati    Warren    OH

Cracker Barrel Old Country Store, Inc.

   6420 Sessions Court    Clemmons    Forsyth    NC

Cracker Barrel Old Country Store, Inc.

   1650 Clingan Ridge Drive NW    Cleveland    Bradley    TN

Cracker Barrel Old Country Store, Inc.

   4 Tower Way    Clifton Park    Saratoga    NY

Cracker Barrel Old Country Store, Inc.

   11701 University Avenue    Clive    Polk    IA

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   2208 Bush River Road    Columbia    Lexington    SC

Cracker Barrel Old Country Store, Inc.

   3304 Clark Lane    Columbia    Boone    MO

Cracker Barrel Old Country Store, Inc.

   2300 LeGrand Road    Columbia    Richland    SC

Cracker Barrel Old Country Store, Inc.

   1534 Bear Creek Pike    Columbia    Maury    TN

Cracker Barrel Old Country Store, Inc.

   1313 Old Hilliard-Rome Road    Columbus    Franklin    OH

Cracker Barrel Old Country Store, Inc.

   1175 Copperfield Blvd., NE    Concord    Cabarrus    NC

Cracker Barrel Old Country Store, Inc.

   7809 Lyles Lane    Concord    Cabarrus    NC

Cracker Barrel Old Country Store, Inc.

   525 Hwy. 65 North    Conway    Faulkner    AR

Cracker Barrel Old Country Store, Inc.

   1182 Dogwood Drive    Conyers    Rockdale    GA

Cracker Barrel Old Country Store, Inc.

   1295 S Walnut Avenue    Cookeville    Putnam    TN

Cracker Barrel Old Country Store, Inc.

   76 Rothrock Loop    Copley    Summit    OH

Cracker Barrel Old Country Store, Inc.

   857 Cumberland Gap    Corbin    Laurel    KY

Cracker Barrel Old Country Store, Inc.

   1905 Central Avenue    Cordele    Crisp    GA

Cracker Barrel Old Country Store, Inc.

   1900 Hwy 72 West    Corinth    Alcorn    MS

Cracker Barrel Old Country Store, Inc.

   2393 Pacer Court NW    Corydon    Harrison    IN

Cracker Barrel Old Country Store, Inc.

   530 30th Avenue    Council Bluffs    Pottawattamie    IA

Cracker Barrel Old Country Store, Inc.

   8001 Pinnacle Pkwy    Covington    St. Tammany Parish    LA

Cracker Barrel Old Country Store, Inc.

   1005 Candleview Lane    Crawfordsville    Montgomery    IN

Cracker Barrel Old Country Store, Inc.

   201 Cracker Barrel Road    Crestview    Okaloosa    FL

Cracker Barrel Old Country Store, Inc.

   23 Executive Drive    Crossville    Cumberland    TN

Cracker Barrel Old Country Store, Inc.

   6020 State Hwy 157 NW    Cullman    Cullman    AL

Cracker Barrel Old Country Store, Inc.

   938 Market Street    Dalton    Whitfield    GA

Cracker Barrel Old Country Store, Inc.

   300 Jason Way Court    Davenport    Scott    IA

Cracker Barrel Old Country Store, Inc.

   111 Dunson Lane    Davenport    Polk    FL

Cracker Barrel Old Country Store, Inc.

   7171 Miller Lane    Dayton    Montgomery    OH

Cracker Barrel Old Country Store, Inc.

   2325 W. International Speedway    Daytona Beach    Volusia    FL

Cracker Barrel Old Country Store, Inc.

   1250 South West 11th Way    Deerfield Beach    Broward    FL

Cracker Barrel Old Country Store, Inc.

   115 Gum Branch Road    Dickson    Dickson    TN

Cracker Barrel Old Country Store, Inc.

   7060 Concourse Parkway    Douglasville    Douglas    GA

Cracker Barrel Old Country Store, Inc.

   5483 Westmoreland Plaza    Douglasville    Douglas    GA

Cracker Barrel Old Country Store, Inc.

   104 Travel Center Blvd.    Dublin    Laurens    GA

Cracker Barrel Old Country Store, Inc.

   17115 Dumfries Road    Dumfries    Prince William    VA

Cracker Barrel Old Country Store, Inc.

   1525 East Main Street    Duncan    Spartanburg    SC

Cracker Barrel Old Country Store, Inc.

   3703 Hillsborough Road    Durham    Durham    NC

Cracker Barrel Old Country Store, Inc.

   3055 Lake Road    Dyersburg    Dyer    TN

Cracker Barrel Old Country Store, Inc.

   122 Troy Road    E. Greenbush    Rensselaer    NY

Cracker Barrel Old Country Store, Inc.

   1460 North Mack Smith Road    East Ridge    Hamilton    TN

Cracker Barrel Old Country Store, Inc.

   11701 North U.S. 31    Edinburgh    Bartholomew    IN

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   1047 Executive Drive    Elizabethtown    Hardin    KY

Cracker Barrel Old Country Store, Inc.

   110 Northpointe Blvd.    Elkhart    Elkhart    IN

Cracker Barrel Old Country Store, Inc.

   300 Belle Hill Road    Elkton    Cecil    MD

Cracker Barrel Old Country Store, Inc.

   8215 Eagle Lake Drive    Evansville    Vanderburg    IN

Cracker Barrel Old Country Store, Inc.

   7995 Senoia Road    Fairburn    Fulton    GA

Cracker Barrel Old Country Store, Inc.

   1625 Jim Johnson Road    Fayetteville    Cumberland    NC

Cracker Barrel Old Country Store, Inc.

   1050 South Hwy Drive    Fenton    St. Louis    MO

Cracker Barrel Old Country Store, Inc.

   10915 New Halls Ferry Rd    Ferguson    St. Louis    MO

Cracker Barrel Old Country Store, Inc.

   9700 North By Northeast Blvd.    Fishers    Hamilton    IN

Cracker Barrel Old Country Store, Inc.

   4 Merritt Blvd.    Fishkill    Dutchess    NY

Cracker Barrel Old Country Store, Inc.

   105 Commercial Blvd    Flat Rock    Henderson    NC

Cracker Barrel Old Country Store, Inc.

   7399 Turfway Road    Florence    Boone    KY

Cracker Barrel Old Country Store, Inc.

   1824 West Lucas Street    Florence    Florence    SC

Cracker Barrel Old Country Store, Inc.

   150 Cox Creek Pkwy. South    Florence    Lauderdale    AL

Cracker Barrel Old Country Store, Inc.

   155 Krome Avenue    Florida City    Dade    FL

Cracker Barrel Old Country Store, Inc.

   3150 McKenzie Street South    Foley    Baldwin    AL

Cracker Barrel Old Country Store, Inc.

   11993 Chase Plaza Drive    Forest Park    Hamilton    OH

Cracker Barrel Old Country Store, Inc.

   161 Bizzack Blvd.    Frankfort    Franklin    KY

Cracker Barrel Old Country Store, Inc.

   155 Steele Road    Franklin    Simpson    KY

Cracker Barrel Old Country Store, Inc.

   4210 Franklin Commons Court    Franklin    Williamson    TN

Cracker Barrel Old Country Store, Inc.

   7408 Shockley Drive    Frederick    Frederick    MD

Cracker Barrel Old Country Store, Inc.

   5200 Southpoint Parkway    Fredericksburg    Spotsylvania    VA

Cracker Barrel Old Country Store, Inc.

   4260 Boatways Road    Ft. Myers    Lee    FL

Cracker Barrel Old Country Store, Inc.

   10090 Daniels Parkway    Ft. Myers    Lee    FL

Cracker Barrel Old Country Store, Inc.

   2550 Peters Road    Ft. Pierce    St. Lucie    FL

Cracker Barrel Old Country Store, Inc.

   1609 W. Washington Center Rd    Ft. Wayne    Allen    IN

Cracker Barrel Old Country Store, Inc.

   10427 E. Maysville Rd    Ft. Wayne    Allen    IN

Cracker Barrel Old Country Store, Inc.

   101 Taylor Drive    Gadsden    Etowah    AL

Cracker Barrel Old Country Store, Inc.

   4001 S.W. 43rd Street    Gainesville    Alachua    FL

Cracker Barrel Old Country Store, Inc.

   1005 Village Green Crossing    Gallatin    Sumner    TN

Cracker Barrel Old Country Store, Inc.

   901 Fieldstown Road    Gardendale    Jefferson    AL

Cracker Barrel Old Country Store, Inc.

   1821 Remount Road    Gastonia    Gaston    NC

Cracker Barrel Old Country Store, Inc.

   1454 Cherry Blossom Way    Georgetown    Scott    KY

Cracker Barrel Old Country Store, Inc.

   W. 176 N.9778 River Crest Dr    Germantown    Washington    WI

Cracker Barrel Old Country Store, Inc.

   235 Long Hollow Pike    Goodlettsville    Davidson    TN

Cracker Barrel Old Country Store, Inc.

   2265 Barrett Drive    Greenfield    Hancock    IN

Cracker Barrel Old Country Store, Inc.

   4402 Landview Drive    Greensboro    Guilford    NC

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   1134 Woodruff Road    Greenville    Greenville    SC

Cracker Barrel Old Country Store, Inc.

   4210 Marlane Drive    Grove City    Franklin    OH

Cracker Barrel Old Country Store, Inc.

   460 Parkwest Drive    Grovetown    Columbia    GA

Cracker Barrel Old Country Store, Inc.

   11635 US Hwy 431    Guntersville    Marshall    AL

Cracker Barrel Old Country Store, Inc.

   18214 Col. Henry K. Douglas Dr    Hagerstown    Washington    MD

Cracker Barrel Old Country Store, Inc.

   201 Westin Oaks Drive    Hammond    Tangipahoa
Parish    LA

Cracker Barrel Old Country Store, Inc.

   157 Okatie Center Blvd N    Hardeeville    Beaufort    SC

Cracker Barrel Old Country Store, Inc.

   121 Pleasant Valley Road    Harrisonburg    Rockingham    VA

Cracker Barrel Old Country Store, Inc.

   1909 Uncle Herschel Way S.E.    Hartselle    Morgan    AL

Cracker Barrel Old Country Store, Inc.

   1002 Ruin Creek Road    Henderson    Vance    NC

Cracker Barrel Old Country Store, Inc.

   2130 U.S. 60 E. Merrill Place    Henderson    Henderson    KY

Cracker Barrel Old Country Store, Inc.

   213 Indian Lake Blvd.    Hendersonville    Sumner    TN

Cracker Barrel Old Country Store, Inc.

   1193 Scenic Drive    Herculaneum    Jefferson    MO

Cracker Barrel Old Country Store, Inc.

   1250 11th Street Court SE    Hickory    Catawba    NC

Cracker Barrel Old Country Store, Inc.

   706 Desoto Cove    Horn Lake    Desoto    MS

Cracker Barrel Old Country Store, Inc.

   1740 County Route 64    Horseheads    Chemung    NY

Cracker Barrel Old Country Store, Inc.

   4110 S. Lee’s Summit    Independence    Jackson    MO

Cracker Barrel Old Country Store, Inc.

   4350 East Southport Road    Indianapolis    Marion    IN

Cracker Barrel Old Country Store, Inc.

   3840 Eagle View Drive    Indianapolis    Marion    IN

Cracker Barrel Old Country Store, Inc.

   2340 Post Drive    Indianapolis    Marion    IN

Cracker Barrel Old Country Store, Inc.

   1140 Kinley Road    Irmo    Richland    SC

Cracker Barrel Old Country Store, Inc.

   6020 I-55 North    Jackson    Hinds    MS

Cracker Barrel Old Country Store, Inc.

   188 Vann Drive    Jackson    Madison    TN

Cracker Barrel Old Country Store, Inc.

   4680 Lenoir Avenue    Jacksonville    Duval    FL

Cracker Barrel Old Country Store, Inc.

   438 Commerce Ctr. Drive    Jacksonville    Duval    FL

Cracker Barrel Old Country Store, Inc.

   502 Chaffee Point Boulevard    Jacksonville    Duval    FL

Cracker Barrel Old Country Store, Inc.

   2430 Fulton Street    Janesville    Rock    WI

Cracker Barrel Old Country Store, Inc.

   240 Carl Cannon Boulevard    Jasper    Walker    AL

Cracker Barrel Old Country Store, Inc.

   1401 Kentucky Mills Drive    Jeffersontown    Jefferson    KY

Cracker Barrel Old Country Store, Inc.

   2621 Phillips Drive    Jonesboro    Craighead    AR

Cracker Barrel Old Country Store, Inc.

   4010 Richard Jeseph    Joplin    Newton    MO

Cracker Barrel Old Country Store, Inc.

   8225 North Church Road    Kansas City    Clay    MO

Cracker Barrel Old Country Store, Inc.

   7920 NW Tiffany Springs    Kansas City    Platte    MO

Cracker Barrel Old Country Store, Inc.

   3389 Busbee Drive NW    Kennesaw    Cobb    GA

Cracker Barrel Old Country Store, Inc.

   7015 122nd Avenue    Kenosha    Kenosha    WI

Cracker Barrel Old Country Store, Inc.

   550 Kimball Crossing Dr.    Kimball    Marion    TN

Cracker Barrel Old Country Store, Inc.

   10132 Airport Pkwy    Kingsport    Sullivan    TN

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   5400 W. Irlo Bronson Memorial    Kissimmee    Osceola    FL

Cracker Barrel Old Country Store, Inc.

   5001 Central Avenue Pike    Knoxville    Knox    TN

Cracker Barrel Old Country Store, Inc.

   9214 Park West Blvd.    Knoxville    Knox    TN

Cracker Barrel Old Country Store, Inc.

   1510 Cracker Barrel Lane    Knoxville    Knox    TN

Cracker Barrel Old Country Store, Inc.

   404 Kentucky Dr.    Kokomo    Howard    IN

Cracker Barrel Old Country Store, Inc.

   40 Frontage Road    Lafayette    Tippecanoe    IN

Cracker Barrel Old Country Store, Inc.

   116 Alcide Dominique Drive    Lafayette    Lafayette    LA

Cracker Barrel Old Country Store, Inc.

   1414 East Crystal Drive    Lagrange    Oldham    KY

Cracker Barrel Old Country Store, Inc.

   105 Hoffman Drive    LaGrange    Troup    GA

Cracker Barrel Old Country Store, Inc.

   111 Colonial Lane    Lake City    Anderson    TN

Cracker Barrel Old Country Store, Inc.

   1468 Commerce Blvd.    Lake City    Columbia    FL

Cracker Barrel Old Country Store, Inc.

   1295 Wisconsin Dells Pkwy S    Lake Delton    Sauk    WI

Cracker Barrel Old Country Store, Inc.

   4914 Timber Drive    Lake Park    Lowndes    GA

Cracker Barrel Old Country Store, Inc.

   4343 Lakeland Park Drive    Lakeland    Polk    FL

Cracker Barrel Old Country Store, Inc.

   9649 East Davies Plantation Rd    Lakeland    Shelby    TN

Cracker Barrel Old Country Store, Inc.

   1490 Hickory Drive    Las Cruces    Dona Ana    NM

Cracker Barrel Old Country Store, Inc.

   601 E. Gore Blvd.    Lawton    Comanche    OK

Cracker Barrel Old Country Store, Inc.

   305 Hartmann Drive (Bldg 1)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   305 Hartmann Drive (Bldg 13)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   307 Hartmann Drive (Bldg 4)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   311 Hartmann Drive (Bldg 2)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   312 Hartmann Drive (Bldg 5)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   631 South Cumerland Pkwy (Executive Inn)    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   635 South Cumberland Pkwy    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   I-40 & S. Hartmann Drive    Lebanon    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   2003 Village Drive    Leeds    St. Clair    AL

Cracker Barrel Old Country Store, Inc.

   325 Ft. Loudoun Medical Ctr Dr.    Lenoir City    Loudon    TN

Cracker Barrel Old Country Store, Inc.

   2220 Elkhorn Road    Lexington    Fayette    KY

Cracker Barrel Old Country Store, Inc.

   12 Plaza Parkway    Lexington    Davidson    NC

Cracker Barrel Old Country Store, Inc.

   1930 Roschmann Drive    Lima    Allen    OH

Cracker Barrel Old Country Store, Inc.

   970 West Pointe Court    Lithia Springs    Douglas    GA

Cracker Barrel Old Country Store, Inc.

   2618 S. Shackleford Road    Little Rock    Pulaski    AR

Cracker Barrel Old Country Store, Inc.

   80 Alamo Drive    London    Laurel    KY

Cracker Barrel Old Country Store, Inc.

   16 Nashua Rd    Londonderry    Rockingham    NH

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   3375 Lackey Street    Lumberton    Robeson    NC

Cracker Barrel Old Country Store, Inc.

   3820 Wards Rd    Lynchburg    Campbell    VA

Cracker Barrel Old Country Store, Inc.

   3950 Riverside Drive    Macon    Bibb    GA

Cracker Barrel Old Country Store, Inc.

   2147 East Springs Drive    Madison    Dane    WI

Cracker Barrel Old Country Store, Inc.

   120 Cleghorn Blvd.    Madison    Madison    AL

Cracker Barrel Old Country Store, Inc.

   2003 Eatonton Road    Madison    Morgan    GA

Cracker Barrel Old Country Store, Inc.

   1780 E. Center Street    Madisonville    Hopkins    KY

Cracker Barrel Old Country Store, Inc.

   10801 Battleview Parkway    Manassas    Prince
William    VA

Cracker Barrel Old Country Store, Inc.

   103 Paradise Street    Manchester    Coffee    TN

Cracker Barrel Old Country Store, Inc.

   100 Stander Avenue    Mansfield    Richland    OH

Cracker Barrel Old Country Store, Inc.

   2150 Delk Road    Marietta    Cobb    GA

Cracker Barrel Old Country Store, Inc.

   725 Foxcroft Avenue    Martinsburg    Berkeley    WV

Cracker Barrel Old Country Store, Inc.

   1395 Ford Street    Maumee    Lucas    OH

Cracker Barrel Old Country Store, Inc.

   7367 Bell Creek Road South    Mechanicsville    Hanover    VA

Cracker Barrel Old Country Store, Inc.

   7225 George T. Edwards Drive    Melbourne    Brevard    FL

Cracker Barrel Old Country Store, Inc.

   6081 Shelby Oaks Drive    Memphis    Shelby    TN

Cracker Barrel Old Country Store, Inc.

   8000 Lowrance Rd    Memphis    Shelby    TN

Cracker Barrel Old Country Store, Inc.

   609 Hwy 11 & 80    Meridian    Lauderdale    MS

Cracker Barrel Old Country Store, Inc.

   6200 Opportunity Lane    Merrillville    Lake    IN

Cracker Barrel Old Country Store, Inc.

   3280 Towne Blvd.    Middletown    Warren    OH

Cracker Barrel Old Country Store, Inc.

   30 Research Drive    Milford    New Haven    CT

Cracker Barrel Old Country Store, Inc.

   100 Rector Road    Mineral Wells    Wood    WV

Cracker Barrel Old Country Store, Inc.

   43 East I-65 Service Rd South    Mobile    Mobile    AL

Cracker Barrel Old Country Store, Inc.

   9191 Boyd-Cooper Pkwy.    Montgomery    Montgomery    AL

Cracker Barrel Old Country Store, Inc.

   1698 Flemingsburg, Road    Morehead    Rowan    KY

Cracker Barrel Old Country Store, Inc.

   955 Airport Blvd    Morrisville    Wake    NC

Cracker Barrel Old Country Store, Inc.

   1458 Southlake Plaza Drive    Morrow    Clayton    GA

Cracker Barrel Old Country Store, Inc.

   6805 Hwy 63 North    Moss Point    Jackson    MS

Cracker Barrel Old Country Store, Inc.

   172 Howard Blvd.    Mt. Arlington    Morris    NJ

Cracker Barrel Old Country Store, Inc.

   350 South Mt Juliet Road    Mt. Juliet    Wilson    TN

Cracker Barrel Old Country Store, Inc.

   1240 Rt 73    Mt. Laurel    Burlington    NJ

Cracker Barrel Old Country Store, Inc.

   138 Chaffin Place    Murfreesboro    Rutherford    TN

Cracker Barrel Old Country Store, Inc.

   650 N. 12th Street    Murray    Calloway    KY

Cracker Barrel Old Country Store, Inc.

   3845 Tollgate Blvd.    Naples    Collier    FL

Cracker Barrel Old Country Store, Inc.

   3454 Percy Priest Drive    Nashville    Davidson    TN

Cracker Barrel Old Country Store, Inc.

   6941 Charlotte Pike    Nashville    Davidson    TN

Cracker Barrel Old Country Store, Inc.

   I-95 & HWY 44    New Smyrna Beach    Volusia    FL

Cracker Barrel Old Country Store, Inc.

   I-26 and Highway 219    Newberry    Newberry    SC

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   527 Bullsboro Drive    Newnan    Cowetta    GA

Cracker Barrel Old Country Store, Inc.

   1021 Cosby Hwy & PO Box 727    Newport    Cocke    TN

Cracker Barrel Old Country Store, Inc.

   12357 Hornsby Lane    Newport News    N/A    VA

Cracker Barrel Old Country Store, Inc.

   6175 McDonough Drive    Norcross    Gwinnett    GA

Cracker Barrel Old Country Store, Inc.

   800 North Interstate Drive    Norman    Cleveland    OK

Cracker Barrel Old Country Store, Inc.

   6940 Sunset Strip Ave. N.W.    North Canton    Stark    OH

Cracker Barrel Old Country Store, Inc.

   7351 Mazyck Road    North Charleston    Charleston    SC

Cracker Barrel Old Country Store, Inc.

   3801 SW College Road    Ocala    Marion    FL

Cracker Barrel Old Country Store, Inc.

   700 Cornell Parkway    Oklahoma City    Oklahoma    OK

Cracker Barrel Old Country Store, Inc.

   8852 Old Lee Highway    Ooltewah    Hamilton    TN

Cracker Barrel Old Country Store, Inc.

   1051 Fox Run Avenue    Opelika    Lee    AL

Cracker Barrel Old Country Store, Inc.

   4272 Eldridge Loop    Orange Park    Clay    FL

Cracker Barrel Old Country Store, Inc.

   699 Citadel Rd    Orangeburg    Orangeburg    SC

Cracker Barrel Old Country Store, Inc.

   13300 S. Orange Blossom Trail    Orlando    Orange    FL

Cracker Barrel Old Country Store, Inc.

   125 Interchange Blvd    Ormond Beach    Volusia    FL

Cracker Barrel Old Country Store, Inc.

   9475 N. Owasso Expressway    Owasso    Tulsa    OK

Cracker Barrel Old Country Store, Inc.

   5035 Hinkleville Road    Paducah    McCracken    KY

Cracker Barrel Old Country Store, Inc.

   4 Kingswood Drive    Palm Coast    Flagler    FL

Cracker Barrel Old Country Store, Inc.

   410 Riverwind Drive    Pearl    Rankin    MS

Cracker Barrel Old Country Store, Inc.

   655 Cahaba Valley Road    Pelham    Shelby    AL

Cracker Barrel Old Country Store, Inc.

   260 Vaughn Lane    Pell City    St. Clair    AL

Cracker Barrel Old Country Store, Inc.

   1960 N W 150th Ave.    Pembroke Pines    Broward    FL

Cracker Barrel Old Country Store, Inc.

   8050 Lavelle Way    Pensacola    Escambia    FL

Cracker Barrel Old Country Store, Inc.

   101 Lect Drive    Perry    Houston    GA

Cracker Barrel Old Country Store, Inc.

   27491 Helen Drive    Perrysburg    Wood    OH

Cracker Barrel Old Country Store, Inc.

   1860 Winderly Lane    Pickerington    Fairfield    OH

Cracker Barrel Old Country Store, Inc.

   3960 Parkway    Pigeon Forge    Sevier    TN

Cracker Barrel Old Country Store, Inc.

   980 E. Ash St.    Piqua    Miami    OH

Cracker Barrel Old Country Store, Inc.

   6256 Cambridge Way    Plainfield    Hendricks    IN

Cracker Barrel Old Country Store, Inc.

   800 Kings Hwy    Port Charlotte    Charlotte    FL

Cracker Barrel Old Country Store, Inc.

   796 Business Park Drive    Prattville    Elmore    AL

Cracker Barrel Old Country Store, Inc.

   161 Ambrose Lane    Princeton    Mercer    WV

Cracker Barrel Old Country Store, Inc.

   1797 Lexington Road    Richmond    Madison    KY

Cracker Barrel Old Country Store, Inc.

   6050 National Road East    Richmond    Wayne    IN

Cracker Barrel Old Country Store, Inc.

   3620 Mayland Court    Richmond    Henrico    VA

Cracker Barrel Old Country Store, Inc.

   50 Biscuit Way    Ringgold    Catoosa    GA

Cracker Barrel Old Country Store, Inc.

   1918 Julian Allsbrook Hwy    Roanoke Rapids    Halifax    NC

Cracker Barrel Old Country Store, Inc.

   2140 Manna Court    Rock Hill    York    SC

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   4367 SR 44    Rootstown    Portage    OH

Cracker Barrel Old Country Store, Inc.

   711 SE 33rd Street    Ruskin    Hillsborough    FL

Cracker Barrel Old Country Store, Inc.

   211 East Harrell Drive    Russellville    Pope    AR

Cracker Barrel Old Country Store, Inc.

   1070 Free Land Drive    Salisbury    Rowan    NC

Cracker Barrel Old Country Store, Inc.

   200 Hickman Drive    Sanford    Seminole    FL

Cracker Barrel Old Country Store, Inc.

   3212 South NC 87 Hwy    Sanford    Lee    NC

Cracker Barrel Old Country Store, Inc.

   17017 Abercorn Street    Savannah    Chatham    GA

Cracker Barrel Old Country Store, Inc.

   1265 Allen Street    Scottsburg    Scott    IN

Cracker Barrel Old Country Store, Inc.

   6150 Lazy Days Blvd    Seffner    Hillsborough    FL

Cracker Barrel Old Country Store, Inc.

   211 N Sandy Creek Drive    Seymour    Jackson    IN

Cracker Barrel Old Country Store, Inc.

   2255 Sharon Rd    Sharonville    Hamilton    OH

Cracker Barrel Old Country Store, Inc.

   27 W. Interstate Pkwy.    Shawnee    Pottawatomie    OK

Cracker Barrel Old Country Store, Inc.

   1565 Mt. Eden Rd.    Shelbyville    Shelby    KY

Cracker Barrel Old Country Store, Inc.

   275 Brenton Way    Shepherdsville    Bullitt    KY

Cracker Barrel Old Country Store, Inc.

   6251 Westport Avenue    Shreveport    Caddo    LA

Cracker Barrel Old Country Store, Inc.

   3954 Grandview Drive    Simpsonville    Greenville    SC

Cracker Barrel Old Country Store, Inc.

   790 I-10 East Service Road    Slidell    St. Tammany Parish    LA

Cracker Barrel Old Country Store, Inc.

   1109 Outlet Center Drive    Smithfield    Johnston    NC

Cracker Barrel Old Country Store, Inc.

   2697 Highwood Blvd.    Smyrna    Rutherford    TN

Cracker Barrel Old Country Store, Inc.

   1899 S. Hwy 27    Somerset    Pulaski    KY

Cracker Barrel Old Country Store, Inc.

   1400 Country Lane    South Hill    Mecklenburg    VA

Cracker Barrel Old Country Store, Inc.

   10975 S US Hwy 15-501    Southern Pines    Moore    NC

Cracker Barrel Old Country Store, Inc.

   30227 Eastern Shore Ct.    Spanish Fort    Baldwin    AL

Cracker Barrel Old Country Store, Inc.

   9021 Fairforest Road    Spartanburg    Spartanburg    SC

Cracker Barrel Old Country Store, Inc.

   2858 North Glenstone    Springfield    Greene    MO

Cracker Barrel Old Country Store, Inc.

   105 West Leffel Lane    Springfield    Clark    OH

Cracker Barrel Old Country Store, Inc.

   2441 State Road 16    St. Augustine    St. Johns    FL

Cracker Barrel Old Country Store, Inc.

   901 Fairlane Road    St. Charles    St. Charles    MO

Cracker Barrel Old Country Store, Inc.

   6233 Heimos Industrial Park Dr    St. Louis    St. Louis    MO

Cracker Barrel Old Country Store, Inc.

   2151 54th Avenue North    St. Petersburg    Pinellas    FL

Cracker Barrel Old Country Store, Inc.

   216 Henry Boulevard    Statesboro    Bulloch    GA

Cracker Barrel Old Country Store, Inc.

   1043 Glenway Drive    Statesville    Iredell    NC

Cracker Barrel Old Country Store, Inc.

   152 Rowe Road    Staunton    Augusta    VA

Cracker Barrel Old Country Store, Inc.

   7461 S W Lost River Road    Stuart    Martin    FL

Cracker Barrel Old Country Store, Inc.

   701 West Springfield Rd.    Sullivan    Franklin    MO

Cracker Barrel Old Country Store, Inc.

   60 Fourwinds Drive    Sunbury    Delaware    OH

Cracker Barrel Old Country Store, Inc.

   75 Celebration Drive    Suwanee    Gwinnett    GA

Cracker Barrel Old Country Store, Inc.

   1391 Murrays Chapel Road    Sweetwater    Monroe    TN

Cracker Barrel Old Country Store, Inc.

   2920 Hospitality Road    Tallahassee    Leon    FL

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

RECORD OWNER

  

ADDRESS

   CITY    COUNTY    ST

Cracker Barrel Old Country Store, Inc.

   429 Margaret Avenue    Terre Haute    Vigo    IN

Cracker Barrel Old Country Store, Inc.

   708 U.S. 319 South    Tifton    Tift    GA

Cracker Barrel Old Country Store, Inc.

   4745 Helen Hauser Blvd.    Titusville    Brevard    FL

Cracker Barrel Old Country Store, Inc.

   3153 Lee Hwy    Troutville    Botetourt    VA

Cracker Barrel Old Country Store, Inc.

   7128 S. Olympia Avenue    Tulsa    Tulsa    OK

Cracker Barrel Old Country Store, Inc.

   4800 Doris Pate Drive    Tuscaloosa    Tuscaloosa    AL

Cracker Barrel Old Country Store, Inc.

   2371 East Aurora Road    Twinsburg    Summit    OH

Cracker Barrel Old Country Store, Inc.

   1195 St. Augustine Road    Valdosta    Lowndes    GA

Cracker Barrel Old Country Store, Inc.

   1880 State Rd 60E    Valrico    Hillsborough    FL

Cracker Barrel Old Country Store, Inc.

   445 Commercial Court    Venice    Sarasota    FL

Cracker Barrel Old Country Store, Inc.

   9380 19th Lane    Vero Beach    Indian River    FL

Cracker Barrel Old Country Store, Inc.

   4001 S. Frontage Road    Vicksburg    Warren    MS

Cracker Barrel Old Country Store, Inc.

   59 Cane Branch Rd.    Walterboro    Colleton    SC

Cracker Barrel Old Country Store, Inc.

   1289 Coffeen Street    Watertown    Jefferson    NY

Cracker Barrel Old Country Store, Inc.

   5636 Oakley Blvd.    Wesley Chapel    Pasco    FL

Cracker Barrel Old Country Store, Inc.

   309 Constitution Drive    West Monroe    Ouachita    LA

Cracker Barrel Old Country Store, Inc.

   2411 Metrocentre Blvd    West Palm Beach    Palm Beach    FL

Cracker Barrel Old Country Store, Inc.

   370 Hester Drive    White House    Robertson    TN

Cracker Barrel Old Country Store, Inc.

   200 Bypass Road    Williamsburg    York    VA

Cracker Barrel Old Country Store, Inc.

   6643 Transit Road    Williamsville    Erie    NY

Cracker Barrel Old Country Store, Inc.

   6055 SOM Center Rd    Willoughby    Lake    OH

Cracker Barrel Old Country Store, Inc.

   21 Van Campen Blvd    Wilmington    New Hanover    NC

Cracker Barrel Old Country Store, Inc.

   5006 Hayes Place West    Wilson    Wilson    NC

Cracker Barrel Old Country Store, Inc.

   200 Front Royal Pike    Winchester    Frederick    VA

Cracker Barrel Old Country Store, Inc.

   1698 Pecan Lane    Winston-Salem    Forsyth    NC

Cracker Barrel Old Country Store, Inc.

   160 Lithia Rd.    Wytheville    Wythe    VA

 

Credit Agreement - Schedule 4.01(t)



--------------------------------------------------------------------------------

SCHEDULE 4.01(u)

LEASED REAL PROPERTY

 

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

CBOCS Distribution, Inc.

   900 Hutchinson Place    Lebanon    Wilson    TN    MREIC Lebanon Tennessee,
Inc.      6/30/20/24         1,256,152   

CBOCS Pennsylvania, LLC

   200 Davis Blvd    Pittsburgh    Allegheny    PA    Montour Place, LLC     
8/5/2016         181,500   

CBOCS Pennsylvania, LLC

   21 Industrial Drive    Hamburg    Berks    PA    Country Stores Property I,
LLC (I-1A FFCA)      7/31/2021         183,927   

CBOCS Pennsylvania, LLC

   100 Charlotte Drive    Altoona    Blair    PA    Ozzven, LLC      11/10/2017
        181,500   

CBOCS Pennsylvania, LLC

   3611 Horizon Blvd.    Trevose    Bucks    PA    Bucks County Restaurant Row
II LP      3/19/2021         150,000   

CBOCS Pennsylvania, LLC

   215 Colonnade Blvd.    State College    Centre    PA    Waddle Real Estate,
LP (Keystone Real Estate Group LP)      4/5/2021         150,000   

CBOCS Pennsylvania, LLC

   1215 E. Lancaster Avenue    Downingtown    Chester    PA    Jeffrey A.
D’Ambrosio      12/8/2015         127,050   

CBOCS Pennsylvania, LLC

   2525 Brindle Drive    Harrisburg    Dauphin    PA    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         310,299   

CBOCS Pennsylvania, LLC

   35 S. Willowdale Dr Suite 1822    Lancaster    Lancaster    PA    Rockvale
Outlet Center      1/30/2020         92,000   

CBOCS Pennsylvania, LLC

   2320 Highland Park Blvd    Wilkes-Barre    Luzerne    PA    Brixmor GA
Wilkes-Barre LP      9/24/2018         118,580   

CBOCS Pennsylvania, LLC

   260 S. Lycoming Mall Road    Muncy    Lycoming    PA    VIWY, L.P.     
10/30/2021         112,500   

CBOCS Pennsylvania, LLC

   2095 Gallagher Road    Plymouth Meeting    Montgomery    PA    Metroplex West
Associates, LP      11/19/2020         132,300   

CBOCS Pennsylvania, LLC

   956 Schuylkill Mall Rd.    Frackville    Schuylkill    PA    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         306,229   

CBOCS Pennsylvania, LLC

   1008 Trinity Circle    Washington    Washington    PA    Washington Mall-JCP
Assoc. LTD      7/25/2019         130,000   

CBOCS Pennsylvania, LLC

   13600 Wolfe Rd.    New Freedom    York    PA    Sunrise Holdings, LP     
3/6/2020         101,200   

CBOCS Properties, Inc.

   2285 Woodlake Drive    Okemos    Ingham    MI    C. J. Abraham Family, LLC   
  5/18/2018         133,100   

CBOCS Properties, Inc.

   4340 Kenowa Avenue    Grandville    Kent    MI    Country Stores Property I,
LLC (I-1A FFCA)      7/31/2021         223,170   

CBOCS Properties, Inc.

   30750 Little Mack Avenue    Roseville    Macomb    MI    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         283,737   

CBOCS Properties, Inc.

   39111 W. Six Mile Road    Livonia    Wayne    MI    AmeriCenter of Livonia,
LLC      3/31/2015         128,880   

CBOCS Texas LLC

   2302 South 1st Street    Lufkin    Angelina    TX    M.H.R. Development #3,
LTD      10/9/2024         120,000   

CBOCS Texas LLC

   3687 S. General Bruce Drive    Temple    Bell    TX    Morris Venture
Partners II, LTD      2/22/2019         93,504   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

CBOCS Texas LLC

   123 SW Loop 410    San Antonio    Bexar    TX    Cole CB San Antonio, TX LLC
     7/31/2029         35,212   

CBOCS Texas LLC

   98 NE Hwy 410    San Antonio    Bexar    TX    Blazon, LTD      4/22/2027   
     120,000   

CBOCS Texas LLC

   3327 SE Military Drive    San Antonio    Bexar    TX    HEB Grocery Company,
LP      10/2/2021         162,000   

CBOCS Texas LLC

   3302 St. Michaels Drive    Texarkana    Bowie    TX    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         242,637   

CBOCS Texas LLC

   11019 Shadow Creek Pkwy    Pearland    Brazoria    TX    CB.PTX LLC c/o Ron
DeMilt      9/6/2019         160,000   

CBOCS Texas LLC

   110 Bass Pro Drive    Harlingen    Cameron    TX    83/77 CB, LTD     
6/30/2024         138,500   

CBOCS Texas LLC

   23801 SW FWY    Rosenberg    Fort Bend    TX    A-S 92 Hwy 59-Reading Rd.,
L.P.      11/1/2019         120,000   

CBOCS Texas LLC

   3501 US Hwy 75 N    Sherman    Grayson    TX    Cole CB Sherman, TX LLC     
7/31/2029         339,808   

CBOCS Texas LLC

   14765 N. Freeway    Houston    Harris    TX    Country Stores Property I, LLC
(I-1A FFCA)      7/31/2021         257,195   

CBOCS Texas LLC

   5018 Milwaukee Avenue    Lubbock    Lubbock    TX    Canyon Hub Holdings,
L.P.      6/10/2017         132,000   

CBOCS Texas LLC

   3108 N. Loop 250 West    Midland    Midland    TX    CB.MTX LLC c/o Ron
DeMilt      11/11/2017         130,000   

CBOCS Texas LLC

   24400 Eastex Fwy    Kingwood    Montgomery    TX    CB.HTX LLC c/o Ron DeMilt
     10/3/2020         115,000   

CBOCS Texas LLC

   4229 South Padre Island Drive    Corpus Christi    Nueces    TX    Country
Stores Property II, LLC (II-WashMut)      7/31/2021         268,424   

CBOCS Texas LLC

   13821 US Hwy 69 North    Tyler    Smith    TX    Country Stores Property III,
LLC (III-GE)      7/31/2021         210,110   

CBOCS Texas LLC

   2700 Grapevine Mills Pkwy    Grapevine    Tarrant    TX    The Lake Family
Revocable Living Trust, dated 7/5/00      10/22/2021         104,500   

CBOCS Texas LLC

   1602 Hwy 351    Abilene    Taylor    TX    Cole CB Abilene, TX LLC     
7/31/2029         347,595   

CBOCS West, Inc.

   2560 E. Lucky Lane    Flagstaff    Coconino    AZ    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         301,964   

CBOCS West, Inc.

   16845 North 84th Avenue    Peoria    Maricopa    AZ    Country Stores
Property I, LLC (I-1B MSDW)      7/31/2021         282,332   

CBOCS West, Inc.

   21611 N. 26th Avenue    Phoenix    Maricopa    AZ    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         265,019   

CBOCS West, Inc.

   5022 E. Chandler Blvd    Phoenix    Maricopa    AZ    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         300,221   

CBOCS West, Inc.

   606 S. Watson Rd.    Buckeye    Maricopa    AZ    VSTC, L.L.C.      1/31/2022
        115,500   

CBOCS West, Inc.

   1007 N. Dobson Road    Mesa    Maricopa    AZ    DE Rito/Kimco Riverview, LLC
     4/30/2022         264,000   

CBOCS West, Inc.

   9312 W. Glendale Ave.    Glendale    Maricopa    AZ    Litchfield Bell/Grand,
LLC and 9312 W. Glendale Ave.      12/31/2016         367,092   

CBOCS West, Inc.

   3520 Stockton Hill Rd.    Kingman    Mohave    AZ    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         322,394   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

CBOCS West, Inc.

   8400 N.Cracker Barrel Road    Tucson    Pima    AZ    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         280,404   

CBOCS West, Inc.

   2281 East Florence Blvd.    Casa Grande    Pinal    AZ    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         271,780   

CBOCS West, Inc.

   5707 E. State Route 69    Prescott Valley    Yavapai    AZ    YK Commercial
Realty, LLC      9/21/2018         165,000   

CBOCS West, Inc.

   4735 Elizabeth St North    Pueblo    Pueblo    CO    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         234,089   

CBOCS West, Inc.

   502 Brock Drive    Bloomington    McLean    IL    McLean County Land Trust
#H-331, Jeffrey Brock, Trustee      11/24/2016         111,790   

CBOCS West, Inc.

   3160 Green Mount Crossing Dr.    Shiloh    St. Clair    IL    Green Mount
Crossing LLC      2/20/2020         88,000   

CBOCS West, Inc.

   995 E. 61st North    Wichita    Sedgwick    KS    Country Stores Property II,
LLC (II-WashMut)      7/31/2021         221,941   

CBOCS West, Inc.

   6700 North 27th Street    Lincoln    Lancaster    NE    Country Stores
Property I, LLC (I-1B MSDW)      7/31/2021         219,389   

Cracker Barrel Old Country Store, Inc.

   180 Interstate Drive    Greenville    Butler    AL    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         195,111   

Cracker Barrel Old Country Store, Inc.

   220 Leon Smith Parkway    Oxford    Calhoun    AL    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         199,039   

Cracker Barrel Old Country Store, Inc.

   201 Cracker Barrel Row SW    Fort Payne    Dekalb    AL    Bewajobe
Corporation      3/30/2017         50,628   

Cracker Barrel Old Country Store, Inc.

   3431 Ross Clark Circle    Dothan    Houston    AL    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         258,826   

Cracker Barrel Old Country Store, Inc.

   4710 Norrell Drive    Trussville    Jefferson    AL    Country Stores
Property III, LLC (III-GE)      7/31/2021         241,863   

Cracker Barrel Old Country Store, Inc.

   3415 Colonnade Pkwy    Birmingham    Jefferson    AL    DRA/CLP Colonnade
Retail Birmingham, LLC c/o DRA Advisors, LLC      6/30/2020         152,250   

Cracker Barrel Old Country Store, Inc.

   2001 Drake Avenue S.W.    Huntsville    Madison    AL    Robert E. Tabb     
6/30/2016         120,000   

Cracker Barrel Old Country Store, Inc.

   845-A Schillinger Rd S.    Mobile    Mobile    AL    JDFTC, LLC     
5/12/2017         112,660   

Cracker Barrel Old Country Store, Inc.

   407 Beltline Rd SW    Decatur    Morgan    AL    Beltline and Sandlin, LLC   
  4/30/2017         97,504   

Cracker Barrel Old Country Store, Inc.

   2307 SE Walton Boulevard    Bentonville    Benton    AR    DCTN3 414
Bentonville AR, LLC      4/27/2029         209,000   

Cracker Barrel Old Country Store, Inc.

   173 Valley St.    Arkadelphia    Clark    AR    Gail P. Montgomery & Susan
Montgomery      1/24/2019         39,930   

Cracker Barrel Old Country Store, Inc.

   431 Hwy 71 North    Alma    Crawford    AR    Country Stores Property II, LLC
(II-WashMut)      7/31/2021         184,302   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   1600 N 6TH Street    W. Memphis    Crittenden    AR    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         209,311   

Cracker Barrel Old Country Store, Inc.

   170 Pakis Street    Hot Springs    Garland    AR    Garrett Enterprises, Inc.
     10/1/2020         94,380   

Cracker Barrel Old Country Store, Inc.

   3101 Springhill Drive    North Little Rock    Pulaski    AR    Baptist Health
     2/17/2020         96,679   

Cracker Barrel Old Country Store, Inc.

   1022 South 48th St.    Springdale    Washington    AR    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         238,393   

Cracker Barrel Old Country Store, Inc.

   145 Prospect Hill Rd.    East Windsor    Hartford    CT    Balch Bridge
Street Corporation (Balch Communications)      2/28/2017         142,800   

Cracker Barrel Old Country Store, Inc.

   19550 Coastal Hwy.    Rehoboth Beach    Sussex    DE    Galday Inn, Inc     
1/27/2017         150,000   

Cracker Barrel Old Country Store, Inc.

   1175 Palm Bay Rd.    Melbourne    Brevard    FL    Melbourne, CB L.L.C.     
5/13/2018         96,600   

Cracker Barrel Old Country Store, Inc.

   13250 City Station Drive    Jacksonville    Duval    FL    Ramco
Jacksonville, LLC c/o Ramco-Gershenson, Inc.      5/21/2016         138,600   

Cracker Barrel Old Country Store, Inc.

   1371 Commercial Way    Spring Hill    Hernando    FL    CB.SHFL LLC c/o Ron
DeMilt      12/31/2018         148,500   

Cracker Barrel Old Country Store, Inc.

   3125 Cove Bend Drive    Tampa    Hillsborough    FL    JEM Investments, LTD,
II, LLLP      8/31/2017         169,290   

Cracker Barrel Old Country Store, Inc.

   13833 W. Hillsborough Avenue    Tampa    Hillsborough    FL    8975 Racetrack
Road Holdings, LLC      4/19/2020         115,000   

Cracker Barrel Old Country Store, Inc.

   9450 US Hwy 441    Leesburg    Lake    FL    City of Leesburg      4/22/2016
        48,400   

Cracker Barrel Old Country Store, Inc.

   1520 E. Hwy 50    Clermont    Lake    FL    Lucas Clermont Limited
Partnership      2/21/2017         75,000   

Cracker Barrel Old Country Store, Inc.

   2203 Cortez Road West    Bradenton    Manatee    FL    Lineberry Properties,
Inc.      3/21/2019         118,000   

Cracker Barrel Old Country Store, Inc.

   13561 SW 17th Court    Ocala    Marion    FL    Donald G. Garlits as Trustee
of the Donald G. Garlits revocable living trust, dated November 20, 1989, and
Patricia L. Garlits as Trustee of the Patricia L. Garlits revocable living
trust, dated November 20, 1989      11/5/2016         72,600   

Cracker Barrel Old Country Store, Inc.

   4101 Federal Hwy    Jensen Beach    Martin    FL    C B Jensen Beach, LLC   
  11/26/2015         181,863   

Cracker Barrel Old Country Store, Inc.

   34930 Emerald Coast Pkwy    Destin    Okaloosa    FL    Destin Emerald
Investments      12/4/2016         155,200   

Cracker Barrel Old Country Store, Inc.

   6699 S. Semoran Blvd    Orlando    Orange    FL    Richard T. Lee     
1/28/2018         163,350   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   3316 Daniels Road    Winter Garden    Orange    FL    DDR Winter Garden, LLC
     6/15/2018         219,996   

Cracker Barrel Old Country Store, Inc.

   7878 W. Irlo Bronson Memorial    Kissimmee    Osceola    FL    Formosa of
Central Florida, Inc.      10/31/2023         142,814   

Cracker Barrel Old Country Store, Inc.

   5341 US Highway 19    New Port Richey    Pasco    FL    New Plan Florida
Holdings, LLC      4/30/2018         192,500   

Cracker Barrel Old Country Store, Inc.

   4011 Ulmerton Rd.    Clearwater    Pinellas    FL    Pinellas County     
2/7/2020         92,007   

Cracker Barrel Old Country Store, Inc.

   285 Douglas Avenue    Altamonte Springs    Seminole    FL    R. Bruce Pringle
     4/30/2017         189,000   

Cracker Barrel Old Country Store, Inc.

   13637 U.S. Hwy. 27 / 441    Lady Lake    Sumter    FL    D & G Properties,
LLC      6/30/2018         127,050   

Cracker Barrel Old Country Store, Inc.

   138 Eisenhower Drive    Commerce    Banks    GA    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         215,718   

Cracker Barrel Old Country Store, Inc.

   5631 Hwy 20 Northeast    Cartersville    Bartow    GA    J. F. Gelzer c/o
Equity Management Co.      11/15/2017         132,360   

Cracker Barrel Old Country Store, Inc.

   5000 Eisenhower Pkwy    Macon    Bibb    GA    B.F. Lowery      6/2/2016   
    
  84,000 +
% rent   
  

Cracker Barrel Old Country Store, Inc.

   1200 Boone Street    Kingsland    Camden    GA    Country Stores Property I,
LLC (I-1A FFCA)      7/31/2021         208,619   

Cracker Barrel Old Country Store, Inc.

   106 Price Creek Road    Bremen    Carroll    GA    ARC CBBMNGA001, LLC     
7/31/2029         292,889   

Cracker Barrel Old Country Store, Inc.

   1000 East Hwy. 80    Pooler    Chatham    GA    Country Stores Property I,
LLC (I-1A FFCA)      7/31/2021         282,541   

Cracker Barrel Old Country Store, Inc.

   544 N. Belair Road    Evans    Columbia    GA    Cole MT Evans GA, LLC     
12/16/2018         187,116   

Cracker Barrel Old Country Store, Inc.

   675 Buford Hwy    Cumming    Forsyth    GA    Clint Spencer; Jets Associates,
Ltd (John Tegtmeyer)      3/4/2022         155,004   

Cracker Barrel Old Country Store, Inc.

   5580 Windward Pkwy    Alpharetta    Fulton    GA    Plaza Outparcel III, LLC
     8/31/2016         186,996   

Cracker Barrel Old Country Store, Inc.

   1124 Highway 20/81    McDonough    Henry    GA    McDonough (McDonough) WMC,
LLC      12/1/2017         151,256   

Cracker Barrel Old Country Store, Inc.

   2700 Watson Blvd.    Warner Robins    Houston    GA    DDR Warner Robins LLC
     12/31/2017         90,750   

Cracker Barrel Old Country Store, Inc.

   301 Exchange Way    Braselton    Jackson    GA    ARC CBBSNGA001, LLC     
7/31/2029         320,564   

Cracker Barrel Old Country Store, Inc.

   1500 Bradley Park Dr.    Columbus    Muscogee    GA    Cole CB Columbus, GA
LLC      7/31/2029         314,175   

Cracker Barrel Old Country Store, Inc.

   1913 Epps Bridge Pkwy    Athens    Oconee    GA    Cracker-Athens, Inc. c/o
Ed and Arlice Backstein      5/13/2017         108,184   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   6398 Crane Drive    Whitestown    Boone    IN    SJC, Inc.      10/30/2021   
     110,000   

Cracker Barrel Old Country Store, Inc.

   350 Triangle Rd.    Sellersburg    Clark    IN    Country Stores Property
III, LLC (III-GE)      7/31/2021         240,206   

Cracker Barrel Old Country Store, Inc.

   4984 S. Kay Bee Drive    Gas City    Grant    IN    Country Stores Property
I, LLC (I-1B MSDW)      7/31/2021         179,816   

Cracker Barrel Old Country Store, Inc.

   7750 Corinne Drive    Hammond    Lake    IN    Country Stores Property III,
LLC (III-GE)      7/31/2021         268,281   

Cracker Barrel Old Country Store, Inc.

   9340 Michigan Road    Indianapolis    Marion    IN    Tayco Pershall Road, LP
     4/2/2016         140,400   

Cracker Barrel Old Country Store, Inc.

   380 N. Jacob Drive    Bloomington    Monroe    IN    CB Whitehall, LLC     
9/23/2016         109,764   

Cracker Barrel Old Country Store, Inc.

   1898 N. Morristown Rd.    Shelbyville    Shelby    IN    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         217,529   

Cracker Barrel Old Country Store, Inc.

   800 Happy Valley Street    Cave City    Barren    KY    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         194,427   

Cracker Barrel Old Country Store, Inc.

   1049 N. 12th Street    Middlesboro    Bell    KY    Regional Malls, LLC     
5/20/2022         80,000   

Cracker Barrel Old Country Store, Inc.

   40 Cassady Avenue    Danville    Boyle    KY    Chancery Lane, Ltd.     
4/25/2017         96,800   

Cracker Barrel Old Country Store, Inc.

   5311 Frederica    Owensboro    Daviess    KY    Country Stores Property II,
LLC (II-WashMut)      7/31/2021         221,520   

Cracker Barrel Old Country Store, Inc.

   1927 Stanton Way    Lexington    Fayette    KY    Paine Farms, LLC c/o A.
Robert Doll      7/29/2019         262,500   

Cracker Barrel Old Country Store, Inc.

   1131 Fashion Ridge Rd    Dry Ridge    Grant    KY    Wellington Holdings, LLC
     11/25/2016         48,400   

Cracker Barrel Old Country Store, Inc.

   2701 Crittenden Dr.    Louisville    Jefferson    KY    Commonwealth of KY,
the Finance and Administraction Cabinet of the Commonwealth of KY, and the KY
State Fair Board      2/21/2019         120,000   

Cracker Barrel Old Country Store, Inc.

   10150 Brookridge Village Blvd.    Louisville    Jefferson    KY    Brookridge
Village, LLC      4/21/2018         125,000   

Cracker Barrel Old Country Store, Inc.

   11000 Dixie Highway    Louisville    Jefferson    KY    7410 Dixie, LLC     
7/10/2022         78,462   

Cracker Barrel Old Country Store, Inc.

   4089 Lexington Road    Nicholasville    Jessamine    KY    White/Reach
Brannon Rd., LLC      6/30/2019         176,000   

Cracker Barrel Old Country Store, Inc.

   110 Stone Trace Drive    Mt. Sterling    Montgomery    KY    Country Stores
Property III, LLC (III-GE)      7/31/2021         151,828   

Cracker Barrel Old Country Store, Inc.

   10 Old Filiatreau Lane    Bardstown    Nelson    KY    Culpeper VII, LLC     
8/31/2021         62,500   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   74 Hospitality Ln.    Cadiz    Trigg    KY    Country Stores Property III,
LLC (III-GE)      7/31/2021         168,301   

Cracker Barrel Old Country Store, Inc.

   1100 Pintail Road    Sulphur    Calcasieu    LA    Country Stores Property
III, LLC (III-GE)      7/31/2021         204,753   

Cracker Barrel Old Country Store, Inc.

   2313 South Tanger Blvd.    Gonzales    Parish of Ascension    LA    Country
Stores Property II, LLC (II-WashMut)      7/31/2021         208,526   

Cracker Barrel Old Country Store, Inc.

   227 Whiting Farms Rd.    Holyoke    Hampden    MA    Country Stores Property
III, LLC (III-GE)      7/31/2021         312,278   

Cracker Barrel Old Country Store, Inc.

   1795 Andover St.    Tewksbury    Middlesex    MA    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         294,432   

Cracker Barrel Old Country Store, Inc.

   1048 South Street Suite 40    Wrentham    Norfolk    MA    CPG Partners, LP
     7/4/2019         176,000   

Cracker Barrel Old Country Store, Inc.

   215 Charlton Rd    Sturbridge    Worcester    MA    Colonial Motel, Inc.     
9/25/2020         82,280   

Cracker Barrel Old Country Store, Inc.

   1520 West Nursery Road    Linthicum Heights    Anne Arundel    MD    BWI
Technology Park Phase III, LLC      10/6/2028         200,000   

Cracker Barrel Old Country Store, Inc.

   3742 Crain Hwy    Waldorf    Charles    MD    Schiff Enterprises     
3/8/2021         103,200   

Cracker Barrel Old Country Store, Inc.

   1440 Handlir Drive    Bel Air    Harford    MD    Country Stores Property II,
LLC (II-WashMut)      7/31/2021         279,084   

Cracker Barrel Old Country Store, Inc.

   115 Blue Jay Court    Stevensville    Queen Anne’s    MD    Phoenicia
Properties, LLC      10/4/2018         159,504   

Cracker Barrel Old Country Store, Inc.

   45315 Abell House Lane    California    St. Mary’s    MD    Welch Properties,
LLC      9/30/2022         125,000   

Cracker Barrel Old Country Store, Inc.

   357 Maine Mall Rd    South Portland    Cumberland    ME    Vaneastland, LLC
     6/10/2020         128,748   

Cracker Barrel Old Country Store, Inc.

   915 N. Woodbine Road    St. Joseph    Buchanan    MO    Country Stores
Property I, LLC (I-1B MSDW)      7/31/2021         204,492   

Cracker Barrel Old Country Store, Inc.

   128 St. Robert Blvd.    St Robert    Pulaski    MO    Country Stores Property
I, LLC (I-1A FFCA)      7/31/2021         197,143   

Cracker Barrel Old Country Store, Inc.

   120 Progress Point Ct.    O’Fallon    St. Charles    MO    Chimney Rock
Company      5/30/2019         157,296   

Cracker Barrel Old Country Store, Inc.

   6659 US Hwy 49    Hattiesburg    Forrest    MS    Country Stores Property I,
LLC (I-1B MSDW)      7/31/2021         198,472   

Cracker Barrel Old Country Store, Inc.

   15255 Crossroads Pkwy.    Gulfport    Harrison    MS    Royal Casino
Corporation      11/15/2016         122,687 +  % rent 

Cracker Barrel Old Country Store, Inc.

   1270 Cross Creek Dr.    Saltillo    Lee    MS    Cross Creek Station, Inc.   
  7/31/2019         70,000   

Cracker Barrel Old Country Store, Inc.

   850 Huffman Mill Road    Burlington    Alamance    NC    John W. Spears     
9/30/2015         116,380   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   135 Spring Forest Drive    Mebane    Alamance    NC    ARC CBMBNNC001, LLC   
  7/31/2029         274,542   

Cracker Barrel Old Country Store, Inc.

   34 Tunnel Road    Asheville    Buncombe    NC    Sea Nic Enterprises, Inc.   
  8/31/2020         118,800   

Cracker Barrel Old Country Store, Inc.

   I-40 & Hwy 18    Morganton    Burke    NC    Hunting Creek Associates, LLC   
  TBD         88,000   

Cracker Barrel Old Country Store, Inc.

   1470 Skibo Road    Fayetteville    Cumberland    NC    Skibo Investors LLC   
  7/14/2023         175,000   

Cracker Barrel Old Country Store, Inc.

   3701 Elmsley Ct.    South Greensboro    Guilford    NC    Cole CB S
Greensboro, NC LLC      7/31/2029         317,502   

Cracker Barrel Old Country Store, Inc.

   1102 E. Cumberland Rd    Dunn    Harnett    NC    Jessie-Casper, LLC     
4/4/2019         94,730   

Cracker Barrel Old Country Store, Inc.

   123 Regency Center Drive    Mooresville    Iredell    NC    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         251,303   

Cracker Barrel Old Country Store, Inc.

   5199 Hwy 42 West    Garner    Johnston    NC    Country Stores Property II,
LLC (II-WashMut)      7/31/2021         217,996   

Cracker Barrel Old Country Store, Inc.

   9330 E. Independence Blvd.    Matthews    Mecklenburg    NC    Donald Real
Estate Investors, LLC      11/6/2018         173,800   

Cracker Barrel Old Country Store, Inc.

   238 Enterprise Drive    Rocky Mount    Nash    NC    Cole CB Rocky Mount, NC
LLC      7/31/2029         288,765   

Cracker Barrel Old Country Store, Inc.

   1260 Western Blvd.    Jacksonville    Onslow    NC    Walter Whitehurst
revocable trust & Jenny Whitehurst Hawkins separate property trust     
3/13/2021        
  103,781 +
% rent   
  

Cracker Barrel Old Country Store, Inc.

   710 SW Greenville Blvd    Greenville    Pitt    NC    Craig F. Goess and
Craig M. Goess      11/7/2016         166,980   

Cracker Barrel Old Country Store, Inc.

   US Highway 52 & US Highway 601    Mount Airy    Surry    NC         TBD      

Cracker Barrel Old Country Store, Inc.

   1601 Blowing Rock Road    Boone    Watauga    NC    Templeton Properties LP
     4/29/2022         174,000   

Cracker Barrel Old Country Store, Inc.

   1717 North Carolina 67 Hwy    Jonesville    Yadkin    NC    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         175,773   

Cracker Barrel Old Country Store, Inc.

   110 Hancock Lane    Westampton    Burlington    NJ    Country Stores Property
I, LLC (I-1B MSDW)      7/31/2021         355,297   

Cracker Barrel Old Country Store, Inc.

   14 Frontage Drive    Clinton    Hunterdon    NJ    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         306,956   

Cracker Barrel Old Country Store, Inc.

   825 Market Place Blvd.    Hamilton Township    Mercer    NJ    JDN Real
Estate Hamilton, LP      3/22/2018         163,350   

Cracker Barrel Old Country Store, Inc.

   427 North Broadway    Pennsville    Salem    NJ    DEJ Pennsville, Inc.     
8/31/2017         126,445   

Cracker Barrel Old Country Store, Inc.

   1480 West Maloney    Gallup    McKinley    NM    Humboldt Rio West, LLC     
12/31/2017         48,000   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   4360 Milestrip Road    Hamburg    Erie    NY    Laurence Erb et ux     
11/2/2017         121,440   

Cracker Barrel Old Country Store, Inc.

   2075 Hylan Dr.    Rochester    Monroe    NY    Marketplace Center, LLC     
12/13/2018         121,000   

Cracker Barrel Old Country Store, Inc.

   67781 Mall Rd    St. Clairsville    Belmont    OH    Ohio Valley Mall     
4/22/2021         83,440   

Cracker Barrel Old Country Store, Inc.

   475 River’s Edge Drive    Milford    Clermont    OH    CUC Properties, LLC   
  10/31/2017         112,000   

Cracker Barrel Old Country Store, Inc.

   5100 Tiedeman Rd    Brooklyn    Cuyahoga    OH    Morris L. Stoebner as
Trustee for the Morris L. Stoebner Revocable Trust under Trust Agreement dated
September 10, 1991      6/7/2017         138,802   

Cracker Barrel Old Country Store, Inc.

   4216 Milan Rd    Sandusky    Erie    OH    Sandusky Mall Company     
2/28/2017         108,094   

Cracker Barrel Old Country Store, Inc.

   5770 Wilmington Pike    Centerville    Greene    OH    Sugarcreek Crossing
Permanent, LLC      12/21/2016         114,948   

Cracker Barrel Old Country Store, Inc.

   615 Ring Road    Harrison    Hamilton    OH    Country Stores Property I, LLC
(I-1B MSDW)      7/31/2021         246,408   

Cracker Barrel Old Country Store, Inc.

   1031 Interstate Court    Findlay    Hancock    OH    Whitson Investors III,
LLC      10/23/2018         67,082   

Cracker Barrel Old Country Store, Inc.

   5205 Detroit Rd.    Sheffield    Lorain    OH    Sheffield Ridge Equities,
LLC      8/9/2018         91,320   

Cracker Barrel Old Country Store, Inc.

   225 Scenic Crest Drive    Zanesville    Muskingum    OH    J. O. K., Inc.   
  3/31/2018         86,515   

Cracker Barrel Old Country Store, Inc.

   4901 N.E. 122nd Street    Edmond    Oklahoma    OK    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         196,482   

Cracker Barrel Old Country Store, Inc.

   8008 E. 31st Street    Tulsa    Tulsa    OK    Country Stores Property I, LLC
(I-1B MSDW)      7/31/2021         227,385   

Cracker Barrel Old Country Store, Inc.

   825 Centre of New England Blvd    Coventry    Kent    RI    Commerce Park
Associates 5, LLC      11/22/2019         119,790   

Cracker Barrel Old Country Store, Inc.

   2364 Whiskey Road    Aiken    Aiken    SC    Murray Brothers Land
Development, LLC      8/15/2021         159,996   

Cracker Barrel Old Country Store, Inc.

   591 Hwy 153    Piedmont    Anderson    SC    Cole CB Piedmont, SC LLC     
7/31/2029         358,872   

Cracker Barrel Old Country Store, Inc.

   1370 N. Main Street    Summerville    Berkeley    SC    Luco Realty, LLC     
9/5/2020         174,996   

Cracker Barrel Old Country Store, Inc.

   2183 North Highway 17    Mt. Pleasant    Charleston    SC    Six Mile Office,
LLC; Stockade Storage of Charleston, LLC      7/31/2022         194,160   

Cracker Barrel Old Country Store, Inc.

   8 Factory Shops Blvd    Gaffney    Cherokee    SC    Country Stores Property
III, LLC (III-GE)      7/31/2021         217,794   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   101 Commons Drive    Greenwood    Greenwood    SC    ACM Greenwood, LLC; TCB
Greenwood, LLC      12/9/2016         96,800   

Cracker Barrel Old Country Store, Inc.

   4835 Hwy 17 South    North Myrtle Beach    Horry    SC    Plantation
Properties of NMB, LLC      3/31/2019         140,553   

Cracker Barrel Old Country Store, Inc.

   1303 Tadlock Drive    Murrells Inlet    Horry    SC    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         255,551   

Cracker Barrel Old Country Store, Inc.

   1208 N. Retail Ct.    Myrtle Beach    Horry    SC    Mall of South Carolina
Beach Outparcel Limited Partnership      4/20/2020         174,000   

Cracker Barrel Old Country Store, Inc.

   250 Britain Street    Santee    Orangeburg    SC    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         194,696   

Cracker Barrel Old Country Store, Inc.

   253 Forum Drive    Columbia    Richland    SC    VAS Outparcels II, LLC
(Village at Sandhill, LLC)      4/27/2018         219,996   

Cracker Barrel Old Country Store, Inc.

   295 Carowinds Boulevard    Fort Mill    York    SC    Cole CB Fort Mill, SC
LLC      7/31/2029         318,529   

Cracker Barrel Old Country Store, Inc.

   771 Louisville Rd    Alcoa    Blount    TN    FFE, L.P. (Bob Bean CPA Ingram
Overholt & Bean)      1/13/2017         130,000   

Cracker Barrel Old Country Store, Inc.

   2406 Music Valley Drive    Nashville    Davidson    TN    Rudy Properties c/o
J Frank Rudy, Jr. Esq.      4/30/2018         100,000 +  % rent 

Cracker Barrel Old Country Store, Inc.

   4323 Sidco Drive    Nashville    Davidson    TN    Cracker Barrel Associates,
LLC c/o McCay Real Estate Group      7/31/2021         225,000   

Cracker Barrel Old Country Store, Inc.

   133 Cracker Road    Morristown    Hamblen    TN    Country Stores Property
II, LLC (II-WashMut)      7/31/2021         238,981   

Cracker Barrel Old Country Store, Inc.

   716 Campbell Station Road    Knoxville    Knox    TN    Stokely Tri-Party
Real Estate, LLC      10/31/2018         96,000   

Cracker Barrel Old Country Store, Inc.

   2920 South Mall Rd    Knoxville    Knox    TN    Tiger G.P. c/o Graham Corp.
     12/11/2018         159,996   

Cracker Barrel Old Country Store, Inc.

   2020 Crossings Circle    Spring Hill    Maury    TN    Excel Trust, L.P.     
2/28/2018         150,936   

Cracker Barrel Old Country Store, Inc.

   200 Cracker Barrel Drive    Clarksville    Montgomery    TN    Country Stores
Property III, LLC (III-GE)      7/31/2021         264,897   

Cracker Barrel Old Country Store, Inc.

   1839 South Roane Street    Harriman    Roane    TN    Bryson Oil Co., Inc.;
Harriman Hospitality GP      8/31/2018         79,860   

Cracker Barrel Old Country Store, Inc.

   2115 South Church    Murfreesboro    Rutherford    TN    Rosa E. Handley/Reba
Pinney & James C.Cope, Co-conservators (Bonnie H. Webb/Patricia Ann H Baker)   
  6/15/2018         100,000   

Cracker Barrel Old Country Store, Inc.

   2285 Parkway    Pigeon Forge    Sevier    TN    Country Stores Property I,
LLC (I-1A FFCA)      7/31/2021         492,300   

Cracker Barrel Old Country Store, Inc.

   690 Winfield Dunn Pkwy    Sevierville    Sevier    TN   
Holrob-Southern-Cullom General Partnership      10/14/2017         126,492   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   154 Stadium Drive    Sevierville    Sevier    TN    Lynn Ted II, LLC &
William Ted Phillips, Jr.      1/29/2016         105,057   

Cracker Barrel Old Country Store, Inc.

   2692 Boones Creek Road    Johnson City    Washington    TN    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         223,363   

Cracker Barrel Old Country Store, Inc.

   Franklin Road    Lebanon    Wilson    TN    City of Lebanon      8/31/2019   
     16,000   

Cracker Barrel Old Country Store, Inc.

   101 Appletree Lane    Waynesboro    Augusta    VA    Cole CB Waynesboro, VA
LLC      7/31/2029         329,986   

Cracker Barrel Old Country Store, Inc.

   1440 Greenbrier Parkway    Chesapeake    Chesapeake    VA    Mike &
Cory—Greenbriar, L.L.C.      5/24/2017         242,004   

Cracker Barrel Old Country Store, Inc.

   12401 Red Water Creek Road    Chester    Chesterfield    VA    Country Stores
Property I, LLC (I-1B MSDW)      7/31/2021         272,430   

Cracker Barrel Old Country Store, Inc.

   4720 Craig Rath Blvd.    Midlothian    Chesterfield    VA    Swift Creek
Associates, LP      6/30/2018         119,790   

Cracker Barrel Old Country Store, Inc.

   103 Sadler Lane    Emporia    Greensville    VA    ARC CBEPRVA001, LLC     
7/31/2029         281,321   

Cracker Barrel Old Country Store, Inc.

   106 Marketplace Drive    Hampton    Hampton    VA    Mercury Mall Associates
     5/8/2020         145,800   

Cracker Barrel Old Country Store, Inc.

   4435 S. Laburnum Avenue    Richmond    Henrico    VA    BRE DDR BR White Oak
VA LLC      11/30/2018         230,000   

Cracker Barrel Old Country Store, Inc.

   23030 Indian Creek Drive    Sterling    Loudon    VA    Sojourn Dulles, Inc.
Attn: Richard Altman      1/10/2025         90,000   

Cracker Barrel Old Country Store, Inc.

   125 Village Circle    Bristol    N/A    VA    Cole CB Bristol, VA LLC     
7/31/2029         276,268   

Cracker Barrel Old Country Store, Inc.

   757 Lynnhaven Parkway    Virginia Beach    N/A    VA    Lynnhaven Mall,
L.L.C.      9/5/2020         200,000   

Cracker Barrel Old Country Store, Inc.

   451 West Reservoir Rd    Woodstock    Shenandoah    VA    ARC CBWSKVA001, LLC
     7/31/2029         268,844   

Cracker Barrel Old Country Store, Inc.

   1971 Carl D. Silver Pkwy.    Fredericksburg    Spotsylvania    VA    Central
Park 1207, LLC      6/20/2019         121,000   

Cracker Barrel Old Country Store, Inc.

   15 Riverton Commons Plaza    Front Royal    Warren    VA    ISIS Real
Property Investments, LLC      12/2/2017         118,800   

Cracker Barrel Old Country Store, Inc.

   3 Cracker Barrel Drive    Barboursville    Cabell    WV    Country Stores
Property I, LLC (I-1A FFCA)      7/31/2021         257,587   

Cracker Barrel Old Country Store, Inc.

   11 Goff Crossing    Cross Lanes    Kanawha    WV    Country Stores Property
III, LLC (III-GE)      7/31/2021         269,592   

Cracker Barrel Old Country Store, Inc.

   5720 MacCorkle Ave SE    Charleston    Kanawha    WV    Sarah and Pauline
Maier Foundation, Inc.      2/26/2020         121,000   

Cracker Barrel Old Country Store, Inc.

   2206 Pleasant Valley Road    Fairmont    Marion    WV    Country Stores
Property II, LLC (II-WashMut)      7/31/2021         246,590   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

LESSEE

  

STREET ADDRESS

  

CITY

  

COUNY

  

ST

  

LESSOR

   Expiration
Date      Annual
Rental
Cost ($)  

Cracker Barrel Old Country Store, Inc.

   2000 University Town Centre Drive    Morgantown    Monongalia    WV   
Granville Restaurant Group, LLC      12/2/2017         163,500   

Cracker Barrel Old Country Store, Inc.

   127 Fort Henry Road    Triadelphia    Ohio    WV    Ohio County Development
Authority      4/9/2016         135,000   

Cracker Barrel Old Country Store, Inc.

   2112 Harper Road    Beckley    Raleigh    WV    Country Stores Property III,
LLC (III-GE)      7/31/2021         230,102   

 

Credit Agreement - Schedule 4.01(u)



--------------------------------------------------------------------------------

SCHEDULE 4.01(v)

INTELLECTUAL PROPERTY

Trademarks

 

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

AUTUMN APPLEFEST

[AUTUMN APPLEFEST logo]

  USA  

SN:77-293897

RN:3,435,649

  Registered


May 27, 2008

  May 27, 2018   CBOCS Properties, Inc.

AUTUMN APPLEFEST

[AUTUMN APPLEFEST logo]

  USA  

SN:77-293900

RN:3,585,359

  Registered


March 10, 2009

  March 10, 2019   CBOCS Properties, Inc.

CRACKER BARREL

[CRACKER BARREL logo]

  USA  

SN:85-058107

RN:3,886,461

  Registered


December 7, 2010

  December 7, 2020   CBOCS Properties, Inc.

CRACKER BARREL

[CRACKER BARREL logo]

  USA  

SN:85-058111

RN:3,900,702

  Registered


January 4, 2011

  January 4, 2021   CBOCS Properties, Inc. CRACKER BARREL BREAKFAST IN THE
COUNTRY   USA  

SN:75-004119

RN:2,003,067

  Registered


September 24, 1996

  September 24, 2016   CBOCS Properties, Inc. CRACKER BARREL GOOD COUNTRY
COOKIN’   USA  

SN:75-004123

RN:2,003,068

  Registered


September 24, 1996

  September 24, 2016   CBOCS Properties, Inc.

CRACKER BARREL OF FOOD & FUN

[CRACKER BARREL OF FOOD & FUN logo]

  USA  

SN:78-845477

RN:3,264,590

  Registered


July 17, 2007

  July 17, 2017   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA
 

SN:74-578235

RN:1,931,274

  Registered


October 31, 1995

  October 31, 2015   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE  
USA  

SN:74-664245

RN:2,034,882

  Registered


February 4, 1997

  February 4, 2017   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE  
USA  

SN:75-461800

RN:2,260,787

  Registered


July 13, 1999

  July 13, 2019   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE

[CRACKER BARREL OLD COUNTRY STORE logo]

  USA  

SN:78-819941

RN:3,403,323

  Registered


March 25, 2008

  March 25, 2018   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE

[CRACKER BARREL OLD COUNTRY STORE logo]

  USA  

SN:85-012544

RN:3,910,461

  Registered


January 25, 2011

  January 25, 2021   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522002.jpg]

  USA  

SN:73-176420

RN:1,142,958

  Registered


December 9, 1980

  December 9, 2020   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522004.jpg]

  USA  

SN:78-819948

RN:3,403,324

  Registered


March 25, 2008

  March 25, 2018   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522006.jpg]

  USA  

SN:77-053877

RN:3,305,557

  Registered


October 9, 2007

  October 9, 2017   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522008.jpg]

  USA  

SN:77-053883

RN:3,305,558

  Registered


October 9, 2007

  October 9, 2017   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522010.jpg]

  USA  

SN:77-480058

RN:3,505,237

  Registered


September 23, 2008

  September 23, 2018   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522012.jpg]

  USA  

SN:77-540873

RN:3,684,215

  Registered


September 15, 2009

  September 15, 2019   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522014.jpg]

  USA  

SN:85-012555

RN:3,910,462

  Registered


January 25, 2011

  January 25, 2021   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE MUSIC and Design

[CRACKER BARREL OLD COUNTRY STORE MUSIC and Design logo]

LOGO [g849522016.jpg]

  USA  

SN:85-099611

RN:3,947,254

  Registered


April 19, 2011

  April 19, 2021   CBOCS Properties, Inc.

CRACKER BARREL SHARES

[CRACKER BARREL SHARES logo]

  USA  

SN:77-863503

RN:3,848,892

  Registered


September 14, 2010

  September 14, 2020   CBOCS Properties, Inc.

DILLY DALLY

[DILLY DALLY logo]

  USA  

SN:85-181349

RN: 4097012

  Registered
February 7, 2012   February 7, 2018   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

DILLY DALLY and Design

[DILLY DALLY and Design logo]

  USA  

SN:85-181373

RN: 4150996

  Registered


May 29, 2012

  May 29, 2018   CBOCS Properties, Inc.

EAT.SHOP.RELAX.

[EAT.SHOP.RELAX. logo]

  USA  

SN:77-681071

RN:3,663,671

  Registered


August 4, 2009

  August 4, 2019   CBOCS Properties, Inc.

EAT.SHOP.RELAX.

[EAT.SHOP.RELAX. logo]

  USA  

SN:77-681077

RN:3,663,672

  Registered


August 4, 2009

  August 4, 2019   CBOCS Properties, Inc.

FAMILY. FRIENDLY. FIXIN’S.

[FAMILY. FRIENDLY. FIXIN’S. logo]

  USA  

SN:85-170361

RN: 4158536

  Registered:


June 12, 2012

  June 12, 2018   CBOCS Properties, Inc.

FANCY FIXIN’S

[FANCY FIXIN’S logo]

  USA  

SN:77-318725

RN:3,435,856

  Registered


May 27, 2008

  May 27, 2018   CBOCS Properties, Inc.

FIRESIDE COUNTRY SKILLETS

[FIRESIDE COUNTRY SKILLETS logo]

  USA  

SN:77-549120

RN:3,580,430

  Registered


February 24, 2009

  February 24, 2019   CBOCS Properties, Inc.

FIRESIDE COUNTRY SKILLETS

[FIRESIDE COUNTRY SKILLETS logo]

  USA  

SN:77-708777

RN:3,698,793

  Registered


October 20, 2009

  October 20, 2019   CBOCS Properties, Inc.

FRONT PORCH FRIENDS

[FRONT PORCH FRIENDS logo]

  USA  

SN:77-806860

RN:3,858,032

  Registered


October 5, 2010

  October 5, 2020   CBOCS Properties, Inc. GOOD COUNTRY COOKIN’ FOR TRAVELERS
AND NEIGHBORS ALIKE   USA  

SN:78-341293

RN:2,962,293

  Registered


Jun 14, 2005

  June 14, 2015   CBOCS Properties, Inc. GOOD COUNTRY COOKING FOR TRAVELERS AND
NEIGHBORS ALIKE   USA  

SN:78-209575

RN:2,830,012

  Registered


April 6, 2004

  April 6, 2014   CBOCS Properties, Inc. GRANDPA’S COUNTRY FRIED BREAKFAST   USA
 

SN:76-302524

RN:2,588,285

  Registered


July 2, 2002

  July 2, 2012   CBOCS Properties, Inc. HALF RESTAURANT HALF STORE ALL COUNTRY  
USA  

SN:76-325063

RN:2,621,037

  Registered


September 17, 2002

  September 17, 2012   CBOCS Properties, Inc. HALF RESTAURANT HALF STORE ALL
COUNTRY   USA  

SN:76-325064

RN:2,621,038

  Registered


September 17, 2002

  September 17, 2012   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

HAPPY SUMMER TRAVELS

[HAPPY SUMMER TRAVELS logo]

  USA  

SN:77-454065

RN:3,655,623

  Registered


July 14, 2009

  July 14, 2019   CBOCS Properties, Inc.

HAPPY SUMMER TRAVELS

[HAPPY SUMMER TRAVELS logo]

  USA  

SN:77-454070

RN:3,655,624

  Registered


July 14, 2009

  July 14, 2019   CBOCS Properties, Inc.

HOMESTYLE FOR THE HOLIDAYS

[HOMESTYLE FOR THE HOLIDAYS logo]

  USA  

SN:77-289262

RN:3,558,585

  Registered


January 6, 2009

  January 6, 2019   CBOCS Properties, Inc.

HOMESTYLE FOR THE HOLIDAYS

[HOMESTYLE FOR THE HOLIDAYS logo]

  USA  

SN:77-289264

RN:3,517,754

  Registered


October 14, 2008

  October 14, 2018   CBOCS Properties, Inc.

HOMESTYLE. HOSPITALITY.

[HOMESTYLE. HOSPITALITY. logo]

  USA  

SN:85-170352

RN: 4043528

  Registered


October 18, 2011

  October 18, 2017   CBOCS Properties, Inc.

IT’S NOT HOME BUT IT’S CLOSE

[IT’S NOT HOME BUT IT’S CLOSE logo]

  USA  

SN:77-113526

RN:3,540,918

  Registered


December 2, 2008

  December 2, 2018   CBOCS Properties, Inc.

MISCELLANEOUS DESIGN

[MISCELLANEOUS DESIGN logo]

LOGO [g849522018.jpg]

  USA  

SN:73-797449

RN:1,575,813

  Registered


January 2, 1990

  January 2, 2020   CBOCS Properties, Inc. MOMMA’S FRENCH TOAST BREAKFAST   USA
 

SN:78-482333

RN:3,070,362

  Registered


March 21, 2006

  March 21, 2016   CBOCS Properties, Inc. MOMMA’S PANCAKE BREAKFAST   USA  

SN:78-482327

RN:3,078,703

  Registered


April 11, 2006

  April 11, 2016   CBOCS Properties, Inc.

MUSIC CATALOGUE CRACKER BARREL OLD COUNTRY STORE and Design

[MUSIC CATALOGUE CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522020.jpg]

  USA  

SN:76-394221

RN:2,801,065

  Registered


December 30, 2003

  December 30, 2013   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant OLD FASHIONED COUNTRY CANDIES   USA  

SN:73-699191

RN:1,550,323

  Registered


August 1, 1989

  August 1, 2019   CBOCS Properties, Inc. OLD FASHIONED COUNTRY FIXIN’S   USA  

SN:75-435999

RN:2,334,313

  Registered


March 28, 2000

  March 28, 2020   CBOCS Properties, Inc. OLD FASHIONED COUNTRY FIXIN’S   USA  

SN:75-436001

RN:2,334,314

  Registered


March 28, 2000

  March 28, 2020   CBOCS Properties, Inc.

OLD FASHIONED COUNTRY FIXIN’S

[OLD FASHIONED COUNTRY FIXIN’S logo]

  USA  

SN:77-658172

RN:3,759,029

  Registered


March 9, 2010

  March 9, 2020   CBOCS Properties, Inc.

ORIGINAL CRACKER BARREL OLD COUNTRY STORE CAST IRON and Design

[ORIGINAL CRACKER BARREL OLD COUNTRY STORE CAST IRON and Design logo]

LOGO [g849522022.jpg]

  USA  

SN:76-420421

RN:2,697,764

  Registered


March 18, 2003

  March 18, 2013   CBOCS Properties, Inc.

PLEASING PEOPLE

[PLEASING PEOPLE logo]

  USA  

SN:77-735653

RN:3,800,872

  Registered


June 8, 2010

  June 8, 2020   CBOCS Properties, Inc.

PLEASING PEOPLE

[PLEASING PEOPLE logo]

  USA  

SN:77-735656

RN:3,745,404

  Registered


February 2, 2010

  February 2, 2020   CBOCS Properties, Inc.

ROCKIN’ READER

[ROCKIN’ READER logo]

  USA  

SN:77-408680

RN:3,544,926

  Registered


December 9, 2008

  December 9, 2018   CBOCS Properties, Inc. SERVING BREAKFAST ALL DAY. EVERY
DAY. FOR TRAVELERS AND NEIGHBORS ALIKE   USA  

SN:78-341277

RN:2,970,160

  Registered


July 19, 2005

  July 19, 2015   CBOCS Properties, Inc. SMOKEHOUSE BREAKFAST   USA  

SN:78-482339

RN:3,062,633

  Registered
Principal Register
- Sec. 2(F)

February 28, 2006

  February 28, 2016   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

SUNDAY HOMESTYLE CHICKEN

[SUNDAY HOMESTYLE CHICKEN logo]

  USA  

SN:77-348059

RN:3,566,675

  Registered


January 27, 2009

  January 27, 2019   CBOCS Properties, Inc. SUNRISE SAMPLER   USA  

SN:76-302523

RN:2,604,521

  Registered


August 6, 2002

  August 6, 2012   CBOCS Properties, Inc.

THE CRACKER BARREL BUDDIES

[THE CRACKER BARREL BUDDIES logo]

  USA  

SN:78-845416

RN:3,264,589

  Registered


July 17, 2007

  July 17, 2017   CBOCS Properties, Inc. THE CRACKER BARREL’S COUNTRY BOY
BREAKFAST   USA  

SN:76-302521

RN:2,561,809

  Registered


April 16, 2002

  April 16, 2012   CBOCS Properties, Inc.

THE GREATEST FAMILY ROAD TRIP

[THE GREATEST FAMILY ROAD TRIP logo]

  USA  

SN:77-453531

RN:3,548,144

  Registered


December 16,
2008

  December 16,
2018   CBOCS Properties, Inc.

THE GREATEST FAMILY ROAD TRIP

[THE GREATEST FAMILY ROAD TRIP logo]

  USA  

SN:77-453533

RN:3,667,506

  Registered


August 11, 2009

  August 11, 2019   CBOCS Properties, Inc.

THE GREATEST FAMILY ROAD TRIP

[THE GREATEST FAMILY ROAD TRIP logo]

  USA  

SN:77-453535

RN:3,670,410

  Registered


August 18, 2009

  August 18, 2019


(8&15 due by
August 18, 2015)

  CBOCS Properties, Inc.

THE GREATEST FAMILY ROAD TRIP GAME

[THE GREATEST FAMILY ROAD TRIP GAME logo]

  USA  

SN:77-452492

RN:3,667,502

  Registered


August 11, 2009

  August 11, 2019   CBOCS Properties, Inc.

THE GREATEST FAMILY ROAD TRIP GAME

[THE GREATEST FAMILY ROAD TRIP GAME logo]

  USA  

SN:77-452519

RN:3,664,629

  Registered


August 4, 2009

  August 4, 2019   CBOCS Properties, Inc.

THE WARMEST OF WELCOMES

[THE WARMEST OF WELCOMES logo]

  USA  

SN:77-322477

RN:3,500,007

  Registered


September 9, 2008

  September 9, 2018   CBOCS Properties, Inc.

THE WARMEST OF WELCOMES

[THE WARMEST OF WELCOMES logo]

  USA  

SN:77-322481

RN:3,500,008

  Registered


September 9, 2008

  September 9, 2018   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant UNCLE HERSCHEL’S FAVORITE   USA  

SN:76-302522

RN:2,570,054

  Registered


May 14, 2002

  May 14, 2012   CBOCS Properties, Inc. WHERE COMFORT MEETS FOOD   USA  

SN:78-096330

RN:2,607,720

  Registered


August 13, 2002

  August 13, 2012   CBOCS Properties, Inc. AROUND THE CORNER. OR AROUND THE
COUNTRY.   USA   SN: 86391570   Filed


September 11, 2014

  N/A   CBOCS Properties, Inc. AROUND THE CORNER. OR AROUND THE COUNTRY.   USA  
SN: 86391571   Filed


September 11, 2014

  N/A   CBOCS Properties, Inc. AROUND THE CORNER. OR AROUND THE COUNTRY.   USA  
SN: 86391572   Filed


September 11, 2014

  N/A   CBOCS Properties, Inc. BRING HOME THE HOMESTYLE TASTE   USA   SN:
86476697   Filed


December 10, 2014

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
85796386   Filed


December 6, 2012

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
85796467   Filed


December 6, 2012

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
86254586   Filed


April 17, 2014

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
86258488   Filed


April 22, 2014

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
86258490   Filed


April 22, 2014

  N/A   CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE   USA   SN:
86423078   Filed


October 14, 2014

  N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522024.jpg]

  USA   SN: 85767261   October 30, 2012   N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522026.jpg]

  USA   SN: 85767262   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522028.jpg]

  USA   SN: 85767267   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522030.jpg]

  USA   SN: 85767298   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522032.jpg]

  USA   SN: 85767318   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522034.jpg]

  USA   SN: 85767357   October 30, 2012   N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522036.jpg]

  USA   SN: 85767391   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522038.jpg]

  USA   SN: 85767433   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522040.jpg]

  USA   SN: 85767434   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522042.jpg]

  USA   SN: 85796392   December 6, 2012   N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522042.jpg]

  USA   SN: 85796470   December 6, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522044.jpg]

  USA   SN: 86258492   April 22, 2014   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522046.jpg]

  USA   SN: 86/258493   April 22, 2014   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522048.jpg]

  USA   SN: 86423065   October 14, 2014   N/A   CBOCS Properties, Inc.

CRACKER BARREL OLD COUNTRY STORE and Design

[CRACKER BARREL OLD COUNTRY STORE and Design logo]

LOGO [g849522050.jpg]

  USA   SN: 86423072   October 14, 2014   N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant CRACKER BARREL OLD COUNTRY STORE (Word Mark)   USA  
SN: 85767154   October 30, 2012   N/A   CBOCS Properties, Inc. CRACKER BARREL
OLD COUNTRY STORE (Word Mark)   USA   SN: 85767157   October 30, 2012   N/A  
CBOCS Properties, Inc. CRACKER BARREL OLD COUNTRY STORE (Word Mark)   USA   SN:
85767162   October 30, 2012   N/A   CBOCS Properties, Inc. CRACKER BARREL OLD
COUNTRY STORE (Word Mark)   USA   SN: 85767167   October 30, 2012   N/A   CBOCS
Properties, Inc. CRACKER BARREL OLD COUNTRY STORE (Word Mark)   USA   SN:
85767176   October 30, 2012   N/A   CBOCS Properties, Inc. CRACKER BARREL OLD
COUNTRY STORE (Word Mark)   USA   SN: 85767304   October 30, 2012   N/A   CBOCS
Properties, Inc. CRACKER BARREL OLD COUNTRY STORE (Word Mark)   USA   SN:
85767361   October 30, 2012   N/A   CBOCS Properties, Inc. CRACKER BARREL OLD
COUNTRY STORE (Word Mark)   USA   SN: 85767368   October 30, 2012   N/A   CBOCS
Properties, Inc. CRACKER BARREL OLD COUNTRY STORE (Word Mark)   USA   SN:
85767408   October 30, 2012   N/A   CBOCS Properties, Inc.

CRACKER BARREL TO-GO & DESIGN

LOGO [g849522052.jpg]

  USA  

SN: 85596250

RN: 4369698

  Registered:


July 16, 2013

  July 16, 2019   CBOCS Properties, Inc. FARM TO TABLE   USA   SN: 85810901  
Filed:


December 27, 2013

  N/A   CBOCS Properties, Inc. FRONT PORCH MONTH   USA  

SN: 86261470

RN: 4641274

  Registered:


November 18, 2014

  November 18, 2020   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration (date
application filed,
if pending)   Expiration
Date   Applicant/Registrant FRONT PORCH MONTH   USA  

SN: 86261476

RN: 4641275

  Registered:


November 18, 2014

  November 18, 2020   CBOCS Properties, Inc. HOMESTYLE MEALS WITH A LIGHTER
TWIST   USA  

SN: 85/825909

RN: 4492358

  Registered:


March 4, 2014

  March 4, 2020   CBOCS Properties, Inc. WHOLESOME FIXIN’S   USA  

SN: 85/659191

RN: 4377581

  Registered:


July 30, 2013

  July 30, 2019   CBOCS Properties, Inc. CB OLD COUNTRY STORE   USA   SN:
86016933   Filed:


July 22, 2013

  N/A   CBOCS Properties, Inc. CB OLD COUNTRY STORE   USA   SN: 86025926  
Filed:


August 1, 2013

  N/A   CBOCS Properties, Inc. CB OLD COUNTRY STORE   USA   SN: 86025929  
Filed:


August 1, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522060.jpg]

  USA   SN: 86016842   Filed:


July 22, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522056.jpg]

  USA   SN: 86016858   Filed:


July 22, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522063.jpg]

  USA   SN: 86016929   Filed:


July 22, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522058.jpg]

  USA   SN: 86016930   Filed:


July 22, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522060.jpg]

  USA   SN: 86025940   Filed:


August 1, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522058.jpg]

  USA   SN: 86025934   Filed:


August 1, 2013

  N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Trademark/

Trade Name/

Service Mark

  Jurisdiction
of
Registration  

Registration

Number (application

number, if

pending)

  Date of
Registration
(date application
filed,
if pending)   Expiration
Date   Applicant/Registrant

CB OLD COUNTRY STORE and Design

LOGO [g849522063.jpg]

  USA   SN: 86025937   Filed:


August 1, 2013

  N/A   CBOCS Properties, Inc.

CB OLD COUNTRY STORE and Design

LOGO [g849522063.jpg]

  USA   SN: 86025938   Filed:


August 5, 2013

  N/A   CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Canadian Trademarks

 

Active Mark

  

Country/ Reg.

Serial Number

   Status    Next Action Due CB OLD COUNTRY STORE    CA 1660684    Published   
Publication 12/3/2014 CB OLD COUNTRY STORE    CA 1660686    Filed    Office
Action Response
Due 3/24/2015

CB OLD COUNTRY STORE and Design (Man in Rocking Chair and Barrel in Black and
White)

LOGO [g849522065.jpg]

   CA 1660682    Published    Publication 12/3/2014

CB OLD COUNTRY STORE and Design (Man in Rocking Chair and Barrel in Black and
White)

LOGO [g849522065.jpg]

   CA 1660683    Filed    Office Action Response
Due 3/24/2015

CB OLD COUNTRY STORE and Design (Man in Rocking Chair and Barrel in Orange and
Brown)

LOGO [g849522066.jpg]

   CA 1660680    Filed    Office Action Response
Due 3/24/2015

CB OLD COUNTRY STORE and Design (Man in Rocking Chair and Barrel in Orange and
Brown)

LOGO [g849522066.jpg]

   CA 1660681    Filed    Office Action Response
Due 3/24/2015

State Trademarks

 

Trademark/

Trade Name/

Service Mark

   State of
Reg.   

App#

  

Filed

  

Applicant/Registrant

CBOCS    NH   

SN: 48301220

RN: NH297747

  

Registered:

August 13, 1998

   Cracker Barrel Old Country Store, Inc. CRACKER BARREL OLD COUNTRY    IN   
SN: 00497292   

Registered:

December 14, 1987

   Cracker Barrel Old Country Store, Inc. CRACKER BARREL OLD COUNTRY    IN   
SN: 00497291   

Registered:

December 14, 1987

   Cracker Barrel Old Country Store, Inc.

CRACKER BARREL OLD COUNTRY STORE & Design

LOGO [g849522068.jpg]

   IN   

SN: 39900237

RN: IN 19980052

  

Registered:

January 28, 1998

   Cracker Barrel Old Country Store, Inc. CRACKER BARREL OLD COUNTRY STORE    SC
   SN: 00413362   

Registered:

December 11, 1987

   Cracker Barrel Old Country Store, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

Copyrights

 

Copyright

   Jurisdiction of
Registration    Registration
Number    Date of
Registration    Claimant Hang Up My Spurs/Asleep at the Wheel    USA   
SR-322-569    2/5/03    CBOCS Properties, Inc. Band of Angels/Stony Point
Quartet    USA    SR-322-570    2/5/03    CBOCS Properties, Inc. Dieselbilly
Road Trip/Bill Kirchen    USA    SR-322-571    2/5/03    CBOCS Properties, Inc.
Masters of the Piedmont Blues /Cephas and Wiggins    USA    SR-322-572    2/5/03
   CBOCS Properties, Inc. Bob French’s Original Tuxedo Jazz Band    USA   
SR-322-573    2/5/03    CBOCS Properties, Inc. J.D. Crowe and the New South   
USA    SR-322-574    2/5/03    CBOCS Properties, Inc. Spirit of the Gael/Danny
Doyle    USA    SR-322-575    2/5/03    CBOCS Properties, Inc. Linda’s
Mercantile Store/Linda Lay    USA    SR-322-576    2/5/03    CBOCS Properties,
Inc. Siyotanka: Courting Flute of the Northern Plains/Robert “Tree” Cody    USA
   SR-322-577    2/5/03    CBOCS Properties, Inc. Sacred Steel Guitar Masters   
USA    SR-322-578    2/5/03    CBOCS Properties, Inc. Pleasures of Home/Winifred
Horan & Friends    USA    SR-322-579    2/5/03    CBOCS Properties, Inc.
Creators of Urban Bluegrass / The Seldom Scene    USA    SR-322-580    2/5/03   
CBOCS Properties, Inc. Legends of Cajun Music/The Balfa Brothers    USA   
SR-322-585    2/5/03    CBOCS Properties, Inc. In the Garden/The Birmingham
Sunlights    USA    SR-322-586    2/5/03    CBOCS Properties, Inc. Mexican Music
Fiesta/Fiesta De Musica Mexicana    USA    SR-322-587    2/5/03    CBOCS
Properties, Inc. Springfield Exit    USA    SR-340-438    10/15/03    CBOCS
Properties, Inc. Home on the Highways/Alison Krauss and the Union Station Band
   USA    SR-370-653    6/6/05    CBOCS Properties, Inc. Feels Like Home    USA
   SR0000683017    1/6/09    CBOCS Properties, Inc. My Christmas List    USA   
SR0000683018    1/6/09    CBOCS Properties, Inc. Working Man’s Journey    USA   
SR0000683020    1/6/09    CBOCS Properties, Inc. The Charlie Daniels Band –
Country Stars N’ Stripes    USA    SR0000683022    1/6/09    CBOCS Properties,
Inc. Amy Grant - Hymns For The Journey    USA    SR0000683021    1/6/09    CBOCS
Properties, Inc. He Believed    USA    SR0000683023    1/6/09    CBOCS
Properties, Inc. Alabama - The Last Stand    USA    SR0000683019    1/6/09   
CBOCS Properties, Inc. Josh Turner- Live At The Ryman    USA    SR0000683024   
1/6/09    CBOCS Properties, Inc.

 

Credit Agreement - Schedule 4.01(v)



--------------------------------------------------------------------------------

SCHEDULE 4.01(aa)

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

None

 

Credit Agreement - Schedule 4.01(aa)



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

LIENS

MORTGAGES

 

Lienholder

   Principal Amount
of
Obligation      Assets       Street Address    City    County    State

Rocking Chair, Inc.

     2,176,000       1212 Kelli Drive    Athens    Limestone    AL

Rocking Chair, Inc.

     2,176,000       5040 Academy Lane    Bessemer    Jefferson    AL

Rocking Chair, Inc.

     2,176,000       199 Supercenter Drive    Calera    Shelby    AL

Rocking Chair, Inc.

     2,176,000       6020 AL Highway 157    Cullman    Cullman    AL

Rocking Chair, Inc.

     2,176,000       150 Cox Creek Pkwy. South    Florence    Lauderdale    AL

Rocking Chair, Inc.

     2,176,000       3150 S McKenzie Street    Foley    Baldwin    AL

Rocking Chair, Inc.

     2,176,000       101 Taylor Drive    Gadsden    Etowah    AL

Rocking Chair, Inc.

     2,176,000       901 Fieldstown Road    Gardendale    Jefferson    AL

Rocking Chair, Inc.

     2,176,000       11635 US Highway 431    Guntersville    Marshall    AL

Rocking Chair, Inc.

     2,176,000       2003 Village Drive    Leeds    St. Clair    AL

Rocking Chair, Inc.

     2,176,000       120 Cleghorn Blvd.    Madison    Madison    AL

Rocking Chair, Inc.

     2,176,000       43 E I65 Service Rd South    Mobile    Mobile    AL

Rocking Chair, Inc.

     2,176,000       9191 Boyd-Cooper Pkwy.    Montgomery    Montgomery    AL

Rocking Chair, Inc.

     2,176,000       1051 Fox Run Avenue    Opelika    Lee    AL

Rocking Chair, Inc.

     2,176,000       655 Cahaba Valley Road    Pelham    Shelby    AL

Rocking Chair, Inc.

     2,176,000       260 VAUGHAN LN    PELL CITY    St. Clair    AL

Rocking Chair, Inc.

     2,176,000       796 Business Park Drive    Prattville    Elmore    AL

Rocking Chair, Inc.

     2,176,000       30227 Eastern Shore Ct.    Spanish Fort    Baldwin    AL

Rocking Chair, Inc.

     2,176,000       4800 Doris Pate Drive    Tuscaloosa    Tuscaloosa    AL

Rocking Chair, Inc.

     2,176,000       218 W Commerce St    Bryant    Saline    AR

Rocking Chair, Inc.

     2,176,000       525 Hwy. 65 North    Conway    Faulkner    AR

Rocking Chair, Inc.

     2,176,000       2621 Phillips Drive    Jonesboro    Craighead    AR

Rocking Chair, Inc.

     2,176,000       2618 S Shackleford Road    Little Rock    Pulaski    AR

Rocking Chair, Inc.

     2,176,000       211 East Harrell Drive    Russellville    Pope    AR

Rocking Chair, Inc.

     2,176,000       1209 N Litchfield RD    Goodyear    Maricopa    AZ

Rocking Chair, Inc.

     2,176,000       1780 S Sunridge Drive    Yuma    Yuma    AZ

Rocking Chair, Inc.

     2,176,000       8355 Razorback Drive    Colorado Springs    El Paso    CO

Rocking Chair, Inc.

     2,176,000       5800 McWhinney Blvd    Loveland    Larimar    CO

Rocking Chair, Inc.

     2,176,000       350 West 120th Avenue    Northglenn    Adams    CO

Rocking Chair, Inc.

     2,176,000       941 Hwy 140    Adairsville    Bartow    GA

Rocking Chair, Inc.

     2,176,000       1114 N. Westover Blvd.    Albany    Dougherty    GA

Rocking Chair, Inc.

     2,176,000       211 Warren Mason Boulevard    Brunswick    Glynn    GA

Rocking Chair, Inc.

     1,716,700       4758 Friendship RD    Buford    Hall    GA

Rocking Chair, Inc.

     2,176,000       100 Cracker Barrel Dr.    Calhoun    Gordon    GA

Rocking Chair, Inc.

     2,176,000       715 Transit Ave.    Canton    Cherokee    GA

Rocking Chair, Inc.

     2,176,000       1182 Dogwood Dr SE    Conyers    Rockdale    GA

Rocking Chair, Inc.

     2,176,000       1905 Central Avenue    Cordele    Crisp    GA

Rocking Chair, Inc.

     2,176,000       938 Market Street    Dalton    Whitfield    GA

Rocking Chair, Inc.

     2,176,000       7060 CONCOURSE PKWY    DOUGLASVILLE    Douglas    GA

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       104 Travel Center Blvd.    Dublin    Laurens    GA

Rocking Chair, Inc.

     2,176,000       460 Parkwest Drive    Grovetown    Columbia    GA

Rocking Chair, Inc.

     2,176,000       3389 Busbee Drive NW    Kennesaw    Cobb    GA

Rocking Chair, Inc.

     2,176,000       105 Hoffman Drive    LaGrange    Troup    GA

Rocking Chair, Inc.

     2,176,000       4914 Timber Drive    Lake Park    Loundes    GA

Rocking Chair, Inc.

     2,176,000       970 W. Pointe Ct.    Lithia Springs    Douglas    GA

Rocking Chair, Inc.

     2,176,000       3950 Riverside Drive    Macon    Bibb    GA

Rocking Chair, Inc.

     2,176,000       2003 Eatonton Rd    Madison    Morgan    GA

Rocking Chair, Inc.

     2,176,000       2150 Delk Road    Marietta    Cobb    GA

Rocking Chair, Inc.

     2,176,000       1458 Southlake Plaza Drive    Morrow    Clayton    GA

Rocking Chair, Inc.

     2,176,000       527 Bullsboro Drive    Newnan    Cowetta    GA

Rocking Chair, Inc.

     2,176,000       6175 McDonough Drive    Norcross    Gwinnett    GA

Rocking Chair, Inc.

     2,176,000       101 Lect Drive    Perry    Houston    GA

Rocking Chair, Inc.

     2,176,000       50 Biscuit Way    Ringgold    Catoosa    GA

Rocking Chair, Inc.

     2,176,000       17017 Abercorn Street    Savannah    Chatham    GA

Rocking Chair, Inc.

     2,176,000       75 Gwinco Blvd.    Suwanee    Gwinnett    GA

Rocking Chair, Inc.

     2,176,000       708 Hwy 319 S    Tifton    Tift    GA

Rocking Chair, Inc.

     2,176,000       1195 St. Augustine Road    Valdosta    Lowndes    GA

Rocking Chair, Inc.

     2,176,000       11701 University Avenue    Clive    Polk    IA

Rocking Chair, Inc.

     2,176,000       530 30th Avenue    Council Bluffs    Pottawattie    IA

Rocking Chair, Inc.

     2,176,000       300 Jason Way Court    Davenport    Scott    IA

Rocking Chair, Inc.

     2,176,000       1733 South Cole Road    Boise    Ada    ID

Rocking Chair, Inc.

     2,176,000       50 Ken Hayes Drive    Bourbonnais    Kankakee    IL

Rocking Chair, Inc.

     2,176,000       2421 Old Country Inn Drive    Caseyville    St. Clair    IL

Rocking Chair, Inc.

     2,176,000       5120 Hickory Point Frontage Rd    Decatur    Macon    IL

Rocking Chair, Inc.

     2,176,000       1101 Avenue of Mid-America    Effingham    Effingham    IL

Rocking Chair, Inc.

     2,176,000       5706 Northridge Drive    Gurnee    Lake    IL

Rocking Chair, Inc.

     2,176,000       1511 Riverboat Center Dr.    Joliet    Will    IL

Rocking Chair, Inc.

     1,716,700       1013 Heitmann Dr.    Lincoln    Logan    IL

Rocking Chair, Inc.

     2,176,000       2602 West Main Street    Marion    Williamson    IL

Rocking Chair, Inc.

     2,176,000       1020 Matteson Av    Matteson    Cook    IL

Rocking Chair, Inc.

     2,176,000       1101 Charleston Ave. East    Mattoon    Coles    IL

Rocking Chair, Inc.

     2,176,000       150 E Ashland Street    Morton    Tazewell    IL

Rocking Chair, Inc.

     2,176,000       4425 Fairfax Drive    Mount Vernon    Jefferson    IL

Rocking Chair, Inc.

     2,176,000       1855 West Diehl Road    Naperville    Dupage    IL

Rocking Chair, Inc.

     2,176,000       4119 Columbus    Ottawa    LaSalle    IL

Rocking Chair, Inc.

     2,176,000       730 North Lyford Road    Rockford    Winnebago    IL

Rocking Chair, Inc.

     2,176,000       1295 Lakeview Drive    Romeoville    Will    IL

Rocking Chair, Inc.

     2,176,000       5975 S 6th Street Rd    Springfield    Sangamon    IL

Rocking Chair, Inc.

     2,176,000       18531 North Creek Drive    Tinley Park    Will County    IL

Rocking Chair, Inc.

     2,176,000       2001 Formosa Road    Troy    Madison    IL

Rocking Chair, Inc.

     2,176,000       2101 North Kenyon Road    Urbana    Champaign    IL

Rocking Chair, Inc.

     1,716,700       2012 East 59th Street    Anderson    Madison    IN

Rocking Chair, Inc.

     2,176,000       1410 Shook Drive    Auburn    Dekalb    IN

Rocking Chair, Inc.

     2,176,000       2393 Pacer Court NW    Corydon    Harrison    IN

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       11701 North US Highway 31    Edinburgh    Bartholomew    IN

Rocking Chair, Inc.

     2,176,000       110 Northpointe Blvd.    Elkhart       IN

Rocking Chair, Inc.

     2,176,000       8215 Eagel Lake Drive    Evansville    Vanderburg    IN

Rocking Chair, Inc.

     2,176,000       9700 N By Northeast Blvd    Fishers    Hamilton    IN

Rocking Chair, Inc.

     2,176,000       1609 W. Washington Ctr Rd    Fort Wayne    Allen    IN

Rocking Chair, Inc.

     2,176,000       10427 E. Maysville Rd    Fort Wayne    Allen    IN

Rocking Chair, Inc.

     2,176,000       2265 N State St.    Greenfield    Hancock    IN

Rocking Chair, Inc.

     2,176,000       4350 East Southport Road    Indianapolis    Marion    IN

Rocking Chair, Inc.

     2,176,000       3840 Eagle View Drive    Indianapolis    Marion    IN

Rocking Chair, Inc.

     1,716,700       2340 Post Drive    Indianapolis    Marion    IN

Rocking Chair, Inc.

     2,176,000       404 Kentucky Dr.    Kokomo    Howard    IN

Rocking Chair, Inc.

     2,176,000       40 Frontage Road    Lafayette    Tippecanoe    IN

Rocking Chair, Inc.

     2,176,000       6200 Opportunity Lane    Merrillville    Lake    IN

Rocking Chair, Inc.

     1,716,700       6256 Cambridge Way    Plainfield    Hendricks    IN

Rocking Chair, Inc.

     2,176,000       6050 National Road East    Richmond    Wayne    IN

Rocking Chair, Inc.

     2,176,000       1265 Alan Street    Scottsburg    Scott    IN

Rocking Chair, Inc.

     2,176,000       211 N Sandy Creek Drive    Seymour    Jackson    IN

Rocking Chair, Inc.

     2,176,000       429 E Margaret Dr    Terre Haute    Vigo    IN

Rocking Chair, Inc.

     2,176,000       115 N East St    Junction City    Geary    KS

Rocking Chair, Inc.

     1,716,700       12101 South Strangline    Olathe    Johnson    KS

Rocking Chair, Inc.

     2,176,000       1421 South West Ashworth Place    Topeka    Shawnee    KS

Rocking Chair, Inc.

     2,176,000       101 McKinney Drive    Berea    Madison    KY

Rocking Chair, Inc.

     2,176,000       1960 Mel Browning Street    Bowling Green    Warren    KY

Rocking Chair, Inc.

     1,716,700       314 Kennedy Avenue    Calvert City    Marshall    KY

Rocking Chair, Inc.

     1,716,700       84 Adams Road    Corbin    Laurel    KY

Rocking Chair, Inc.

     2,176,000       1047 Executive Drive    Elizabethtown    Hardin    KY

Rocking Chair, Inc.

     2,176,000       7399 Turfway Road    Florence    Boone    KY

Rocking Chair, Inc.

     2,176,000       155 Steele Road    Franklin    Simpson    KY

Rocking Chair, Inc.

     2,176,000       1454 Cherry Blossom Way    Georgetown    Scott    KY

Rocking Chair, Inc.

     2,176,000       2130 US Highway 60 E    Henderson    Henderson    KY

Rocking Chair, Inc.

     1,716,700       1401 Kentucky Mills Drive    Jeffersontown    Jefferson   
KY

Rocking Chair, Inc.

     2,176,000       1414 East Crystal Drive    Lagrange    Oldham    KY

Rocking Chair, Inc.

     2,176,000       2220 Elkhorn Road    Lexington    Fayette    KY

Rocking Chair, Inc.

     2,176,000       80 Alamo Drive    London    Laurel    KY

Rocking Chair, Inc.

     2,176,000       1780 E. Center Street    Madisonville    Hopkins    KY

Rocking Chair, Inc.

     2,176,000       650 N. 12th Street    Murray    Calloway    KY

Rocking Chair, Inc.

     2,176,000       5035 Hinkleville Road    Paducah    McCracken    KY

Rocking Chair, Inc.

     2,176,000       1797 Lexington Road    Richmond    Madison    KY

Rocking Chair, Inc.

     1,716,700       1565 Mt. Eden Rd.    Shelbyville    Shelby    KY

Rocking Chair, Inc.

     2,176,000       275 Brenton Way    Shepherdsville    Bullitt    KY

Rocking Chair, Inc.

     1,716,700       1899 S. Hwy 27    Somerset    Pulaski    KY

Rocking Chair, Inc.

     1,716,700       6108 West Calhoun Dr.    Alexandria    Rapides    LA

Rocking Chair, Inc.

     2,176,000       10250 Plaza Americana Drive    Baton Rouge   
Baton Rogue Parish    LA

Rocking Chair, Inc.

     1,716,700       201 Westin Oaks Drive    Hammond    Tangipahoa    LA

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     1,716,700       116 Alcide Dominique Drive    Lafayette    Lafayette Parish
  LA

Rocking Chair, Inc.

     1,716,700       6251 Westport Avenue    Shreveport    Caddo Parish   LA

Rocking Chair, Inc.

     1,716,700       790 E I 10 Service Road    Slidell    St. Tammy PR   LA

Rocking Chair, Inc.

     2,176,000       309 Constitution Drive    West Monroe    Quachita Parrish  
LA

Rocking Chair, Inc.

     2,176,000       300 Belle Hill Road    Elkton    Cecil   MD

Rocking Chair, Inc.

     1,716,700       7408 Shockley Drive    Frederick    Frederick   MD

Rocking Chair, Inc.

     1,716,700       18214 Col. Henry K. Douglas Dr    Hagerstown    Washington
  MD

Rocking Chair, Inc.

     2,176,000       4765 Beckley Road    Battle Creek    Calhoun   MI

Rocking Chair, Inc.

     2,176,000       2854 E. Wilder Rd    Bay City    Bay (Monitor Twp)   MI

Rocking Chair, Inc.

     2,176,000       45525 N I94 Service Dr    Belleville    Wayne   MI

Rocking Chair, Inc.

     2,176,000       6450 Dixie Hwy    Bridgeport    Saginaw   MI

Rocking Chair, Inc.

     2,176,000       7925 Conference Center Drive    Brighton    Livingston   MI

Rocking Chair, Inc.

     1,716,700       4140 Pier North Blvd.    Flint    Genesee   MI

Rocking Chair, Inc.

     2,176,000       2494 Airport Road    Jackson    Jackson   MI

Rocking Chair, Inc.

     1,716,700       5581 Cracker Barrel Dr    Kalamazoo    Kalamazoo   MI

Rocking Chair, Inc.

     2,176,000       608 Commercial Drive    Lansing    Eaton   MI

Rocking Chair, Inc.

     1,716,700       1101 Ternes Drive    Monroe    Monroe   MI

Rocking Chair, Inc.

     2,176,000       2303 Water Street    Port Huron    St. Clair   MI

Rocking Chair, Inc.

     2,176,000       2525 West Marquette Woods Rd    Stevensville    Berrien  
MI

Rocking Chair, Inc.

     2,176,000       3620 North Country Drive    Traverse City    Grand Traverse
  MI

Rocking Chair, Inc.

     2,176,000       17189 Kenyon Avenue    Lakeville    Dakota   MN

Rocking Chair, Inc.

     2,176,000       3765 West Hwy 76    Branson    Taney   MO

Rocking Chair, Inc.

     2,176,000       3261 Williams Street    Cape Girardeau    Cape Girardeau  
MO

Rocking Chair, Inc.

     2,176,000       3304 Clark Lane    Columbia    Boone   MO

Rocking Chair, Inc.

     2,176,000       1050 South Hwy Drive    Fenton    St. Louis   MO

Rocking Chair, Inc.

     1,716,700       10915 New Halls Ferry Rd    Ferguson    St. Louis   MO

Rocking Chair, Inc.

     2,176,000       1193 Scenic Drive    Herculaneum    Jefferson   MO

Rocking Chair, Inc.

     1,716,700       4110 S. Lee’s Summit    Independence    Jackson   MO

Rocking Chair, Inc.

     2,176,000       4010 Richard Joseph Rd    Joplin    Newton   MO

Rocking Chair, Inc.

     2,176,000       8225 North Church Road    Kansas City    Clay   MO

Rocking Chair, Inc.

     2,176,000       7920 NW Tiffany Springs Pkwy    Kansas City    Platte   MO

Rocking Chair, Inc.

     2,176,000       901 Veterans Memorial Pkwy    Saint Charles    St. Charles
  MO

Rocking Chair, Inc.

     2,176,000       6233 Heimos Industrial Park Dr    Saint Louis    St. Louis
  MO

Rocking Chair, Inc.

     2,176,000       2858 North Glenstone    Springfield    Greene   MO

Rocking Chair, Inc.

     2,176,000       701 W. Springfield Rd    Sullivan    Franklin   MO

Rocking Chair, Inc.

     2,176,000       225 Lakewood Dr    Batesville    Panola   MS

Rocking Chair, Inc.

     2,176,000       1207 Hampton Drive    Brookhaven    Lincoln   MS

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       706 Desoto Cove    Horn Lake    Desoto    MS

Rocking Chair, Inc.

     2,176,000       6020 I 55 N    Jackson    Hinds    MS

Rocking Chair, Inc.

     1,716,700       118 Hwy 11 & 80    Meridian    Lauderdale    MS

Rocking Chair, Inc.

     2,176,000       6805 Hwy 63 North    Moss Point    Jackson    MS

Rocking Chair, Inc.

     2,176,000       410 Riverwind Drive    Pearl    Rankin    MS

Rocking Chair, Inc.

     1,716,700       4001 S. Frontage Road    Vicksburg    Warren    MS

Rocking Chair, Inc.

     2,176,000       5620 South Frontage Road    Billings    Yellowstone    MT

Rocking Chair, Inc.

     2,176,000       2929 Expo Pkwy.    Missoula    Missoula    MT

Rocking Chair, Inc.

     2,176,000       344 Rockwood Rd    Arden    Buncombe    NC

Rocking Chair, Inc.

     2,176,000       5 Crowell Road    Asheville    Buncombe    NC

Rocking Chair, Inc.

     2,176,000       3203 Queen City Drive    Charlotte    Mecklenburg    NC

Rocking Chair, Inc.

     1,716,700       6420 Sessions Court    Clemmons    Forsyth    NC

Rocking Chair, Inc.

     2,176,000       1175 Copperfield Blvd.-NE    Concord    Cabarrus    NC

Rocking Chair, Inc.

     2,176,000       7809 Lyles Lane    Concord    Cabarrus    NC

Rocking Chair, Inc.

     2,176,000       3703 Hillsborough Road    Durham    Durham    NC

Rocking Chair, Inc.

     2,176,000       1625 Jim Johnson Rd    Fayetteville    Cumberland    NC

Rocking Chair, Inc.

     2,176,000       105 Commercial Blvd    Flat Rock    Henderson    NC

Rocking Chair, Inc.

     2,176,000       1821 Remount Road    Gastonia    Gaston    NC

Rocking Chair, Inc.

     2,176,000       4402 Landview Drive    Greensboro    Guilford    NC

Rocking Chair, Inc.

     2,176,000       1002 Ruin Creek Road    Henderson    Vance    NC

Rocking Chair, Inc.

     2,176,000       1250 11th Street Court SE    Hickory    Catawba    NC

Rocking Chair, Inc.

     2,176,000       12 Plaza Parkway    Lexington    Davidson    NC

Rocking Chair, Inc.

     2,176,000       3375 Lackey Street    Lumberton    Robeson    NC

Rocking Chair, Inc.

     2,176,000       955 Airport Blvd    Morrisville    Wake    NC

Rocking Chair, Inc.

     2,176,000       1918 Julian Allsbrook Hwy    Roanoke Rapids    Halifax   
NC

Rocking Chair, Inc.

     2,176,000       1070 Free Land Drive    Salisbury    Rowan    NC

Rocking Chair, Inc.

     2,176,000       3212 NC 87 HWY. SOUTH    Sanford    Lee    NC

Rocking Chair, Inc.

     1,716,700       1109 Industrial Park Drive    Smithfield    Johnston    NC

Rocking Chair, Inc.

     2,176,000       1043 Glenway Drive    Statesville    Iredell    NC

Rocking Chair, Inc.

     2,176,000       21 Van Campen Blvd    Wilmington    New Hanover    NC

Rocking Chair, Inc.

     2,176,000       5006 Hayes Place West    Wilson    Wilson    NC

Rocking Chair, Inc.

     2,176,000       1685 N Grandview Ln    Bismarck    Burleigh    ND

Rocking Chair, Inc.

     2,176,000       9409 S 142nd St.    Omaha    Sarpy    NE

Rocking Chair, Inc.

     2,176,000       16 Nashua Rd    Londonderry    Rockingham    NH

Rocking Chair, Inc.

     2,176,000       172 Howard Blvd.    Mount Arlington    Morris    NJ

Rocking Chair, Inc.

     2,176,000       1240 Route 73    Mount Laurel    Burlington    NJ

Rocking Chair, Inc.

     2,176,000       5200 San Antonio Drive    Albuquerque    Bernalillo    NM

Rocking Chair, Inc.

     2,176,000       5700 Redlands Rd. NW    Albuquerque    Bernalillo    NM

Rocking Chair, Inc.

     2,176,000       1490 Hickory Drive    Las Cruces    Dona Ana    NM

Rocking Chair, Inc.

     2,176,000       876 Front St.    Binghamton    Broome    NY

Rocking Chair, Inc.

     2,176,000       8400 Pardee Road    Cicero    Onondaga    NY

Rocking Chair, Inc.

     2,176,000       4 Tower Way    Clifton Park    Saratoga    NY

Rocking Chair, Inc.

     2,176,000       122 Troy Road    East Greenbush    Renesselaer    NY

Rocking Chair, Inc.

     2,176,000       4 Merritt Blvd.    Fishkill    Dutchess    NY

Rocking Chair, Inc.

     2,176,000       1289 Coffeen Street    Watertown    Jefferson    NY

Rocking Chair, Inc.

     2,176,000       6643 Transit Road    Williamsville    Erie    NY

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       5600 Interstate Blvd.    Austintown    Mahoning    OH

Rocking Chair, Inc.

     2,176,000       2329 Southgate Parkway    Cambridge    Guernsey    OH

Rocking Chair, Inc.

     2,176,000       4902 Fields Ertel Road    Cincinnati    Warren    OH

Rocking Chair, Inc.

     2,176,000       1313 Hilliard Rome Rd    Columbus    Franklin    OH

Rocking Chair, Inc.

     2,176,000       76 Rothrock Loop    Copley    Summit    OH

Rocking Chair, Inc.

     2,176,000       7171 Miller Lane    Dayton    Montgomery    OH

Rocking Chair, Inc.

     2,176,000       11993 Chase Plz    Forest Park    Hamilton    OH

Rocking Chair, Inc.

     2,176,000       4210 Marlane Drive    Grove City    Franklin    OH

Rocking Chair, Inc.

     2,176,000       1930 Roschman Drive    Lima    Allen    OH

Rocking Chair, Inc.

     2,176,000       100 Stander Avenue    Mansfield    Richland    OH

Rocking Chair, Inc.

     2,176,000       1395 Ford Street    Maumee    Lucas    OH

Rocking Chair, Inc.

     2,176,000       3280 Towne Blvd.    Middletown    Warren    OH

Rocking Chair, Inc.

     2,176,000       6940 Sunset Strip Ave. N.W.    North Canton    Stark    OH

Rocking Chair, Inc.

     2,176,000       27491 Helen Drive    Perrysburg    Wood    OH

Rocking Chair, Inc.

     2,176,000       1860 Winderly Lane    Pickerington    Fairfield    OH

Rocking Chair, Inc.

     2,176,000       980 E. Ash St.    Piqua    Miami    OH

Rocking Chair, Inc.

     2,176,000       4367 State route 44    Rootstown    Portage    OH

Rocking Chair, Inc.

     2,176,000       2255 Sharon Rd    Sharonville    Hamilton    OH

Rocking Chair, Inc.

     2,176,000       105 West Leffel Lane    Springfield    Clark    OH

Rocking Chair, Inc.

     2,176,000       60 Fourwinds Drive    Sunbury    Delaware    OH

Rocking Chair, Inc.

     2,176,000       2371 East Aurora Road    Twinsburg    Summit    OH

Rocking Chair, Inc.

     2,176,000       6055 SOM Center Rd    Willoughby    Lake    OH

Rocking Chair, Inc.

     2,176,000       601 E. Gore Blvd.    Lawton    Comanche    OK

Rocking Chair, Inc.

     2,176,000       800 North Interstate Drive    Norman    Cleveland    OK

Rocking Chair, Inc.

     2,176,000       700 Cornell Parkway    Oklahoma City    Oklahoma    OK

Rocking Chair, Inc.

     2,176,000       9475 N. Owasso Expressway    Owasso    Tulsa    OK

Rocking Chair, Inc.

     2,176,000       27 W. Interstate Pkwy.    Shawnee    Pottawatomie    OK

Rocking Chair, Inc.

     2,176,000       228 Mall Blvd    Bloomsburg    Columbia    PA

Rocking Chair, Inc.

     2,176,000       3 E. Garland Drive    Carlisle    Cumberland    PA

Rocking Chair, Inc.

     2,176,000       1162 Wayne Ave    Chambersburg    Franklin    PA

Rocking Chair, Inc.

     2,176,000       7810 Interstate Drive    Erie    Summit Township    PA

Rocking Chair, Inc.

     2,176,000       7720 Main Street Suite 19    Fogelsville    Lehigh    PA

Rocking Chair, Inc.

     2,176,000       11311 Pennsylvania Avenue    Meadville    Crawford    PA

Rocking Chair, Inc.

     2,176,000       395 Cumberland Pkwy    Mechanicsburg    Cumberland    PA

Rocking Chair, Inc.

     2,176,000       154 W Pennsylvania Avenue    New Stanton    Westmoreland   
PA

Rocking Chair, Inc.

     2,176,000       236 Pauline Drive    York    York    PA

Rocking Chair, Inc.

     2,176,000       126 Interstate Blvd.    Anderson    Anderson    SC

Rocking Chair, Inc.

     2,176,000       2208 Bush River Road    Columbia    Lexington    SC

Rocking Chair, Inc.

     2,176,000       2300 LeGrand Road    Columbia    Richland    SC

Rocking Chair, Inc.

     2,176,000       1525 E Main St    Duncan    Spartanburg    SC

Rocking Chair, Inc.

     2,176,000       1824 West Lucas Street    Florence    Florence    SC

Rocking Chair, Inc.

     2,176,000       1134 Woodruff Road    Greenville    Greenville    SC

Rocking Chair, Inc.

     2,176,000       1140 Kinley Road    Irmo    Richland    SC

Rocking Chair, Inc.

     2,176,000       7351 Mazyck Road    North Charleston    Charleston    SC

Rocking Chair, Inc.

     2,176,000       699 Citadel Rd    Orangeburg    Orangeburg    SC

Rocking Chair, Inc.

     2,176,000       2140 Manna Court    Rock Hill    York    SC

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       3954 Grandview Drive    Simpsonville    Greenville    SC

Rocking Chair, Inc.

     2,176,000       9021 Fairforest Road    Spartanburg    Spartanburg    SC

Rocking Chair, Inc.

     2,176,000       59 Cane Branch Rd.    Walterboro    Colleton    SC

Rocking Chair, Inc.

     2,176,000       2409 S.Shirley Ave.    Sioux Falls    Minnehaha    SD

Rocking Chair, Inc.

     2,176,000       2323 I-40 East    Amarillo    County    TX

Rocking Chair, Inc.

     2,176,000       4300 South Bowen Road    Arlington    Potter    TX

Rocking Chair, Inc.

     2,176,000       1251 North Watson Road    Arlington    Tarrant    TX

Rocking Chair, Inc.

     2,176,000       5173 Interstate 10 E    Baytown    Tarrant    TX

Rocking Chair, Inc.

     2,176,000       5390 Walden Rd    Beaumont    Harris    TX

Rocking Chair, Inc.

     2,176,000       550 COUNTY ROAD 117    BUDA    Jefferson    TX

Rocking Chair, Inc.

     2,176,000       13301 South Freeway    Burleson    Hays    TX

Rocking Chair, Inc.

     2,176,000       1301 League Line Road    Conroe    Tarrant    TX

Rocking Chair, Inc.

     2,176,000       4008 N I-35    Denton    Montgomery    TX

Rocking Chair, Inc.

     2,176,000       1421 N Interstate 35 E    Desoto    Denton    TX

Rocking Chair, Inc.

     2,176,000       7540 Remcon Circle    El Paso    Dallas    TX

Rocking Chair, Inc.

     2,176,000       4691 Gemini Place    Fort Worth    El Paso    TX

Rocking Chair, Inc.

     2,176,000       4327 N I-35    Gainesville    Tarrant    TX

Rocking Chair, Inc.

     2,176,000       3401 West I-30    Greenville    Cooke    TX

Rocking Chair, Inc.

     2,176,000       201 E Central TX Exp Suite 900    Harker Heights    Hunt   
TX

Rocking Chair, Inc.

     2,176,000       18151 Katy Freeway    Houston    Bell    TX

Rocking Chair, Inc.

     2,176,000       2110 Sidney Baker    Kerrville    Harris    TX

Rocking Chair, Inc.

     2,176,000       4275 North I-35    Lacy Lakeview    Kerr    TX

Rocking Chair, Inc.

     2,176,000       231 Gulf Freeway South    League City    McLennan    TX

Rocking Chair, Inc.

     2,176,000       889 South Stemmons    Lewisville    Galveston    TX

Rocking Chair, Inc.

     2,176,000       3817 W Expressway 83    McAllen    Denton    TX

Rocking Chair, Inc.

     2,176,000       5304 North Galloway Avenue    Mesquite    Hidalgo    TX

Rocking Chair, Inc.

     2,176,000       2350 IH 35 N    Round Rock    Oates    TX

Rocking Chair, Inc.

     2,176,000       11030 HWY 10 W    San Antonio    Williamson    TX

Rocking Chair, Inc.

     2,176,000       6330 N Interstate 35    San Antonio    Bexar    TX

Rocking Chair, Inc.

     2,176,000       4321 IH 35 S    San Marcos    Bexar    TX

Rocking Chair, Inc.

     2,176,000       132 East Interstate 20    Weatherford    Hays    TX

Rocking Chair, Inc.

     2,176,000       2400 Sierra Dr    Wichita Falls    Parker    TX

Rocking Chair, Inc.

     2,176,000       1792 N. Heritage Park Blvd    Layton    Wichita    UT

Rocking Chair, Inc.

     2,176,000       460 South 2000 West    Springville    Davis    UT

Rocking Chair, Inc.

     2,176,000       2283 West City Center Court    West Valley City    Salt
Lake    UT

Rocking Chair, Inc.

     2,176,000       909 Empire Drive    Abingdon    Washington    VA

Rocking Chair, Inc.

     2,176,000       106 Carter Road S    Ashland    Hanover    VA

Rocking Chair, Inc.

     2,176,000       4700 PORTSMOUTH BLVD.    Chesapeake    N/A    VA

Rocking Chair, Inc.

     2,176,000       217 Hillcrest Pkwy    Chesapeake    Pleasant Grove Borough
   VA

Rocking Chair, Inc.

     2,176,000       30 Hampton Blvd.    Christiansburg    Montgomery    VA

Rocking Chair, Inc.

     2,176,000       17115 Dumfries Rd    Dumfries    Prince William    VA

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

Lienholder

   Principal Amount
of
Obligation      Assets

Rocking Chair, Inc.

     2,176,000       5200 Southpoint Parkway    Fredericksburg    Spotsylvania
   VA

Rocking Chair, Inc.

     2,176,000       121 Plesant Valley Road    Harrisonburg    Rockingham    VA

Rocking Chair, Inc.

     2,176,000       3820 Wards Rd    Lynchburg    Campbell    VA

Rocking Chair, Inc.

     2,176,000       10801 Battleview Parkway    Manassas    Prince William   
VA

Rocking Chair, Inc.

     2,176,000       7367 Bell Creek Road South    Mechanicsville    Hanover   
VA

Rocking Chair, Inc.

     2,176,000       12357 Hornsby Lane    Newport News       VA

Rocking Chair, Inc.

     2,176,000       3620 Mayland Court    Richmond    Henrico    VA

Rocking Chair, Inc.

     2,176,000       1400 Country Lane    South Hill    Mecklenburg    VA

Rocking Chair, Inc.

     2,176,000       152 Rowe Road    Staunton    Augusta    VA

Rocking Chair, Inc.

     2,176,000       3153 Lee Hwy    Troutville    Botetourt    VA

Rocking Chair, Inc.

     2,176,000       200 Bypass Road    Williamsburg    York    VA

Rocking Chair, Inc.

     2,176,000       200 Front Royal Pike    Winchester    Frederick    VA

Rocking Chair, Inc.

     2,176,000       160 Lithia Rd.    Wytheville    Wythe    VA

Rocking Chair, Inc.

     2,176,000       1295 WI Dells Pkwy South    Baraboo    Sauk    WI

Rocking Chair, Inc.

     2,176,000       W176n9778 Rivercrest Dr    Germantown    Washington    WI

Rocking Chair, Inc.

     2,176,000       2430 Fulton Street    Janesville    Rock    WI

Rocking Chair, Inc.

     2,176,000       7015 122nd Avenue    Kenosha    Kenosha    WI

Rocking Chair, Inc.

     2,176,000       2147 East Springs Drive    Madison    Dane    WI

Rocking Chair, Inc.

     2,176,000       725 Foxcroft Avenue    Martinsburg    Berkeley    WV

Rocking Chair, Inc.

     2,176,000       40 Old Nicholette Rd    Mineral Wells    Wood    WV

Rocking Chair, Inc.

     2,176,000       294 Meadowfield Lane    Princeton    Mercer    WV

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

OTHER LIENS

 

Lienholder/

Secured Party

  

Principal Amount of Obligation

  

Assets

Universal Music

Group Distribution,

Corp.

   No principal indebtedness; the amount owed to the Secured Party fluctuates
from time to time as products of the Secured Party are sold.    All of Cracker
Barrel Old Country Store, Inc.’s (f/k/a CBOCS, Inc.) inventory, software and
other goods manufactured, distributed, consigned or sold by, or bearing the
trademark of the Secured Party, wherever located, now owned, held or hereafter
acquired, all proceeds therefrom, including without limitation all accounts,
sale of accounts, contract rights, instruments, chattel paper, documents,
deposit accounts, investment property, rights to proceeds of letters of credit,
letter of credit rights, supporting obligations of every nature, rights to
payment of money, insurance refund claims and all other insurance claims and
proceeds, tort claims, electronic chattel and other investment property and
general intangibles and other rights to payment of every kind, and all of
Cracker Barrel Old Country Store, Inc.’s (f/k/a CBOCS, Inc.) books and records
and all recorded data of any kind or nature concerning the foregoing to secure
prompt payment of all indebtedness and other obligations of Cracker Barrel Old
Country Store, Inc.’s (f/k/a CBOCS, Inc.) to the Secured Party.

Sony Music

Entertainment

   No principal indebtedness; the amount owed to the Secured Party fluctuates
from time to time as products of the Secured Party are sold.    All chattels and
inventory generally sold by the Secured Party or which bear trademarks or labels
which are generally sold by the Secured Party whether or not such chattels and
inventory were purchased by the Borrower from the Secured Party; all documents
of title covering any chattels or inventory in which a security interest is or
would be otherwise created thereunder; all proceeds of foregoing collateral and
returned or repossessed chattels in which a security interest was created
thereunder, together with the proceeds thereof; all accounts receivable,
contract rights, general intangibles, chattel paper and all other debts and
liabilities in whatever form owing to the Borrower from any person, corporation
or any other legal entity; and all proceeds and insurance on foregoing
collateral.

 

Credit Agreement - Schedule 5.02(a)



--------------------------------------------------------------------------------

SCHEDULE 5.02(b)

SURVIVING DEBT

 

Existing Debt

  

Obligor

  

Principal Amount

Outstanding

  

Maturity Date

Cumulative dividends on Rocking Chair, Inc. preferred stock    Rocking Chair,
Inc.    Indeterminable    N/A

 

Credit Agreement - Schedule 5.02(b)



--------------------------------------------------------------------------------

SCHEDULE 5.02(f)

INVESTMENTS

None.

 

Credit Agreement - Schedule 5.02(f)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., a
Tennessee corporation (the “Borrower”), HEREBY PROMISES TO PAY
                     or its registered assigns (the “Lender”) for the account of
its Applicable Lending Office (as defined in the Credit Agreement referred to
below) on the Termination Date the aggregate principal amount of the Revolving
Credit Advances, the L/C Credit Extensions and the Swing Line Advances (each as
defined below) owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of January 8, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, the Guarantors party thereto, the Lender
and certain other lender parties party thereto, Wells Fargo Bank, National
Association (“Wells Fargo”), as Collateral Agent, and Wells Fargo, as
Administrative Agent for the Lender and such other Lender Parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance, L/C Credit Extension and Swing Line Advance from the
date of such Revolving Credit Advance, L/C Credit Extension or Swing Line
Advance, as the case may be, until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States to
Wells Fargo, as Administrative Agent, in same day funds. Each Revolving Credit
Advance, L/C Credit Extension and Swing Line Advance owing to the Lender by the
Borrower, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Note; provided, however, that the failure
of the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of advances and extensions of credit (including, the “Revolving
Credit Advances,” the “L/C Credit Extensions” or the “Swing Line Advances”) by
the Lender to or for the benefit of the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount of the
Lender’s Commitment, the Debt of the Borrower resulting from each such Revolving
Credit Advance, L/C Credit Extension and Swing Line Advance being evidenced by
this Note, and (ii) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Note and the other
Loan Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY
OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.



--------------------------------------------------------------------------------

CRACKER BARREL OLD COUNTRY STORE, INC.,

a Tennessee corporation

By:       Name:   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid or
Prepaid    Unpaid Principal
Balance    Notation Made
By                                                                              
                                                                                
                                                                                
                                   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

[Date]

Ladies and Gentlemen:

The undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., refers to the Credit
Agreement dated as of January 8, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the Guarantors party thereto, the Lender Parties party thereto,
Wells Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent, and
Wells Fargo, as Administrative Agent for the Lender Parties, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(a) The Business Day of the Proposed Borrowing is             , 20        .

(b) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(c) The aggregate amount of the Proposed Borrowing is $            .

The initial Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [1][2][3][6] month[s].

The Borrower hereby requests that on the Business Day of the Proposed Borrowing,
the Administrative Agent deliver by wire transfer, in immediately available
funds, $[            ] in the following amounts to the accounts specified below:

[INSERT ACCOUNT INFORMATION AND WIRING INSTRUCTIONS]

The undersigned acknowledges that, pursuant to Section 3.02(a) of the Credit
Agreement, the delivery of this Notice of Borrowing and the acceptance of the
proceeds of the Proposed Borrowing requested hereby constitute a representation
and warranty by the Borrower that on the date both of this Notice of Borrowing
and of the Proposed Borrowing, and before and after giving effect to the
application of the proceeds of the Proposed Borrowing:

 

  (i) The representations and warranties contained in each Loan Document are
true and correct in all material respects, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of this Notice of Borrowing or the
date of the Proposed Borrowing, in which case, as of such specific date; and



--------------------------------------------------------------------------------

  (ii) No Default has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom.

The Borrower agrees that if, prior to the time of the Proposed Borrowing, any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent. Except to the
extent, if any, that prior to the time of the Proposed Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of the Proposed Borrowing as if
then made.

This Notice of Borrowing, and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.

 

Very truly yours, CRACKER BARREL OLD COUNTRY STORE, INC. a Tennessee corporation
By:        Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

LENDER ADDENDUM

Dated as of January 8, 2015

This Lender Addendum (the “Lender Addendum”) is dated as of the date set forth
above and is entered into by each Lender Party identified below (each, a “Lender
Party”). It is understood and agreed that the rights and obligations of the
Lender Parties hereunder are several and not joint. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by each Lender Party. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Lender Addendum as if
set forth herein in full.

For an agreed consideration, each Lender Party hereby acknowledges, confirms and
agrees, subject to and in accordance with the Standard Terms and Conditions and
the Credit Agreement, as of the date hereof its Commitments under the Credit
Agreement are in the amounts and percentage interests set forth below under the
respective Facilities.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

1.    Lender Party:    Wells Fargo Bank, National Association 2.    Borrower:   
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation. 3.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement. 4.    Credit Agreement:    The
Credit Agreement dated as of January 8, 2015 among the Borrower, the Guarantors
party thereto, the Lender Parties party thereto, Wells Fargo Bank, National
Association (“Wells Fargo”), as Collateral Agent, and Wells Fargo, as
Administrative Agent for the Lender Parties.

5. Commitments:

 

Facility

   Aggregate Amount of
Commitment/
Advances for all Lender
Parties      Amount of
Commitment/
Advances for the
Lender Party
named above      Percentage of
Commitment/
Advances held by the
Lender Party named
above  

Revolving Credit Facility

   $ 750,000,000       $             % 

Swing Line Facility

   $ 25,000,000       $ 25,000,000         100 % 

Letter of Credit Facility

   $ 50,000,000       $ 50,000,000         100 % 

 

6. Applicable Lending Office:

 

Domestic Lending Office    Eurodollar Lending Office   

The terms set forth in this Lender Addendum are hereby agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender Party By:        Name:  
Title:

 

Acknowledged:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:        Name:   Title:



--------------------------------------------------------------------------------

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation, as Borrower By:
      Name:   Title:



--------------------------------------------------------------------------------

[1.    Lender Party:                    2    Borrower:    CRACKER BARREL OLD
COUNTRY STORE, INC., a Tennessee corporation. 3    Administrative Agent:   
Wells Fargo Bank, National Association, as the Administrative agent under the
Credit Agreement. 4    Credit Agreement:    The Credit Agreement dated as of
January 8, 2015 among the Borrower, the Guarantors party thereto, the Lender
Parties party thereto, Wells Fargo Bank, National Association (“Wells Fargo”),
as Collateral Agent, and Wells Fargo, as Administrative Agent for the Lender
Parties. 5              Commitments:   

 

Facility

   Aggregate Amount of
Commitment/
Advances for all Lender
Parties      Amount of
Commitment/Advances
for the Lender Party
named above      Percentage of
Commitment/Advances
held by the Lender
Party named above  

Revolving Credit Facility

   $ 750,000,000       $           %   

 

6. Applicable Lending Office:

 

Domestic Lending Office    Eurodollar Lending Office   

The terms set forth in this Lender Addendum are hereby agreed to:

 

[NAME OF LENDER PARTY] By:        Name:   Title:

 

Acknowledged:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennesee corporation, as Borrower By:
      Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement dated as of January 8, 2015 (the “Credit Agreement”)

among

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the
“Borrower”),

the Guarantors party thereto,

the Lender Parties party thereto,

Wells Fargo Bank, National Association (“Wells Fargo”),

as Collateral Agent

and

Wells Fargo, as Administrative Agent

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Lender Parties. Each Lender Party (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Lender Addendum and to consummate the transactions contemplated by
the Credit Agreement and to become a Lender Party thereunder, (ii) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender Party thereunder and, to the extent of its Commitments,
shall have the obligations of a Lender Party thereunder, (iii) it is
sophisticated with respect to decisions to acquire assets of the type
represented by its Commitments and either it, or the person exercising
discretion in making its decision to acquire the assets represented by the
Commitments, is experienced in acquiring assets of such type, (iv) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the financial information delivered
pursuant to Section 3.01 thereof, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Lender Addendum and to make its Commitments set forth herein, (v) it has,
independently and without reliance upon the Administrative Agent or any Lender
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Lender Addendum and
to make its Commitments set forth herein, and (vi) if it is a Lender Party
organized under the laws of a jurisdiction outside of the United States,
attached to the Lender Addendum is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
it; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any Lender Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender Party.

2. General Provisions. This Lender Addendum shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Lender Addendum may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Lender Addendum by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Lender
Addendum. This Lender Addendum shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, guarantees, and Swing Line Advances included in such
Facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the Advances governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                  
                                           

 

2. Assignee[s]:                                  
                                           

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3.    Borrower:    CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee
Corporation. 4.    Administrative Agent:    Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement. 5.   
Credit Agreement:    The Credit Agreement dated as of January 8, 2015 among the
Borrower, the Guarantors party thereto, the Lender Parties party thereto, Wells
Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent, and Wells
Fargo, as Administrative Agent for the Lender Parties. 6.            Assigned
Interests:   

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Advances for
all Lenders8      Amount of
Commitment/
Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances9      CUSIP
Number          $         $           %                $         $           %
               $         $           %      

 

[7. Trade Date:                                                     ]10

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:        Name:   Title:

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Letter of Credit Commitment,” “Swing Line Commitment”)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

11  Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR] By:        Name:   Title:

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:        Name:   Title:

 

[NAME OF ASSIGNEE] By:        Name:   Title:

 

12  Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to]13 and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:   Title:

 

[Approved:]14

CRACKER BARREL OLD COUNTRY STORE, INC.,

a Tennessee corporation

By:       Name:   Title:

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.10(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03(c) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the] [such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

GUARANTY SUPPLEMENT

                         , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Credit Agreement dated as of January 8, 2015

(the “Credit Agreement”)

among

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the
“Borrower”),

the Guarantors party thereto,

the Lender Parties party thereto,

Wells Fargo Bank, National Association (“Wells Fargo”), as Collateral Agent

and

Wells Fargo, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
incorporated in Article VIII thereof (such Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Secured Obligations of each other Loan
Party now or hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
Secured Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including Post
Petition Interest), premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (all of the foregoing, collectively, the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, any other Loan Document, any Secured Hedge Agreement
or any Secured Cash Management Agreement. Without limiting the generality of the
foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents, the
Secured Hedge Agreements and the Secured Cash Management Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the undersigned hereby irrevocably agree that the
obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance (after taking into account
the provisions of paragraph (c) below).

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

Section 3. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or electronic mail
shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Section 5.1401 and
Section 5.1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan, New York and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty Supplement, the Guaranty or any other Loan Document to which it is or
is to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by Applicable Law, in such
Federal court. The undersigned agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other mariner provided by law. Nothing in this
Guaranty Supplement, the Guaranty or in any other Loan Document shall affect any
right of the undersigned to bring any action or proceeding relating to this
Guaranty Supplement, the Guaranty or any other Loan Document to which the
undersigned is a party in the courts of any other jurisdiction.



--------------------------------------------------------------------------------

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to arising out of or relating to this Guaranty Supplement, the Guaranty
or any of the other Loan Documents to which it is or is to be a party in any
court referred to in paragraph (b) of this Section. The undersigned hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY
SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT, THE GUARANTY AND THE OTHER
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:        Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

Certificate of Chief Financial Officer

CRACKER BARREL OLD COUNTRY STORE, INC.

I,                     , hereby certify that I am the Chief Financial Officer of
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the “Company”),
and that I am duly authorized to execute this Solvency Certificate on behalf of
the Company, which is being delivered pursuant Section 3.01(a)(viii) of the
Credit Agreement dated as of January 8, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Wells Fargo Bank, National Association (“Wells Fargo”), as
collateral agent (in such capacity, the “Collateral Agent”), and Wells Fargo, as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined.

I do hereby further certify that I am generally familiar with the prospects,
businesses, assets and finances of the Company and have carefully reviewed the
contents of this Solvency Certificate and, in connection herewith, have reviewed
such other documentation and information and have made such investigation and
inquiries as I deem necessary and prudent therefor.

I understand that the Agents and the other Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the transactions
contemplated by the Credit Agreement and the other Loan Documents.

I do hereby further certify to the Administrative Agent, in good faith and to
the best of my knowledge and belief, as follows:

1. The financial projections delivered to the Lenders pursuant to
Section 3.01(a)(x) of the Credit Agreement (the “Projections”) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in the light of the conditions then existing and continue to be fair
in light of the conditions existing on the date hereof (it being understood that
(x) projections as to future events are not to be viewed as fact; and
(y) because certain assumptions may not materialize, either partially or wholly,
and because unanticipated events may occur and circumstances may arise
subsequent to the date of the Projections, actual results during the period or
periods covered by the Projections may differ materially from the projected
results. I believe the Projections provide reasonable estimation of future
performance subject, as stated above, to the uncertainty and approximation
inherent in any projections.

2. I have concluded, in good faith and to the best of my knowledge and belief
that, as of the date hereof, immediately before and after giving effect to the
consummation of the transactions contemplated by the Credit Agreement and the
other Loan Documents, each Loan Party is, individually and together with its
Subsidiaries, Solvent.



--------------------------------------------------------------------------------

3. In reaching the conclusions set forth in this Solvency Certificate, I have
considered, on behalf of the Company, among other things:

(a) the cash and other current assets of each Loan Party and its respective
Subsidiaries;

(b) all unliquidated and contingent liabilities of each Loan Party and its
respective Subsidiaries including, without limitation, any claims arising out of
pending or threatened litigation against any Loan Party or any Subsidiary
thereof, or any of their respective property and assets, and in so doing, the
Company has, in good faith, computed the maximum amount of such unliquidated and
contingent liabilities as the maximum amount that, in light of all the facts and
circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability;

(c) all of the other obligations and liabilities of each Loan Party and its
respective Subsidiaries, whether matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, subordinated,
absolute, fixed or contingent, including, without limitation, any claims arising
out of pending or threatened litigation against any Loan Party or any Subsidiary
thereof or any of their respective property and assets;

(d) the amortization requirements of the Credit Agreement and the other Loan
Documents, the anticipated interest payable on the Advances and the fees payable
under the Credit Agreement and the other Loan Documents, respectively;

(e) the level of capital customarily maintained by each Loan Party and its
respective Subsidiaries and other entities engaged in the same or similar
business as the business of the Loan Parties and their respective Subsidiaries;

(f) the values of real property, equipment, inventory, accounts receivables,
trade secrets and proprietary information, leases, trademarks, goodwill, and all
other property, real and personal, tangible and intangible of the Loan Parties
and their respective Subsidiaries;

(g) the experience of management of each Loan Party and its respective
Subsidiaries in acquiring and disposing of its assets and managing its business;
and

(h) historical and anticipated growth in sales volume of each Loan Party and its
respective Subsidiaries, and in the income stream generated by each Loan Party
and its respective Subsidiaries.

For purposes of this Solvency Certificate, the “fair salable value” of the Loan
Parties’ and their Subsidiaries’ assets has been determined on the basis of the
amount that I have concluded, in good faith and to the best of my knowledge and
belief, may be realized within a reasonable time, either through collection or
sale of such assets at the regular market value, conceiving the latter as the
amount that could be obtained for the assets in question within such period by a
capable and diligent business person from an interested buyer who is willing to
purchase under ordinary selling conditions.

Delivery of an executed counterpart of a signature page to this Solvency
Certificate by telecopier or electronic mail shall be effective as delivery of a
manually executed counterpart of this Solvency Certificate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate this
8th day of January, 2015.

 

 

 

Lawrence E. Hyatt Senior Vice President and Chief Financial Officer